Exhibit 10.1

LOAN AGREEMENT

Dated as of June 5, 2013

Between

JANAF SHOPPING CENTER, LLC

and

JANAF SHOPS, LLC,

jointly, severally, individually and collectively as Borrower

and

KEYBANK NATIONAL ASSOCIATION,

as Lender

Loan No. 10069383

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1  

Section 1.1

  Definitions      1  

Section 1.2

  Principles of Construction      25  

ARTICLE II - GENERAL TERMS

     26  

Section 2.1

  Loan Commitment; Disbursement to Borrower      26  

2.1.1

  Agreement to Lend and Borrow      26  

2.1.2

  Single Disbursement to Borrower      26  

2.1.3

  The Note, Security Instrument and Loan Documents      26  

2.1.4

  Use of Proceeds      26  

Section 2.2

  Interest Rate      27  

2.2.1

  Interest Rate      27  

2.2.2

  Interest Calculation      27  

2.2.3

  Default Rate      27  

2.2.4

  Usury Savings      27  

Section 2.3

  Loan Payment      27  

Section 2.4

  Prepayments      27  

Section 2.5

  Defeasance      27  

2.5.1

  Voluntary Defeasance      27  

2.5.2

  Collateral      30  

2.5.3

  Successor Borrower      30  

Section 2.6

  Release of Property      30  

2.6.1

  Release of Property      31  

Section 2.7

  Clearing Account/Cash Management      31  

2.7.1

  Clearing Account      31  

2.7.2

  Cash Management Account      33  

2.7.3

  Payments Received under the Cash Management Agreement      33  

ARTICLE III - CONDITIONS PRECEDENT

     33  

Section 3.1

  Conditions Precedent to Closing      33  

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

     34  

Section 4.1

  Borrower Representations      34  

4.1.1

  Organization      34  

4.1.2

  Proceedings      34  

4.1.3

  No Conflicts      34  

4.1.4

  Litigation      34  

4.1.5

  Agreements      35  

4.1.6

  Title      35  

4.1.7

  Solvency      35  

4.1.8

  Full and Accurate Disclosure      36  

4.1.9

  No Plan Assets      36  

4.1.10

  Compliance      36  

4.1.11

  Financial Information      37  

 

i



--------------------------------------------------------------------------------

4.1.12

  Condemnation      37  

4.1.13

  Federal Reserve Regulations      37  

4.1.14

  Utilities and Public Access      37  

4.1.15

  Not a Foreign Person      37  

4.1.16

  Separate Lots      37  

4.1.17

  Assessments      37  

4.1.18

  Enforceability      38  

4.1.19

  No Prior Assignment      38  

4.1.20

  Insurance      38  

4.1.21

  Use of Property      38  

4.1.22

  Certificate of Occupancy; Licenses      38  

4.1.23

  Flood Zone      38  

4.1.24

  Physical Condition      38  

4.1.25

  Boundaries      39  

4.1.26

  Leases      39  

4.1.27

  Survey      39  

4.1.28

  Inventory      39  

4.1.29

  Filing and Recording Taxes      39  

4.1.30

  Special Purpose Entity/Separateness      40  

4.1.31

  Management Agreement      41  

4.1.32

  Illegal Activity      41  

4.1.33

  No Change in Facts or Circumstances; Disclosure      41  

4.1.34

  Investment Company Act      42  

4.1.35

  Embargoed Person      42  

4.1.36

  Principal Place of Business; State of Organization      42  

4.1.37

  Environmental Representations and Warranties      42  

4.1.38

  Cash Management Account      43  

Section 4.2

  Survival of Representations      45  

ARTICLE V - BORROWER COVENANTS

     45  

Section 5.1

  Affirmative Covenants      45  

5.1.1

  Existence; Compliance with Legal Requirements      45  

5.1.2

  Taxes and Other Charges      46  

5.1.3

  Litigation      47  

5.1.4

  Access to Property      47  

5.1.5

  Notice of Default      47  

5.1.6

  Cooperate in Legal Proceedings      47  

5.1.7

  Perform Loan Documents      47  

5.1.8

  Award and Insurance Benefits      47  

5.1.9

  Further Assurances      48  

5.1.10

  Principal Place of Business, State of Organization      48  

5.1.11

  Financial Reporting      48  

5.1.12

  Business and Operations      51  

5.1.13

  Title to the Property      51  

5.1.14

  Costs of Enforcement      51  

5.1.15

  Estoppel Statement      52  

5.1.16

  Loan Proceeds      52  

 

ii



--------------------------------------------------------------------------------

5.1.17

  Intentionally Omitted      52  

5.1.18

  Confirmation of Representations      52  

5.1.19

  Environmental Covenants      53  

5.1.20

  Leasing Matters      55  

5.1.21

  Alterations      56  

5.1.22

  Operation of Property      57  

5.1.23

  Embargoed Person      57  

Section 5.2

  Negative Covenants      61  

5.2.1

  Operation of Property      61  

5.2.2

  Liens      62  

5.2.3

  Dissolution      62  

5.2.4

  Change In Business      62  

5.2.5

  Debt Cancellation      62  

5.2.6

  Zoning      63  

5.2.7

  No Joint Assessment      63  

5.2.8

  Intentionally Omitted      63  

5.2.9

  ERISA      63  

5.2.10

  Transfers      63  

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION

     67  

Section 6.1

  Insurance      67  

Section 6.2

  Casualty      71  

Section 6.3

  Condemnation      71  

Section 6.4

  Restoration      72  

ARTICLE VII - RESERVE FUNDS

     76  

Section 7.1

  Intentionally Omitted      76  

Section 7.2

  Tax and Insurance Escrow Fund      76  

Section 7.3

  Replacements and Replacement Reserve      77  

7.3.1

  Replacement Reserve Fund      77  

7.3.2

  Disbursements from Replacement Reserve Account      77  

7.3.3

  Performance of Replacements      78  

7.3.4

  Failure to Make Replacements      81  

7.3.5

  Balance in the Replacement Reserve Account      81  

Section 7.4

  Rollover Reserve      81  

7.4.1

  Deposits to Rollover Reserve Fund      81  

7.4.2

  Withdrawal of Rollover Reserve Funds      81  

Section 7.5

  Excess Cash Flow Reserve Fund      82  

7.5.1

  Deposits to Excess Cash Flow Reserve Fund      82  

7.5.2

  Release of Excess Cash Flow Reserve Funds      82  

Section 7.6

  Ground Rent Reserve Funds      82  

Section 7.7

  Reserve Funds, Generally      82  

ARTICLE VIII - DEFAULTS

     83  

Section 8.1

  Event of Default      83  

Section 8.2

  Remedies      86  

Section 8.3

  Remedies Cumulative; Waivers      87  

ARTICLE IX - SPECIAL PROVISIONS

     88  

 

iii



--------------------------------------------------------------------------------

Section 9.1

  Securitization      88  

9.1.1

  Sale of Notes and Securitization      88  

9.1.2

  Securitization Costs      89  

Section 9.2

  Right To Release Information      89  

Section 9.3

  Exculpation      90  

Section 9.4

  Matters Concerning Manager      92  

Section 9.5

  Servicer      92  

ARTICLE X - MISCELLANEOUS

     93  

Section 10.1

  Survival      93  

Section 10.2

  Lender’s Discretion      93  

Section 10.3

  Governing Law      93  

Section 10.4

  Modification, Waiver in Writing      95  

Section 10.5

  Delay Not a Waiver      95  

Section 10.6

  Notices      95  

Section 10.7

  Trial by Jury      96  

Section 10.8

  Headings      96  

Section 10.9

  Severability      96  

Section 10.10

  Preferences      96  

Section 10.11

  Waiver of Notice      97  

Section 10.12

  Remedies of Borrower      97  

Section 10.13

  Expenses; Indemnity      97  

Section 10.14

  Schedules Incorporated      98  

Section 10.15

  Offsets, Counterclaims and Defenses      98  

Section 10.16

  No Joint Venture or Partnership; No Third Party .Beneficiaries      99  

Section 10.17

  Publicity      99  

Section 10.18

  Waiver of Marshalling of Assets      99  

Section 10.19

  Waiver of Counterclaim      99  

Section 10.20

  Conflict; Construction of Documents; Reliance      99  

Section 10.21

  Brokers and Financial Advisors      100  

Section 10.22

  Prior Agreements      100  

Section 10.23

  Joint and Several Liability      100  

Section 10.24

  Certain Additional Rights of Lender (VCOC)      101  

Section 10.25

  OFAC      101  

Section 10.26

  Duplicate Originals; Counterparts      101  

ARTICLE XI – LOCAL LAW PROVISIONS

     102  

Section 11.1

  Inconsistencies      102  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

  

–  

  

Rent Roll

Schedule II

  

–  

  

Intentionally Omitted

Schedule III

  

–  

  

Organizational Chart of Borrower

Schedule IV

  

–  

  

Tenant Direction Letter Form

 

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT is made as of June 5, 2013 (this “Agreement”), between
KEYBANK NATIONAL ASSOCIATION, a national banking association, having an address
at 11501 Outlook, Suite 300, Overland Park, Kansas 66211 (“Lender”) and each of
JANAF SHOPPING CENTER, LLC, a Delaware limited liability company, and JANAF
SHOPS, LLC, a Delaware limited liability company, each having an address at 320
North Main Street, Suite 200, Ann Arbor, Michigan 48104 (jointly, severally,
individually and collectively, “Borrower”).

RECITALS:

A. Borrower desires to obtain the Loan (as hereinafter defined) from Lender.

B. Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (as hereinafter
defined).

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I—DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Accrual Period” means the period commencing on and including the first (1st)
day of each calendar month during the term of the Loan and ending on and
including the final calendar date of such calendar month; however, the initial
Accrual Period shall commence on and include the Closing Date and shall end on
and include the final calendar date of the calendar month in which the Closing
Date occurs.

“Action” has the meaning set forth in Section 10.3 hereof.

“Additional Insolvency Opinion” means any subsequent Insolvency Opinion.

“Additional Permitted Transfer” has the meaning set forth in Section 5.2.10(f)
hereof.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” means any Manager in which Borrower, Principal, or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

“Agent” means KeyBank National Association, or any successor Eligible
Institution acting as Agent under the Cash Management Agreement.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the introductory paragraph hereto, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

“Annual Budget” means an operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower in accordance with
Section 5.1.11(g) hereof for the applicable Fiscal Year or other period.

“Approved Annual Budget” has the meaning set forth in Section 5.1.11(g) hereof.

“Assignment of Management Agreement” means that certain Assignment of Management
Agreement and Subordination of Management Fees, dated as of the date hereof,
among Lender, Borrower and Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Availability Threshold” means the greater of $30,000.00 or 1% of the initial
principal balance of the Loan.

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.

“Bankruptcy Action” means with respect to any Person (a) such Person filing a
voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of the Property; (e) such Person making
an assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal or state bankruptcy or insolvency law.

“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.

“Business Day” means a day upon which commercial banks are not authorized or
required by law to close in the city designated from time to time as the place
for receipt of payments.

“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

 

2



--------------------------------------------------------------------------------

“Cash Management Account” has the meaning set forth in Section 2.7.2 hereof.

“Cash Management Agreement” means that certain Cash Management Agreement, dated
as of the date hereof, by and among Borrower, Lender and Agent, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Cash Sweep Event” means the occurrence of: (a) an Event of Default; (b) any
Bankruptcy Action of Borrower or Manager; or (c) a DSCR Trigger Event.

“Cash Sweep Event Cure” means (a) if the Cash Sweep Event is caused solely by
the occurrence of a DSCR Trigger Event, the achievement of a Debt Service
Coverage Ratio of 1.15 to 1.00 or greater for two (2) consecutive quarters based
upon the trailing three (3) month period immediately preceding the date of
determination, (b) if the Cash Sweep Event is caused by an Event of Default, the
acceptance by Lender of a cure of such Event of Default (which cure Lender is
not obligated to accept and may reject or accept in its reasonable discretion),
or (c) if the Cash Sweep Event is caused by a Bankruptcy Action of Manager, if
Borrower replaces the Manager with a Qualified Manager under a Replacement
Management Agreement within sixty (60) days of such Bankruptcy Action; provided,
however, that, such Cash Sweep Event Cure set forth in this definition shall be
subject to the following conditions, (i) no Event of Default shall have occurred
and be continuing under this Agreement or any of the other Loan Documents,
(ii) a Cash Sweep Event Cure may occur no more than a total of two (2) times in
the aggregate during the term of the Loan, and (iii) Borrower shall have paid
all of Lender’s reasonable expenses incurred in connection with such Cash Sweep
Event Cure including, reasonable attorney’s fees and expenses. Notwithstanding
any provision in this Agreement to the contrary, in no event shall Borrower have
the right to cure any Cash Sweep Event caused by a Bankruptcy Event of Borrower.

“Cash Sweep Period” means each period commencing on the occurrence of a Cash
Sweep Event and continuing until the earlier of (a) the Payment Date next
occurring following the related Cash Sweep Event Cure, or (b) until payment in
full of all principal and interest on the Loan and all other amounts payable
under the Loan Documents or defeasance of the Loan in accordance with the terms
and provisions of the Loan Documents.

“Casualty” has the meaning set forth in Section 6.2 hereof.

“Casualty Consultant” has the meaning set forth in Section 6.4(b)(iii) hereof.

“Casualty Retainage” has the meaning set forth in Section 6.4(b)(iv) hereof.

“Clearing Account” has the meaning set forth in Section 2.7.1 hereof.

“Clearing Account Agreement” means that certain Clearing Account—Deposit Account
Control Agreement dated the date hereof among Borrower, Lender and Clearing
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, relating to funds deposited in the Clearing Account.

 

3



--------------------------------------------------------------------------------

“Clearing Bank” means the clearing bank which establishes, maintains and holds
the Clearing Account, which shall be an Eligible Institution acceptable to
Lender in its reasonable discretion.

“Closing Date” means the date of the funding of the Loan.

“Code” means the Internal Revenue Code of 1986, as amended, as it may be further
amended from time to time, and any successor statutes thereto, and applicable
U.S. Department of Treasury regulations issued pursuant thereto in temporary or
final form.

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condemnation Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” have correlative meanings.

“Current Owner” has the meaning set forth in Section 5.2.10(f) hereof.

“Debt” means the outstanding principal amount of the Loan set forth in, and
evidenced by, this Agreement and the Note together with all interest accrued and
unpaid thereon and all other sums (including the Defeasance Payment Amount and
any Yield Maintenance Premium (as defined in the Note)) due to Lender in respect
of the Loan under the Note, this Agreement, the Security Instrument or any other
Loan Document.

“Debt Service” means, with respect to any particular period of time, the
scheduled principal and interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” means a ratio for the applicable period in which:

(a) the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth
in the statements required hereunder, without deduction for (i) actual
management fees incurred in connection with the operation of the Property, or
(ii) amounts paid to the Reserve Funds, less (A) management fees equal to the
greater of (1) assumed management fees of 4% of Gross Income from Operations and
(2) the actual management fees incurred, and (B) annual Replacement Reserve Fund
contributions equal to $.18 per square foot of gross leasable area at the
Property, and (C) annual Rollover Reserve Fund contributions equal to $.71 per
square foot of gross leasable area at the Property; and

(b) the denominator is the aggregate amount of Debt Service for such period.

 

4



--------------------------------------------------------------------------------

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

“Default Rate” means, with respect to the Loan, a rate per annum equal to the
lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the Interest
Rate.

“Defeasance Date” has the meaning set forth in Section 2.5.1(a)(i) hereof.

“Defeasance Deposit” means an amount equal to the remaining principal amount of
the Note, the Defeasance Payment Amount, any costs and expenses incurred or to
be incurred in the purchase of U.S. Obligations necessary to meet the Scheduled
Defeasance Payments, any revenue, documentary stamp or intangible taxes or any
other tax or charge due in connection with the transfer of the Note or otherwise
required to accomplish the agreements of Sections 2.4 and 2.5 hereof (including
any fees and expenses of accountants, attorneys and the Rating Agencies incurred
in connection therewith), and a defeasance processing fee in an amount
determined by Lender in its reasonable discretion.

“Defeasance Event” has the meaning set forth in Section 2.5.1(a) hereof.

“Defeasance Payment Amount” means the amount which, when added to the remaining
principal amount of the Note, will be sufficient to purchase U.S. Obligations
providing the required Scheduled Defeasance Payments.

“Disclosure Documents” means, collectively and as applicable, any offering
circular, prospectus, prospectus supplement, private placement memorandum or
other offering document, in each case, in connection with a Securitization.

“DSCR Trigger Event” means, that as of the date of determination, the Debt
Service Coverage Ratio based on the trailing three (3) month period immediately
preceding the date of such determination is less than 1.15 to 1.00.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” means KeyBank National Association or a depository
institution or trust company insured by the Federal Deposit Insurance
Corporation, the short term unsecured debt obligations or commercial paper of
which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in
the case of accounts in which funds are held for thirty (30) days or less (or,
in the case of accounts in which funds are held for more than thirty (30) days,
the long-term unsecured debt obligations of which are rated at least “AA-” by
Fitch and S&P and “Aa3” by Moody’s).

 

5



--------------------------------------------------------------------------------

“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including The USA PATRIOT Act (including the anti
terrorism provisions thereof), the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder including
those related to Specially Designated Nationals and Specially Designated Global
Terrorists, with the result that the investment in Borrower, Principal or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan made by the Lender is in violation of law.

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the date hereof, executed by Borrower and Guarantor in connection
with the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment. Environmental
Law includes the following statutes, as amended, any successor thereto, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act. Environmental Law also includes any present
and future federal, state and local laws, statutes, ordinances, rules,
regulations and the like, as well as common law: conditioning transfer of
property upon a negative declaration or other approval of a governmental
authority of the environmental condition of the Property; requiring notification
or disclosure of Releases of Hazardous Substances or other environmental
condition of the Property to any governmental authority or other Person, whether
or not in connection with transfer of title to or interest in property; imposing
conditions or requirements in connection with permits or other authorization for
lawful activity; relating to nuisance, trespass or other causes of action
related to the Property; or relating to wrongful death, personal injury, or
property or other damage in connection with any physical condition or use of the
Property.

“Environmental Liens” has the meaning set forth in Section 5.1.19 hereof.

“Environmental Report” has the meaning set forth in Section 4.1.37 hereof.

 

6



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“Event of Default” has the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” has the meaning set forth in the Cash Management Agreement.

“Excess Cash Flow Reserve Account” has the meaning set forth in Section 7.5
hereof.

“Excess Cash Flow Reserve Fund” has the meaning set forth in Section 7.5 hereof.

“Extraordinary Expense” has the meaning set forth in Section 5.1.11(h) hereof.

“Fiscal Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 during each year of the term of the Loan.

“Fitch” means Fitch, Inc.

“Foreclosure Sale” has the meaning set forth in Section 9(c) of the Note.

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

“Governing State” has the meaning set forth is Section 10.3 hereof.

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Gross Income from Operations” means, during any period, all sustainable income
as reported on the financial statements delivered by Borrower in accordance with
this Agreement, computed in accordance with GAAP, derived from the ownership and
operation of the Property from whatever source during such period, including
(i) Rents from Tenants that are in occupancy, open for business and paying full
contractual rent without right of offset or credit, (ii) utility charges,
(iii) escalations, (iv) forfeited security deposits, (v) interest on credit
accounts, (vi) service fees or charges, (vii) license fees, (viii) parking fees,
(ix) rent concessions or credits, (x) income from vending machines,
(xi) business interruption or other loss of income or rental insurance proceeds,
(xii) other required pass-throughs and (xiii) interest on Reserve Funds, if any,
but excluding (i) Rents from month-to-month Tenants, Tenants during a free-rent
period, or Tenants that are included in any Bankruptcy Action, (ii) sales, use
and occupancy or other taxes on receipts required to be accounted for by
Borrower to any Governmental Authority, (iii) refunds and uncollectible
accounts, (iv) sales of furniture, fixtures and equipment, (v) Insurance
Proceeds (other than business interruption or other loss of income or rental
insurance), (vi) Awards, (vii) unforfeited security deposits, (viii) utility and
other similar deposits and (ix) any disbursements to Borrower from the Reserve
Funds, if any. Gross income shall not be diminished as a result of the Security
Instrument or the creation of any intervening estate or interest in the Property
or any part thereof.

 

7



--------------------------------------------------------------------------------

“Ground Lease” has the meaning set forth in the Security Instrument.

“Ground Lessor” has the meaning set forth in the Security Instrument.

“Ground Lease Estoppel” shall mean the meaning set forth in Section 3.1 hereof.

“Ground Lease Property” shall mean the real and personal property demised to
Borrower pursuant to any Ground Lease.

“Ground Rent” shall mean any rent, additional rent or other charge payable by
Borrower under any Ground Lease.

“Ground Rent Reserve Account” shall have the meaning set forth in Section 7.6.1
hereof.

“Ground Rent Reserve Fund” shall have the meaning set forth in Section 7.6.1
hereof.

“Ground Rent Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.9.1 hereof.

“Guarantor” means, individually and collectively, Ronald N. Weiser, an adult
individual and Ronald N. Weiser, as trustee for the Ronald N. Weiser Trust.

“Guaranty” means, individually and collectively, each of those certain Guaranty
Agreements, dated as of the date hereof, executed and delivered by a Guarantor
in connection with the Loan to and for the benefit of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables, explosives, mold, mycotoxins, microbial
matter and airborne pathogens (naturally occurring or otherwise), but excluding
substances of kinds and in amounts ordinarily and customarily used or stored in
similar properties for the purpose of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws.

“Immediate Family Member” has the meaning set forth in Section 5.2.10(f).

“Improvements” has the meaning set forth in the granting clause of the Security
Instrument.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including amounts for borrowed money and indebtedness in the form of mezzanine
debt or preferred equity); (b) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (c) obligations for the

 

8



--------------------------------------------------------------------------------

deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed (other
than the Permitted Encumbrances).

“Indemnified Liabilities” has the meaning set forth in Section 10.13(b) hereof.

“Indemnified Parties” means Lender and, its designee, (whether or not it is the
Lender), any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co underwriters, co placement agents or co initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who Controls any such Person within the
meaning of Section 15 of the Securities Act of 1933 as amended or Section 20 of
the Security Exchange Act of 1934 as amended, any Person who is or will have
been involved in the origination of the Loan, any Person who is or will have
been involved in the servicing of the Loan secured hereby, any Person in whose
name the encumbrance created by the Security Instrument is or will have been
recorded, any Person who may hold or acquire or will have held a full or partial
interest in the Loan secured hereby (including investors or prospective
investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan secured
hereby for the benefit of third parties) as well as the respective directors,
officers, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including any other Person who
holds or acquires or will have held a participation or other full or partial
interest in the Loan, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

“Independent Director” means a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and shall not while serving as Independent Director be:
(i) a stockholder, director (with the exception of serving as the Independent
Director of Borrower), officer, employee, partner, member (other than a “special
member” or “springing member”), manager, attorney or counsel of Borrower, equity
owners of Borrower or Guarantor or any Affiliate of Borrower or Guarantor;
(ii) a customer, supplier or other person who derives any of its purchases or
revenues from its activities with Borrower or Guarantor, equity owners of
Borrower or Guarantor or any Affiliate of Borrower or Guarantor; (iii) a Person
Controlling or under common Control with any such stockholder, director,
officer, employee, partner, member, manager, attorney, counsel, equity owner,
customer, supplier or other Person; or (iv) a member of the immediate family of
any such stockholder, director, officer, employee, partner, member, manager,
attorney, counsel, equity owner, customer, supplier or other Person and (b) has
(i) prior experience as an independent director or independent manager for a
corporation, a trust or limited liability company whose charter documents
required the unanimous consent of all independent directors or independent

 

9



--------------------------------------------------------------------------------

managers thereof before such corporation, trust or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three years of employment
experience with one or more nationally-recognized companies that provides, inter
alia, professional independent directors or independent managers in the ordinary
course of their respective business to issuers of securitization or structured
finance instruments, agreements or securities or lenders originating commercial
real estate loans for inclusion in securitization or structured finance
instruments, agreements or securities (a “Professional Independent Director”)
and is at all times during his or her service as an Independent Director of
Borrower an employee of such a company or companies. A natural Person who
satisfies the foregoing definition except for being (or having been) the
independent director or independent manager of a “special purpose entity”
affiliated with Borrower (provided such affiliate does not or did not own a
direct or indirect equity interest in an Borrower) shall not be disqualified
from serving as an Independent Director, provided that such natural Person
satisfies all other criteria set forth above and that the fees such individual
earns from serving as independent director or independent manager of affiliates
of Borrower or in any given year constitute in the aggregate less than five
percent (5%) of such individual’s annual income for that year. A natural Person
who satisfies the foregoing definition other than subparagraph (a)(ii) shall not
be disqualified from serving as an Independent Director of Borrower if such
individual is a Professional Independent Director and such individual complies
with the requirements of the previous sentence.

“Initial Interest Payment Per Diem” has the meaning set forth in the Loan Terms
Table of the Note.

“Insolvency Opinion” means that certain non-consolidation opinion letter dated
the date hereof delivered by Honigman Miller Schwartz and Cohn LLP in connection
with the Loan.

“Institutional Controls” means any legal or physical restrictions or limitations
on the use of, or access to, the Property to eliminate or minimize potential
exposures to any Hazardous Substance, to prevent activities that could interfere
with the effectiveness of any Remediation, or to ensure maintenance of a level
of risk to human health or the environment, including physical modifications to
the Property such as slurry walls, capping, hydraulic controls for ground water,
or point of use water treatment, restrictive covenants, environmental protection
easements, or property use limitations.

“Insurance Premiums” has the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Interest Rate” means a rate of 4.49%.

“Land” has the meaning set forth in the granting clause of the Security
Instrument.

“Lease” shall mean, with the exception of any Ground Lease, any lease, sublease
or subsublease, letting, license, concession or other agreement (whether written
or oral and whether now or hereafter in effect) pursuant to which any Person is
granted a possessory interest in, or right to use or occupy all or any portion
of any space in the Property by or on behalf of

 

10



--------------------------------------------------------------------------------

Borrower, and (a) every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement and (b) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.

“Legal Requirements” means, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, the Property or any part thereof, including any which may
(a) require repairs, modifications or alterations in or to the Property or any
part thereof, or (b) in any way limit the use and enjoyment thereof.

“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Lien” means, any mortgage, deed of trust, deed to secure debt, indemnity deed
of trust, lien, pledge, hypothecation, assignment, security interest, or any
other encumbrance, charge or transfer of, on or affecting Borrower, the
Property, any portion thereof or any interest therein, including any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

“Loan” means the loan in the Original Principal Amount made by Lender to
Borrower pursuant to this Agreement.

“Loan Documents” means, collectively, this Agreement, the Note, the Security
Instrument, the Environmental Indemnity, the Assignment of Management Agreement,
the Guaranty, the Clearing Account Agreement, the Cash Management Agreement, and
all other documents executed or delivered in connection with the Loan.

“Loan to Value Ratio” shall mean, as of the date of its calculation, the ratio
of (i) the sum of the outstanding principal amount of the Loan as of the date of
such calculation to (ii) the fair market value of the Property, as determined,
in Lender’s reasonable discretion, by any commercially reasonable method
permitted to a REMIC Trust.

“Management Agreement” means the management agreement entered into by and
between Borrower and Manager, pursuant to which Manager is to provide management
and other services with respect to the Property, or, if the context requires, a
Qualified Manager who is managing the Property in accordance with the terms and
provisions of this Agreement pursuant to a Replacement Management Agreement.

“Manager” means McKinley Inc., a Michigan corporation, or, if the context
requires, a Qualified Manager who is managing the Property in accordance with
the terms and provisions of this Agreement pursuant to a Replacement Management
Agreement.

 

11



--------------------------------------------------------------------------------

“Material Action” means to consolidate or merge Borrower with or into any
Person, or sell all or substantially all of the assets of Borrower, or to
institute proceedings to have Borrower be adjudicated bankrupt or insolvent, or
consent to the institution of bankruptcy or insolvency proceedings against
Borrower or file a petition seeking, or consent to, reorganization or relief
with respect to Borrower under any applicable federal or state law relating to
bankruptcy, or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of Borrower or a substantial
part of its property, or make any assignment for the benefit of creditors of
Borrower, or admit in writing Borrower’s inability to pay its debts generally as
they become due, or take action in furtherance of any such action, or, to the
fullest extent permitted by law, dissolve or liquidate Borrower.

“Maturity Date” means July 1, 2023, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.

“Maximum Legal Rate” has the meaning set forth in Section 7 of the Note.

“Monthly Debt Service Payment Amount” means a constant monthly payment of
$333,159.02.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Cash Flow” means, with respect to the Property for any period, the amount
obtained by subtracting Operating Expenses and Capital Expenditures for such
period from Gross Income from Operations for such period.

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

“Net Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” has the meaning set forth in Section 6.4(b)(vi)
hereof.

“Note” means that certain Promissory Note, dated the date hereof, in the
principal amount of $60,000,000.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“O&M Program” has the meaning set forth in Section 5.1.19 hereof.

“OFAC” has the meaning set forth in Section 10.25 hereof.

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the manager, general
partner, managing member or sole member of Borrower, as applicable.

“Operating Expenses” means the total of all expenditures, computed in accordance
with GAAP, of whatever kind relating to the operation, maintenance and
management of the Property that are incurred on a regular monthly or other
periodic basis, including, ground rent, bad debt,

 

12



--------------------------------------------------------------------------------

utilities, ordinary repairs and maintenance, insurance, license fees, property
taxes and assessments, advertising expenses, management fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation, Debt Service, Capital Expenditures and contributions to the
Reserve Funds.

“Original Principal Amount” means $60,000,000.00.

“Other Charges” means all ground rents, maintenance charges, impositions other
than Taxes, and any other charges, including vault charges and license fees for
the use of vaults, chutes and similar areas adjoining the Property, now or
hereafter levied or assessed or imposed against the Property or any part
thereof.

“Other Obligations” has the meaning as set forth in the Security Instrument.

“Outstanding Principal Balance” or “OPB” means the portion of the Original
Principal Amount that remains outstanding from time to time

“Payment Date” means the first (1st) day of each calendar month during the term
of the Loan.

“Permitted Defeasance Date” means the date that is two (2) years from the
“startup day” within the meaning of Section 860G(a)(9) of the Code for the REMIC
Trust which holds the portion of the Note last to be securitized.

“Permitted Encumbrances” means, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy,
(c) Liens, if any, for Taxes imposed by any Governmental Authority not yet due
or delinquent, and (d) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s reasonable discretion.

“Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par, including those
issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including obligations of: the U.S. Treasury (all direct or
fully guaranteed obligations), the Farmers Home Administration (certificates of
beneficial ownership), the General Services Administration (participation
certificates), the U.S. Maritime Administration (guaranteed Title XI financing),
the Small Business Administration (guaranteed participation certificates and
guaranteed pool certificates), the U.S. Department of Housing and Urban
Development (local authority bonds) and the Washington Metropolitan Area Transit
Authority (guaranteed transit bonds); provided, however, that

 

13



--------------------------------------------------------------------------------

the investments described in this clause must (A) have a predetermined fixed
dollar of principal due at maturity that cannot vary or change, (B) if rated by
S&P, must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(ii) Federal Housing Administration debentures;

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot

 

14



--------------------------------------------------------------------------------

vary or change, (B) if rated by S&P, must not have an “r” highlighter affixed to
their rating, (C) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (D) such investments
must not be subject to liquidation prior to their maturity;

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vii) commercial paper (including both non interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(viii) units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

 

15



--------------------------------------------------------------------------------

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

“Permitted Par Prepayment Date” means April 2, 2023.

“Permitted Transfer” means any of the following: (a) any transfer, directly as a
result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto (b) any
transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto, and (c) any transfer described in Section 5.2.10 hereof that
does not require Lender’s consent.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” has the meaning set forth in the granting clause of the
Security Instrument.

“Policies” has the meaning specified in Section 6.1(b) hereof.

“Policy” has the meaning specified in Section 6.1(b) hereof.

“Principal” means the Special Purpose Entity that is the general partner of
Borrower, if Borrower is a limited partnership, or managing member of Borrower,
if Borrower is a limited liability company.

“Property” shall mean (a) each Ground Lease Property and (b) each parcel of real
property, the Improvements thereon and all personal property now or hereafter
owned by Borrower and encumbered by the Security Instrument, together with all
rights pertaining to such property and Improvements, as more particularly
described in the granting clauses of the Security Instrument and referred to
therein as the “Property.”

“Provided Information” means any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Principal,
Guarantor or Manager.

“Qualified Manager” means either (a) Manager; or (b) in the reasonable judgment
of Lender, a reputable and experienced management organization (which may be an
Affiliate of Borrower) possessing experience in managing properties similar in
size, scope, use and value as the Property, provided, that, if required by
Lender, Borrower shall have obtained (i) prior written

 

16



--------------------------------------------------------------------------------

confirmation from the applicable Rating Agencies that management of the Property
by such entity will not cause a downgrade, withdrawal or qualification of the
then current ratings of the Securities or any class thereof and (ii) if such
entity is an Affiliate of Borrower, an Additional Insolvency Opinion.

“Rating Agencies” means each of S&P, Moody’s, Fitch, and Realpoint or any other
nationally recognized statistical rating agency which has been approved by
Lender and designated by Lender to assign a rating to the Securities.

“Realpoint” means Realpoint, LLC, a Pennsylvania limited liability company.

“Related Entities” has the meaning set forth in Section 5.2.10(e) hereof.

“Release” shall mean any release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances in violation of
Environmental Laws.

“Remediation” includes any response, remedial, removal, or corrective action,
any activity to cleanup, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Substance, any actions to prevent, cure or mitigate any Release of
any Hazardous Substance, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Hazardous Substances.

“REMIC Requirements” shall mean any applicable legal requirements relating to
any REMIC Trust (including, without limitation, those relating to the continued
treatment of the Loan (or the applicable portion thereof or interest therein) as
a “qualified mortgage” held by such REMIC Trust, the continued qualification of
such REMIC Trust as such under the Code, the non-imposition of any tax on such
REMIC Trust under the Code (including, without limitation, taxes on “prohibited
transactions and “contributions”) and any other constraints, rules or other
regulations or requirements relating to the servicing, modification or other
similar matters with respect to the Loan (or any portion thereof and/or interest
therein) that may now or hereafter exist under applicable legal requirements
(including, without limitation under the Code)).

“REMIC Trust” means a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

“Rentable Space Percentage” has the meaning set forth in Section 6.4(b)(i)(C)
hereof.

“Rents” means, all rents (including percentage rents), rent equivalents, moneys
payable as damages or in lieu of rent or rent equivalents, royalties (including
all oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, payments (including payments in connection with the exercise
of any purchase option or termination rights), deposits (including security,
utility and other deposits), accounts, cash, issues, profits, charges for
services rendered, all other amounts payable as rent under any Lease or other
agreement relating to the Property, including charges for electricity, oil, gas,
water, steam, heat, ventilation, air-conditioning and any other energy,
telecommunication, telephone, utility or similar items or time use charges, HVAC
equipment charges, sprinkler charges, escalation charges, license fees,

 

17



--------------------------------------------------------------------------------

maintenance fees, charges for Taxes, operating expenses or other reimbursables
payable to Borrower (or to the Manager for the account of Borrower) under any
Lease, and other consideration of whatever form or nature received by or paid to
or for the account of or benefit of Borrower or its agents or employees from any
and all sources arising from or attributable to the Property.

“Replacement Management Agreement” means, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower shall have obtained prior
written confirmation from the applicable Rating Agencies that such management
agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof and (b) an assignment of
management agreement and subordination of management fees substantially in the
form then used by Lender (or of such other form and substance reasonably
acceptable to Lender), executed and delivered to Lender by Borrower and such
Qualified Manager at Borrower’s expense.

“Replacement Reserve Account” has the meaning set forth in Section 7.3.1 hereof.

“Replacement Reserve Fund” has the meaning set forth in Section 7.3.1 hereof.

“Replacement Reserve Monthly Deposit” has the meaning set forth in Section 7.3.1
hereof.

“Replacements” has the meaning set forth in Section 7.3.1 hereof.

“Reserve Funds” means, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Rollover Reserve Fund, the Excess Cash Flow
Reserve Fund, the Ground Rent Reserve Fund and any other escrow fund established
by the Loan Documents.

“Restoration” means the repair and restoration of the Property after a Casualty
or Condemnation as nearly as possible to the condition the Property was in
immediately prior to such Casualty or Condemnation, with such alterations as may
be reasonably approved by Lender.

“Restricted Party” means collectively, (a) Borrower, Principal, any Guarantor,
and any Affiliated Manager and (b) any shareholder, partner, member, non-member
manager, or any direct or indirect legal or beneficial owner of Borrower,
Principal, any Guarantor, any Affiliated Manager or any non-member manager.

“Rollover Reserve Account” has the meaning set forth in Section 7.4.1 hereof.

“Rollover Reserve Fund” has the meaning set forth in Section 7.4.1 hereof.

“Rollover Reserve Monthly Deposit” has the meaning set forth in Section 7.1.1
hereof.

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

18



--------------------------------------------------------------------------------

“Sale or Pledge” means a voluntary or involuntary sale, conveyance, assignment,
transfer, encumbrance, pledge, grant of option or other transfer or disposal of
a legal or beneficial interest, whether direct or indirect.

“Scheduled Defeasance Payments” has the meaning set forth in Section 2.5.1(b)
hereof.

“Securities” has the meaning set forth in Section 9.1 hereof.

“Securitization” has the meaning set forth in Section 9.1 hereof.

“Security Agreement” has the meaning set forth in Section 2.5.1(a)(v) hereof.

“Security Instrument” means, that certain first priority Fee and Leasehold Deed
of Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
dated the date hereof, executed and delivered by Borrower to Lender as security
for the Loan and encumbering the Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Servicer” has the meaning set forth in Section 9.5 hereof.

“Severed Loan Documents” has the meaning set forth in Section 8.2(c) hereof.

“Special Purpose Entity” means a corporation, limited partnership or limited
liability company that, as of the date of this Agreement, has complied with and
shall at all times comply with the following requirements unless it has received
either prior consent to do otherwise from Lender or a permitted administrative
agent thereof, or, while the Loan is securitized, confirmation from each of the
applicable Rating Agencies that such noncompliance would not result in the
requalification, withdrawal, or downgrade of the ratings of any Securities or
any class thereof:

(i) is and shall be organized solely for the purpose of (A) in the case of
Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into and
performing its obligations under the Loan Documents with Lender, refinancing the
Property in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing; or (B) in the case of a Principal, acting as a general partner of the
limited partnership that owns the Property or as member of the limited liability
company that owns the Property and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing;

(ii) has not engaged and shall not engage in any business unrelated to (A) the
acquisition, development, ownership, management or operation of the Property, or
(B) in the case of a Principal, acting as general partner of the limited
partnership that owns the Property or acting as a member of the limited
liability company that owns the Property, as applicable;

(iii) has not owned and shall not own any real property other than, in the case
of Borrower, the Property;

 

19



--------------------------------------------------------------------------------

(iv) does not have, shall not have and at no time had any assets other than
(A) in the case of Borrower, the Property and personal property necessary or
incidental to its ownership and operation of the Property or (B) in the case of
a Principal, its partnership interest in the limited partnership or the member
interest in the limited liability company that owns the Property and personal
property necessary or incidental to its ownership of such interests;

(v) has not engaged in, sought, consented to or permitted and shall not engage
in, seek, consent to or permit (A) any dissolution, winding up, liquidation,
consolidation or merger, (B) any sale or other transfer of all or substantially
all of its assets or any sale of assets outside the ordinary course of its
business, except as permitted by the Loan Documents, or (C) in the case of a
Principal, any transfer of its partnership or membership interests;

(vi) shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition;

(vii) if such entity is a limited partnership, has and shall have at least one
general partner and has and shall have, as its only general partners, Special
Purpose Entities each of which (A) is a corporation or single-member Delaware
limited liability company, (B) holds a direct interest as general partner in the
limited partnership of not less than one percent (1.0%), and (C) has two
(2) Independent Directors;

(viii) if such entity is a corporation, has and shall have at least two
(2) Independent Directors, and shall not cause or permit the board of directors
of such entity to take any Material Action either with respect to itself or, if
the corporation is a Principal, with respect to Borrower or any action requiring
the unanimous affirmative vote of one hundred percent (100%) of the members of
its board of directors unless two (2) Independent Directors shall have
participated in such vote and shall have voted in favor of such action;

(ix) if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation, that directly owns at least one percent (1.0%) of
the equity of the limited liability company; and that has at least two
(2) Independent Directors;

(x) if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
two (2) Independent Directors serving as managers of such company, (C) shall not
take any Material Action and shall not cause or permit the members or managers
of such entity to take any Material Action, either with respect to itself or, if
the company is a Principal, with respect to Borrower, in each case unless two
(2) Independent Directors then serving as managers of the company shall have
participated consented in writing to such action, and (D) has

 

20



--------------------------------------------------------------------------------

and shall have either (1) a member which owns no economic interest in the
company, has signed the company’s limited liability company agreement and has no
obligation to make capital contributions to the company, or (2) two natural
persons or one entity that is not a member of the company, that has signed its
limited liability company agreement and that, under the terms of such limited
liability company agreement becomes a member of the company immediately prior to
the withdrawal or dissolution of the last remaining member of the company;

(xi) has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability agreement or an operating
agreement, as applicable, (b) a limited partnership, has a limited partnership
agreement, or (c) a corporation, has a certificate of incorporation or articles
that, in each case, provide that such entity shall not) (1) dissolve, merge,
liquidate, consolidate; (2) sell all or substantially all of its assets;
(3) amend its organizational documents with respect to the matters set forth in
this definition without the consent of Lender; or (4) without the affirmative
vote of two (2) Independent Directors of itself or the consent of a Principal
that is a member or general partner in it: (A) file or consent to the filing of
any bankruptcy, insolvency or reorganization case or proceeding, institute any
proceedings under any applicable insolvency law or otherwise seek relief under
any laws relating to the relief from debts or the protection of debtors
generally, file a bankruptcy or insolvency petition or otherwise institute
insolvency proceedings; (B) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the entity or a substantial portion of its property; (C) make an assignment
for the benefit of the creditors of the entity; or (D) take any action in
furtherance of any of the foregoing;

(xii) has at all times been and shall at all times remain solvent and has paid
and shall pay its debts and liabilities (including, a fairly-allocated portion
of any personnel and overhead expenses that it shares with any Affiliate) from
its assets as the same shall become due, and has maintained and shall maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;

(xiii) holds itself out as a legal entity, separate and apart from any other
person or entity, has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity and has not
identified and shall not identify itself as a division of any other Person;

(xiv) has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the extent
that it is required to file tax returns under applicable law, has filed and
shall file its own tax returns, except to the extent that it is required by law
to file consolidated tax returns and, if it is a corporation, has not filed and
shall not file a consolidated federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns;

(xv) has maintained and shall maintain its own records, books, resolutions and
agreements;

 

21



--------------------------------------------------------------------------------

(xvi) has not commingled and shall not commingle its funds or assets with those
of any other Person and has not participated and shall not participate in any
cash management system with any other Person;

(xvii) has held and shall hold its assets in its own name;

(xviii) has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

(xix) (A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person;
(B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP;
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;

(xx) has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees in light of its
contemplated business operations;

(xxi) has observed and shall observe all partnership, corporate or limited
liability company formalities, as applicable;

(xxii) has not incurred any Indebtedness other than (i) acquisition financing
with respect to the Property; construction financing with respect to the
Improvements and certain off-site improvements required by municipal and other
authorities as conditions to the construction of the Improvements; and first
mortgage financings secured by the Property; and Indebtedness pursuant to
letters of credit, guaranties, interest rate protection agreements and other
similar instruments executed and delivered in connection with such financings,
(ii) unsecured trade payables and operational debt not evidenced by a note, and
(iii) Indebtedness incurred in the financing of equipment and other personal
property used on the Property;

(xxiii) shall have no Indebtedness other than (i) the Loan, (ii) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of the Property and the routine administration of Borrower, in amounts
not to exceed 2% of the amount of the Loan which liabilities are not more than
sixty (60) days past the date incurred, are not evidenced by a note and are paid
when due, and which amounts are normal and reasonable under the circumstances,
and (iii) such other liabilities that are permitted pursuant to this Agreement;

 

22



--------------------------------------------------------------------------------

(xxiv) has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;

(xxv) has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;

(xxvi) has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including paying for shared office space and for services
performed by any employee of an Affiliate;

(xxvii) has maintained and used and shall maintain and use separate stationery,
invoices and checks bearing its name and not bearing the name of any other
entity unless such entity is clearly designated as being the Special Purpose
Entity’s agent;

(xxviii) has not pledged and shall not pledge its assets to or for the benefit
of any other Person other than with respect to loans secured by the Property and
no such pledge remains outstanding except to Lender to secure the Loan;

(xxix) has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;

(xxx) has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(xxxi) has not made and shall not make loans to any Person and has not held and
shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);

(xxxii) has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

(xxxiii) other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to,
and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;

 

23



--------------------------------------------------------------------------------

(xxxiv) has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it if its cash flow is insufficient to pay the Debt;

(xxxv) if such entity is a corporation, has considered and shall consider the
interests of its creditors in connection with all corporate actions;

(xxxvi) has not had and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents;

(xxxvii) has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except that a Principal may acquire and hold its interest in
Borrower;

(xxxviii) has complied and shall comply with all of the terms and provisions
contained in its organizational documents;

(xxxix) has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion are true;

(xl) has not permitted and shall not permit any Affiliate or constituent party
independent access to its bank accounts;

(xli) is, and shall continue to be, duly formed, validly existing, and in good
standing in the state of its incorporation or formation and in all other
jurisdictions where it is qualified to do business;

(xlii) has paid all taxes which it owes and is not currently involved in any
dispute with any taxing authority, except for disputes permitted under the Loan
Documents;

(xliii) is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that resulted in a judgment against it that has not
been paid in full;

(xliv) has no judgments or Liens of any nature against it except for tax liens
not yet due and the Permitted Encumbrances;

(xlv) has provided Lender with complete financial statements that reflect a fair
and accurate view of the entity’s financial condition; and

(xlvi) has no material contingent or actual obligations not related to the
Property.

“State” means, the State or Commonwealth in which the Land or any part thereof
is located.

 

24



--------------------------------------------------------------------------------

“Successor Borrower” has the meaning set forth in Section 2.5.3 hereof.

“Survey” means a survey of the Property prepared by a surveyor licensed in the
State and satisfactory to Lender and the company or companies issuing the Title
Insurance Policy, and containing a certification of such surveyor reasonably
satisfactory to Lender.

“Tax and Insurance Escrow Fund” has the meaning set forth in Section 7.2 hereof.

“Taxes” means all real estate and personal property taxes or assessments, now or
hereafter levied or assessed or imposed against the Property or part thereof.

“Tenant” means the lessee of all or a portion of the Property under a Lease.

“Tenant Direction Letter” means an instruction letter to Tenants substantially
in the form attached hereto as Schedule IV.

“Threshold Amount” has the meaning set forth in Section 5.1.21 hereof.

“Title Insurance Policy” means the mortgagee title insurance policy issued with
respect to the Property and insuring the lien of the Security Instrument.

“Transfer” has the meaning set forth in Section 5.2.10(b) hereof.

“Transferee” has the meaning set forth in Section 5.2.10(e) hereof.

“Transferee’s Principals” means collectively, (A) Transferee’s managing members,
general partners or principal shareholders and (B) such other members, partners
or shareholders which directly or indirectly shall own a fifty-one percent (51%)
or greater economic and voting interest in Transferee.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State in which the Property is located and/or the State where the
Borrower is organized.

“U.S. Obligations” means non redeemable, non prepayable, non callable securities
evidencing an obligation to timely pay principal or interest in a full and
timely manner that constitute “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended, and are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

Section 1.2 Principles of Construction. The following rules of construction
shall be applicable for all purposes of this Agreement and all documents or
instruments supplemental hereto, unless the context otherwise clearly requires:

(a) any pronoun used herein shall be deemed to cover all genders, and words
importing the singular number shall mean and include the plural number, and vice
versa;

 

25



--------------------------------------------------------------------------------

(b) Intentionally omitted;

(c) an Event of Default shall “continue” or be “continuing” until the earlier of
Lender’s waiver, in writing and in its reasonable discretion, of such Event of
Default or the acceptance by Lender, in its reasonable discretion, of a cure of
such Event of Default;

(d) no inference in favor of or against any party shall be drawn from the fact
that such party has drafted any portion hereof or any other Loan Document;

(e) the cover page (if any) of, all recitals set forth in, and all Exhibits to,
this Agreement are hereby incorporated herein;

(f) all references to sections and schedules are to sections and schedules in or
to this Agreement unless otherwise specified;

(g) all uses of the words “include,” “including” and similar terms shall be
construed as if followed by the phrase “without being limited to” unless the
context shall indicate otherwise;

(h) unless otherwise specified, the words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and

(i) unless otherwise specified, all meanings attributed to defined terms herein
shall be equally applicable to both the singular and plural forms of the terms
so defined.

ARTICLE II—GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Closing Date.

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
(1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid or defeased hereunder in respect of the Loan may not be reborrowed.
Lender and Borrower acknowledge and agree that the Loan has been fully funded as
of the Closing Date.

2.1.3 The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instrument and the other Loan
Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to
(a) acquire the Property or repay and discharge any existing loans relating to
the Property, (b) pay all past due basic carrying costs, if any, with respect to
the Property, (c) make deposits into the Reserve Funds on the Closing Date in
the amounts provided herein, (d) pay costs and expenses incurred in connection
with the closing of the Loan, as reasonably approved by Lender, (e) fund any
working capital requirements of the Property and (f) distribute the balance, if
any, to Borrower.

 

26



--------------------------------------------------------------------------------

Section 2.2 Interest Rate.

2.2.1 Interest Rate. Interest on the outstanding principal balance of the Loan
shall accrue at the Interest Rate or as otherwise set forth in this Agreement or
in the Note from (and including) the Closing Date to but excluding the Maturity
Date.

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated at the rate and pursuant to the terms and conditions
specified in Section 1 of the Note. Borrower acknowledges that the calculation
method for interest described in the Note results in a higher effective interest
rate than the numeric Interest Rate and Borrower hereby agrees to such
calculation method.

2.2.3 Default Rate. Upon the occurrence and continuance of an Event of Default
(including the failure of Borrower to make full payment on the Maturity Date),
Lender shall be entitled to receive and Borrower shall pay interest on the
Outstanding Principal Balance at the rate and pursuant to the terms and
conditions specified in Section 7 of the Note.

2.2.4 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

Section 2.3 Loan Payment. Payments of principal, interest, and Late Charges (as
defined in the Note) shall be made as provided in the Note.

Section 2.4 Prepayments. Except as otherwise provided in Section 9 of the Note,
Borrower shall not have the right to prepay the Loan in whole or in part prior
to the Maturity Date.

Section 2.5 Defeasance.

2.5.1 Voluntary Defeasance. (a) Provided no Event of Default shall then exist,
Borrower shall have the right at any time after the Permitted Defeasance Date
and prior to the Permitted Par Prepayment Date voluntarily defease all, but not
part, of the Loan by and upon satisfaction of the following conditions (such
event being a “Defeasance Event”):

 

27



--------------------------------------------------------------------------------

(i) Borrower shall provide not less than thirty (30) days prior written notice
to Lender specifying the Payment Date (the “Defeasance Date”) on which the
Defeasance Event is to occur;

(ii) Borrower shall pay to Lender all accrued and unpaid interest on the
principal balance of the Loan to and including the Defeasance Date. If for any
reason the Defeasance Date is not a Payment Date, the Borrower shall also pay
interest that would have accrued on the Note through and including the next
Payment Date, provided, however, if the Defeasance Deposit shall include (or if
the U.S. Obligations purchased with such Defeasance Deposit shall provide for
payment of) all principal and interest computed from the Payment Date prior to
the Defeasance Date through the next succeeding Payment Date, Borrower shall not
be required to pay such short term interest pursuant to this sentence;

(iii) Borrower shall pay to Lender all other sums, not including scheduled
interest or principal payments, then due under the Note, this Agreement, the
Security Instrument and the other Loan Documents;

(iv) Borrower shall pay to Lender the required Defeasance Deposit for the
Defeasance Event and complies with and satisfies the requirements of
Section 2.5.1(b) below;

(v) Borrower shall execute and deliver a pledge and security agreement, in form
and substance reasonably satisfactory to Lender creating a first priority lien
on the U.S. Obligations purchased with the Defeasance Deposit in accordance with
the provisions of this Section 2.5 (the “Security Agreement”);

(vi) Borrower shall deliver an opinion of counsel for Borrower, delivered by
counsel acceptable to Lender, stating, among other things but without
substantive qualification, that (a) Lender has a valid, duly perfected, first
priority security interest in the U.S. Obligations purchased with the Defeasance
Deposit and that the Security Agreement is enforceable against Borrower in
accordance with its terms, (b) the delivery of the U.S. Obligations purchased
with the Defeasance Deposit to Lender does not constitute a fraudulent or
preferential or other avoidable transfer under Bankruptcy Code Sections 547 and
548, (c) neither the defeasance nor any other transaction that occurs pursuant
to the provisions of this Section 2.5.1(a) has caused or will cause the Loan
(including for this purpose the Loan Documents) to cease to be a “qualified
mortgage” within the meaning of Section 860G of the Code, either under the
provisions of Treasury Regulation Sections 1.860G-2(a)(8) or 1.860G-2(b) (as
such regulations may be amended or superseded from time to time) or under any
other provision of the Code or otherwise, and (d) the defeasance or any other
transaction that occurs pursuant to the provisions of this Section 2.5.1(a) will
not cause the failure of any REMIC Trust or any other entity that holds the Note
to maintain its tax status. The opinions set forth in clauses (a), (b), (c) and
(d) above, or any portion thereof, may, in Lender’s discretion, be rendered by
counsel to Lender at Borrower’s sole cost and expense;

 

28



--------------------------------------------------------------------------------

(vii) If required by Lender, Borrower shall deliver confirmation in writing from
each of the applicable Rating Agencies to the effect that such release will not
result in a downgrade, withdrawal or qualification of the respective ratings in
effect immediately prior to such Defeasance Event for the Securities issued in
connection with the Securitization which are then outstanding. Borrower shall
also deliver or cause to be delivered an Additional Insolvency Opinion with
respect to the Successor Borrower from counsel satisfactory to Lender in form
and substance satisfactory to Lender and the applicable Rating Agencies;

(viii) Borrower shall deliver an Officer’s Certificate certifying that (a) the
requirements set forth in this Section 2.5.1(a) have been satisfied, (b) the
transactions that are being carried out pursuant to this Section 2.5.1
(including specifically the release of the lien of the Security Instrument) are
being effected to facilitate the disposition of the Property or any other
customary commercial transaction and not as part of an arrangement to
collateralize a REMIC Trust offering with obligations that are not real estate
mortgages, and (c) the amounts of the U.S. Obligations purchased with the
Defeasance Deposit comply with all the requirements of this section including
the requirement that the U.S. Obligations purchased with the Defeasance Deposit
shall generate monthly amounts equal to or greater than the Scheduled Defeasance
Payments required to be paid under the Note through the Permitted Par Prepayment
Date (including interest for the full Accrual Period during which the Permitted
Par Prepayment Date occurs);

(ix) Borrower shall deliver a certificate of Borrower’s independent certified
public accountant, acceptable to Lender in its discretion, certifying that the
U.S. Obligations purchased with the Defeasance Deposit generate monthly amounts
equal to or greater than the Scheduled Defeasance Payments;

(x) Borrower shall deliver such other certificates, documents or instruments as
Lender may reasonably request; and

(xi) Borrower shall pay all costs and expenses of Lender incurred in connection
with the Defeasance Event, including (A) any costs and expenses associated with
a release of the Lien of the Security Instrument as provided in Section 2.6
hereof, (B) reasonable attorneys’ fees and expenses incurred in connection with
the Defeasance Event, (C) the costs and expenses of the Rating Agencies, (D) any
revenue, documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Note, or otherwise required to accomplish
the defeasance and (E) the costs and expenses of Servicer and any trustee,
including reasonable attorneys’ fees and expenses.

(b) In connection with the Defeasance Event, Borrower shall use the Defeasance
Deposit to purchase U.S. Obligations which provide payments on or prior to, but
as close as possible to, all successive scheduled Payment Dates after the
Defeasance Date upon which interest and principal payments are required under
this Agreement and the Note, and in amounts equal to or more than the scheduled
payments due on such Payment Dates under this Agreement and the Note (including
scheduled payments of principal, interest, servicing fees (if any), and any
other amounts due under the Loan Documents on such Payment Dates) and assuming
the

 

29



--------------------------------------------------------------------------------

Note is prepaid in full on the Permitted Par Prepayment Date including interest
for the full Accrual Period during which the Permitted Par Prepayment Date
occurs (the “Scheduled Defeasance Payments”). Notwithstanding the foregoing, at
Lender’s option, Lender, acting on Borrower’s behalf as Borrower’s agent and
attorney-in-fact, shall use the Defeasance Deposit to purchase, or cause to be
purchased, the above-referenced U.S. Obligations that Borrower is required to
purchase pursuant to this Section 2.5.1(b). By depositing the Defeasance Deposit
with Lender, Borrower shall thereby appoint Lender or Lender’s servicer or other
agent as Borrower’s agent and attorney-in-fact, with full power of substitution,
for the purpose of purchasing the U.S. Obligations with the Defeasance Deposit
and delivering the U.S. Obligations to Lender. Borrower, pursuant to the
Security Agreement or other appropriate document, shall authorize and direct
that the payments received from the U.S. Obligations may be applied to satisfy
the Debt Service obligations of Borrower under this Agreement and the Note. Any
portion of the Defeasance Deposit in excess of the amount necessary to purchase
the U.S. Obligations required by this Section 2.5 and satisfy Borrower’s other
obligations under this Section 2.5 and Section 2.6 shall be remitted to Borrower
within ten (10) Business Days following the Defeasance Date.

(c) If any notice of defeasance is given pursuant to Section 2.5.1(a)(i),
Borrower shall be required to defease the Loan on the Defeasance Date (unless
such notice is revoked by Borrower prior to the Defeasance Date in which event
Borrower shall immediately reimburse Lender for any and all reasonable costs and
expenses incurred by Lender in connection with Borrower’s giving of such notice
and revocation).

2.5.2 Collateral. Each of the U.S. Obligations that are part of the defeasance
collateral shall be duly endorsed by the holder thereof as directed by Lender or
accompanied by a written instrument of transfer in form and substance that would
be satisfactory to a prudent lender (including such instruments as may be
required by the depository institution holding such securities or by the issuer
thereof, as the case may be, to effectuate book entry transfers and pledges
through the book entry facilities of such institution) in order to perfect upon
the delivery of the defeasance collateral a first priority security interest
therein in favor of Lender in conformity with all applicable state and federal
laws governing the granting of such security interests.

2.5.3 Successor Borrower. In connection with any Defeasance Event, Lender shall
designate a successor entity (the “Successor Borrower”), which shall be a
special purpose entity, which shall not own any other assets or have any other
liabilities or operate other property (other than the defeasance collateral or
in connection with other defeased loans held in the same securitized loan pool
with the Loan). Borrower shall transfer and assign all obligations, rights and
duties under and to the Note, together with the pledged U.S. Obligations to such
Successor Borrower. Such Successor Borrower shall assume the obligations under
the Note and the Security Agreement and Borrower shall be relieved of its
obligations under such documents. Borrower shall pay all costs and expenses
incurred by Lender, including Lender’s reasonable attorneys’ fees and expenses
and any fees and expenses of any Rating Agencies, incurred in connection with
such assumption.

Section 2.6 Release of Property. Except as set forth in this Section 2.6, no
repayment, prepayment or defeasance of all or any portion of the Loan shall
cause, give rise to a right to require, or otherwise result in, the release of
the Lien of the Security Instrument on the Property.

 

30



--------------------------------------------------------------------------------

2.6.1 Release of Property. (a) If Borrower has the right to and has elected to
prepay in full or defease the Loan in accordance with this Agreement and the
Note, upon satisfaction of the requirements of Section 2.4 and Section 9 of the
Note (in the case of a prepayment, if then permitted under this Agreement and
the Note) or Section 2.5 (in the case of a full defeasance, if then permitted
under this Agreement and the Note), as applicable, and this Section 2.6, all of
the Property shall be released from the Lien of the Security Instrument.

(b) In connection with the release of the Security Instrument, Borrower shall
submit to Lender, not less than thirty (30) days prior to the Defeasance Date /
Prepayment Date, a release of Lien (and related Loan Documents) for the Property
for execution by Lender. Such release shall be in a form appropriate in the
jurisdiction in which the Property is located and that would be satisfactory to
a prudent lender and contains standard provisions, if any, protecting the rights
of the releasing lender. In addition, Borrower shall provide all other
documentation Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all Legal Requirements, and
(ii) will effect such releases in accordance with the terms of this Agreement.
Borrower shall reimburse Lender and Servicer for any costs and expenses Lender
and Servicer incur arising from such release (including reasonable attorneys’
fees and expenses) and Borrower shall pay, in connection with such release,
(i) all recording charges, filing fees, taxes or other expenses payable in
connection therewith, and (ii) to any Servicer, a processing fee in an amount
determined by Lender or Servicer in its discretion. Upon the release of the
Property in accordance with this Section 2.6.1 following a defeasance, Borrower
shall have no further right to prepay the Note.

Section 2.7 Clearing Account/Cash Management.

2.7.1 Clearing Account. (a) During the term of the Loan, Borrower shall
establish and maintain an Eligible Account (the “Clearing Account”) with
Clearing Bank for the benefit of Lender, which Clearing Account shall be under
the sole dominion and control of Lender. The Clearing Account shall be entitled
in the name of Borrower for the benefit of Lender. Borrower hereby grants to
Lender a first-priority security interest in the Clearing Account and all
deposits at any time contained therein and the proceeds thereof and shall take
all actions necessary to maintain in favor of Lender a perfected first priority
security interest in the Clearing Account, including filing UCC-1 Financing
Statements and continuations thereof. Lender and Servicer shall have the sole
right to make withdrawals from the Clearing Account. All costs and expenses for
establishing and maintaining the Clearing Account shall be paid by Borrower. All
monies now or hereafter deposited into the Clearing Account shall be deemed
additional security for the Debt. The Clearing Account Agreement and Clearing
Account shall remain in effect until the Loan has been repaid or defeased in
full.

(b) Borrower shall, or shall cause Manager to, (i) on or prior to the Closing
Date with respect to Leases in existence on the date hereof and
(ii) simultaneously with the execution of any Lease entered into after the date
hereof, deliver Tenant Direction Letters to all Tenants to deliver all Rents
payable under their respective Leases directly to the Clearing Account. Without

 

31



--------------------------------------------------------------------------------

the prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed, neither Borrower nor Manager shall
(i) terminate, amend, revoke or modify any Tenant Direction Letter in any manner
or (ii) direct or cause any Tenant to pay any amount in any manner other than as
provided in the Tenant Direction Letter. Borrower shall, and shall cause Manager
to, deposit all amounts received by Borrower or Manager constituting Rents into
the Clearing Account within one (1) Business Day after receipt thereof. Until so
deposited, all Rents received by Borrower or Manager shall be held in trust for
the benefit of Lender and shall not be commingled with any other funds or
property of Borrower or Manager.

(c) Borrower shall obtain from Clearing Bank its agreement to transfer on each
Business Day all amounts on deposit in the Clearing Account to the Cash
Management Account.

(d) Upon the occurrence of an Event of Default or any Bankruptcy Action of
Borrower or Manager, Lender may, in addition to any and all other rights and
remedies available to Lender, apply any sums then present in the Clearing
Account to the payment of the Debt in any order in its discretion.

(e) The Clearing Account shall not be commingled with other monies held by
Borrower, Manager or Clearing Bank.

(f) Borrower shall not further pledge, assign or grant any security interest in
the Clearing Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(g) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and reasonable costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Clearing Account or the Clearing Account Agreement (unless arising from
the gross negligence or willful misconduct of Lender) or the performance of the
obligations for which the Clearing Account was established.

(h) Upon (i) Clearing Bank ceasing to be an Eligible Institution, (ii) the
Clearing Account ceasing to be an Eligible Account, (iii) any resignation by
Clearing Bank or termination of the Clearing Account Agreement by Clearing Bank
or Lender or (iv) the occurrence and continuance of an Event of Default,
Borrower shall, within fifteen (15) days of Lender’s written request,
(A) terminate the existing Clearing Account Agreement, (B) appoint a new
Clearing Bank (which such Clearing Bank shall (I) be an Eligible Institution,
(II) other than during the continuance of an Event of Default, be selected by
Borrower and approved by Lender and (III) during the continuance of an Event of
Default, be selected by Lender), (C) cause such Clearing Bank to open a new
Clearing Account (which such account shall be an Eligible Account) and enter
into a new Clearing Account Agreement with Lender on substantially the same
terms and conditions as the previous Clearing Account Agreement and (D) send new
Tenant Direction Notices and the other notices required pursuant to the terms
hereof relating to such new Clearing Account Agreement and Clearing Account.
Borrower constitutes and appoints Lender its true and lawful attorney-in-fact
with full power of substitution to complete or undertake any action required of
Borrower under this Section 2.7.1 in the name of Borrower in the event Borrower
fails to do the same. Such power of attorney shall be deemed to be a power
coupled with an interest and cannot be revoked.

 

32



--------------------------------------------------------------------------------

2.7.2 Cash Management Account. (a) Simultaneously herewith, a segregated
Eligible Account (the “Cash Management Account”) shall be established and
maintained with Agent in Borrower’s name for the benefit of Lender, which Cash
Management Account shall be under the sole dominion and control of Lender.
Borrower hereby grants to Lender a first priority security interest in the Cash
Management Account and all deposits at any time contained therein and the
proceeds thereof and shall take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Cash Management
Account, including filing UCC-1 Financing Statements and continuations thereof.
Lender and Servicer shall have the sole right to make withdrawals from the Cash
Management Account and all costs and expenses for establishing and maintaining
the Cash Management Account shall be paid by Borrower.

(b) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

(c) All funds on deposit in the Cash Management Account following the occurrence
of an Event of Default or any Bankruptcy Action of Borrower or Manager may be
applied by Lender in such order and priority as Lender shall determine.

(d) Borrower hereby agrees that Lender may modify the Cash Management Agreement
for the purpose of establishing additional sub-accounts in connection with any
payments otherwise required under this Agreement and the other Loan Documents
and Lender shall provide notice thereof to Borrower.

2.7.3 Payments Received under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into the Reserve Funds, if
any, shall be deemed satisfied to the extent sufficient amounts are deposited in
the Cash Management Account to satisfy such obligations pursuant to this
Agreement on the dates each such payment is required, regardless of whether any
of such amounts are so applied by Lender.

ARTICLE III—CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of all of the conditions precedent to closing set forth in the application or
term sheet for the Loan delivered by Borrower to Lender and the commitment or
commitment rider, if any, to the application or term sheet for the Loan issued
by Lender, together with Lender’s receipt of executed estoppels (each a “Ground
Lease Estoppel”) with respect to each Ground Lease from the applicable Ground
Lessor thereunder, which shall be in form and substance reasonably satisfactory
to Lender.

 

33



--------------------------------------------------------------------------------

ARTICLE IV—REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
date hereof that:

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing with requisite power and authority to own the Property and to
transact the businesses in which it is now engaged. Borrower is duly qualified
to do business and is in good standing in the jurisdiction in which the Property
is located and each other jurisdiction where it is required to be so qualified
in connection with its businesses and operations. Borrower possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own the Property and to transact the businesses in which it is now
engaged, and the sole business of Borrower is the ownership, management and
operation of the Property. The direct and indirect ownership interests in
Borrower are as set forth on the organizational chart attached hereto as
Schedule III.

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, except as such enforcement may be limited by
(i) bankruptcy, insolvency, fraudulent transfer, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally, and (ii) general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement or other agreement or
instrument to which Borrower is a party or by which any of the Property or
Borrower’s assets is subject, nor will such action result in any violation of
the provisions of any statute or any order, rule or regulation of any
Governmental Authority having jurisdiction over Borrower or any of Borrower’s
properties or assets, and any consent, approval, authorization, order,
registration or qualification of or with any court or any such Governmental
Authority required for the execution, delivery and performance by Borrower of
this Agreement or any other Loan Documents has been obtained and is in full
force and effect.

4.1.4 Litigation. There are no actions, suits or proceedings at law or in
equity, arbitrations, or governmental investigations by or before any
Governmental Authority or other agency now pending, filed, or, to Borrower’s
knowledge, threatened against or affecting Borrower, Guarantor, Principal or the
Property, which actions, suits or proceedings, or governmental investigations,
if adversely determined against Borrower, Guarantor, Principal or the Property,
might materially adversely affect (a) title to the Property; (b) the validity or
enforceability of the Security Instrument; (c) Borrower’s ability to perform
under the Loan; (d) Guarantor’s ability to perform under the Guaranty; (e) the
use, operation or value of the Property; (f) the principal benefit of the
security intended to be provided by the Loan Documents; (g) the current ability
of the Property to generate Net Cash Flow sufficient to service the Loan; or
(h) the current principal use of the Property.

 

34



--------------------------------------------------------------------------------

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property, or Borrower’s business, properties or assets, operations or
condition, financial or otherwise. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Property is bound where such default might
materially adversely affect (a) the validity or enforceability of the Security
Instrument; (b) Borrower’s ability to perform under the Loan; (c) Guarantor’s
ability to perform under the Guaranty; (d) the use, operation or value of the
Property; (e) the principal benefit of the security intended to be provided by
the Loan Documents; (f) the current ability of the Property to generate Net Cash
Flow sufficient to service the Loan; or (g) the current principal use of the
Property. Borrower has no material financial obligation under any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Borrower is a party or by which Borrower or the Property is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Property as permitted pursuant to clause (xxiii) of the
definition of “Special Purpose Entity” set forth in Section 1.1 hereof and
(b) obligations under the Loan Documents.

4.1.6 Title. Borrower has a good, marketable and insurable leasehold estate in
and to the Leased Land (as defined in the Security Instrument), good, marketable
and insurable fee simple title to the Fee Land (as defined in the Security
Instrument) and good title to the balance of the Property, free and clear of all
Liens whatsoever except the Permitted Encumbrances, such other Liens as may be
expressly permitted pursuant to the Loan Documents and the Liens created by the
Loan Documents. The Permitted Encumbrances in the aggregate do not materially
and adversely affect the value, operation or use of the Property (as currently
used) or Borrower’s ability to repay the Loan. The Security Instrument, when
properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first priority lien on the
Property, subject only to Permitted Encumbrances and the Liens created by the
Loan Documents and (b) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. There are no claims for
payment for work, labor or materials affecting the Property which are or could
reasonably become a Lien prior to, or of equal priority with, the Liens created
by the Loan Documents.

4.1.7 Solvency. Borrower has (a) not entered into this transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents. Giving effect
to the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including subordinated, unliquidated, disputed and contingent
liabilities. The fair saleable value of Borrower’s assets is and will,
immediately following the making of the Loan,

 

35



--------------------------------------------------------------------------------

be greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured. As of the date hereof, Borrower’s assets constitute adequate capital to
carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of obligations of Borrower). No petition in bankruptcy
has been filed against Borrower or any constituent Person in the last seven
(7) years, and neither Borrower nor any constituent Person in the last seven
(7) years has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. Neither Borrower nor
any of its constituent Persons are contemplating either the filing of a petition
by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of Borrower’s assets or property, and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against it or such constituent Persons.

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
materially adversely affects, nor as far as Borrower can foresee, might
materially adversely affect, the Property or the business, operations or
condition (financial or otherwise) of Borrower.

4.1.9 No Plan Assets. Borrower does not sponsor, is not obligated to contribute
to, and is not itself an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA or Section 4975 of the Code, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101. In addition,
(a) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to any state or
other statute , regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including the exercise by Lender of
any of its rights under the Loan Documents.

4.1.10 Compliance. Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including building and
zoning ordinances and codes. Borrower is not in default or violation of any
order, writ, injunction, decree or demand of any Governmental Authority. There
has not been committed by Borrower or any other Person in occupancy of or
involved with the operation or use of the Property any act or omission affording
the federal government or any other Governmental Authority the right of
forfeiture as against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. On the
Closing Date, the Improvements at the Property were in material compliance with
applicable law.

 

36



--------------------------------------------------------------------------------

4.1.11 Financial Information. All financial data, including the statements of
cash flow and income and operating expense, that have been delivered to Lender
in connection with the Loan (a) are true, complete and correct in all material
respects, (b) accurately represent the financial condition of Borrower and the
Property, as applicable, as of the date of such reports in all material
respects, and (c) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein. Except for Permitted
Encumbrances, Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a material adverse effect on the Property or the
current operation thereof, except as referred to or reflected in said financial
statements. Since the date of such financial statements, there has been no
material adverse change in the financial condition, operations or business of
Borrower from that set forth in said financial statements.

4.1.12 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to the Property.

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

4.1.14 Utilities and Public Access. The Property has rights of access to public
ways and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service the Property for its intended uses. All public utilities
necessary or convenient to the full use and enjoyment of the Property are
located either in the public right of way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy. All roads necessary for the use of the
Property for its current purposes have been completed and dedicated to public
use and accepted by all Governmental Authorities.

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.16 Separate Lots. The Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property.

4.1.17 Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor, to
the best of Borrower’s knowledge, are there any contemplated improvements to the
Property that may result in such special or other assessments.

 

37



--------------------------------------------------------------------------------

4.1.18 Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are not subject to any right of rescission, set off, counterclaim
or defense by Borrower or Guarantor, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject to principles
of equity and bankruptcy, insolvency and other laws generally affecting
creditors’ rights and the enforcement of debtors’ obligations), and neither
Borrower nor Guarantor has asserted any right of rescission, set off,
counterclaim or defense with respect thereto.

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

4.1.20 Insurance. Borrower has obtained and has delivered to Lender certified
copies of the Policies (or other evidence acceptable to Lender) reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
No claims have been made or are currently pending, outstanding or otherwise
remain unsatisfied under any such Policy, and neither Borrower nor any other
Person, has done, by act or omission, anything which would impair the coverage
of any such Policy.

4.1.21 Use of Property. The Property is used exclusively for retail purposes and
other appurtenant and related uses.

4.1.22 Certificate of Occupancy; Licenses. All certifications, permits,
franchises, licenses, consents, authorizations, and approvals, including,
certificates of completion and occupancy permits, required for the legal use,
occupancy and operation of the Property have been obtained and are in full force
and effect. The use being made of the Property is in conformity with the
certificate of occupancy issued for the Property.

4.1.23 Flood Zone. None of the Improvements on the Property are located in an
area as identified by the Federal Emergency Management Agency as an area having
special flood hazards, or, if so located, the flood insurance required pursuant
to Section 6.1(a) is in full force and effect with respect to the Property.

4.1.24 Physical Condition. To the best of Borrower’s knowledge, the Property,
including all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; there exists no structural
or other material defects or damages in the Property, whether latent or
otherwise, and Borrower has not received notice from any insurance company or
bonding company of any defects or inadequacies in the Property, or any part
thereof, which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

 

38



--------------------------------------------------------------------------------

4.1.25 Boundaries. All of the improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements, so as to affect the
value or marketability of the Property except those which are insured against by
the Title Insurance Policy.

4.1.26 Leases. The Property is not subject to any leases other than (a) the
Ground Leases and (b) the Leases described in the rent roll attached hereto as
Schedule I and made a part hereof, which rent roll is true, complete and
accurate in all material respects as of the Closing Date. Borrower is the owner
and lessor of landlord’s interest in the Leases. No Person has any possessory
interest in the Property or right to occupy the same except under and pursuant
to the provisions of the Leases. The current Leases are in full force and effect
and there are no defaults thereunder by either party and there are no conditions
that, with the passage of time or the giving of notice, or both, would
constitute defaults thereunder. No Rent has been paid more than one (1) month in
advance of its due date. All security deposits are held by Borrower in
accordance with applicable law. Except as otherwise set forth in any estoppels
and/or subordination, non-disturbance and attornment agreements delivered to
Lender in connection with the closing of the Loan, all work to be performed by
Borrower under each Lease has been performed as required and has been accepted
by the applicable Tenant, and any payments, free rent, partial rent, rebate of
rent or other payments, credits, allowances or abatements required to be given
by Borrower to any Tenant has already been received by such Tenant. There has
been no prior sale, transfer or assignment, hypothecation or pledge of any Lease
or of the Rents received therein which is outstanding. No Tenant listed on
Schedule I has assigned its Lease or sublet all or any portion of the premises
demised thereby, no such Tenant holds its leased premises under assignment or
sublease, nor does anyone except such Tenant and its employees occupy such
leased premises. No Tenant under any Lease has a right or option pursuant to
such Lease or otherwise to purchase all or any part of the leased premises or
the building of which the leased premises are a part. No Tenant under any Lease
has any right or option for additional space in the Improvements.

4.1.27 Survey. The Survey for the Property delivered to Lender in connection
with this Agreement does not fail to reflect any material matter affecting the
Property or the title thereto.

4.1.28 Inventory. Borrower is the owner of all of the Equipment, Fixtures and
Personal Property (as such terms are defined in the Security Instrument) located
on or at the Property and shall not lease any Equipment, Fixtures or Personal
Property other than as permitted hereunder. All of the Equipment, Fixtures and
Personal Property are sufficient to operate the Property in the manner specified
hereunder and in the manner in which the Property is currently operated.

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including the Security
Instrument, have been paid.

 

39



--------------------------------------------------------------------------------

4.1.30 Special Purpose Entity/Separateness. (a) Until the Debt has been paid in
full, Borrower hereby represents, warrants and covenants that (i) Borrower is,
shall be and shall continue to be a Special Purpose Entity and (ii) Principal
is, shall be and shall continue to be a Special Purpose Entity.

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
and Section 4.1.30(c) shall survive for so long as any amount remains payable to
Lender under this Agreement or any other Loan Document.

(c) Borrower hereby represents and warrants to Lender that:

1. Borrower, since its inception, is and always has been duly formed and validly
existing in the state in which it was formed and in any other jurisdictions
where it is qualified to do business;

2. Borrower has no judgments or liens of any nature against it except for tax
liens, liens created by any of the Loan Documents and liens encumbering the
Property that will be satisfied with the proceeds of the Loan;

3. Borrower is in compliance with all laws, regulations and orders applicable to
Borrower and has received all permits necessary for Borrower to operate and for
which a failure to possess would materially and adversely affect the condition,
financial or otherwise, of Borrower;

4. Borrower is not aware of any pending or threatened litigation involving
Borrower that, if adversely determined, might materially adversely affect the
condition (financial or otherwise) of Borrower, or the condition or ownership of
the property owned by Borrower;

5. Borrower is not involved in any dispute with any taxing authority, except for
disputes permitted under the Loan Documents;

6. Borrower has paid or has caused to be paid all real estate taxes that are due
and payable with respect to the Property;

7. Borrower has never owned any property other than the Property and has never
engaged in any business except the ownership and operation of the Property;

8. Borrower is not now, nor has ever been party to any lawsuit, arbitration,
summons or legal proceeding that, if adversely determined, might materially
adversely affect the condition (financial or otherwise) of Borrower or the
condition or ownership of the property owned by Borrower;

9. Borrower has provided Lender with complete financial statements that reflect
a fair and accurate view of Borrower’s financial condition in all material
respects;

 

40



--------------------------------------------------------------------------------

10. Borrower has obtained a Phase One environmental audit for the Property in
connection with the closing of the Loan, which audit did not reveal any material
environmental issues affecting the Property;

11. At all times since its formation, Borrower has complied with the
separateness covenants materially similar to those set forth in the definition
of “Special Purpose Entity” contained herein;

12. Borrower has no contingent or actual obligations not related to the
Property; and

13. From and after the funding of the Loan, Borrower shall conduct its
operations as a Special Purpose Entity and as such, shall take all actions
necessary to cause it to comply with, and will refrain from taking any action in
violation of, the covenants, representations and warranties of a Special Purpose
Entity.

(d) Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including any exhibits attached thereto, will have been and shall be
true and correct in all respects, and Borrower and Principal will have complied
and will comply with all of the stated facts and assumptions made with respect
to it in any Insolvency Opinion. Each entity other than Borrower and Principal
with respect to which an assumption is made or a fact stated in any Insolvency
Opinion will have complied and shall comply with all of the assumptions made and
facts stated with respect to it in any such Insolvency Opinion. Borrower
covenants that in connection with any Additional Insolvency Opinion delivered in
connection with this Agreement it shall provide an updated certification
regarding compliance with the facts and assumptions made therein.

(e) Borrower covenants and agrees that Borrower shall provide Lender with thirty
(30) days prior written notice prior to the removal of an Independent Director
of any of Borrower or Principal.

4.1.31 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time or the giving of notice would constitute
a default thereunder.

4.1.32 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (including the rent roll attached hereto as Schedule I),
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are true, complete and
correct in all material respects. There has been no material adverse change in
any condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects or might materially and adversely
affect the use, operation or value of the Property or the business operations or
the financial condition of Borrower. Borrower has disclosed to Lender all
material facts and has not failed to disclose any material fact that could cause
any Provided Information or representation or warranty made herein to be
materially misleading.

 

41



--------------------------------------------------------------------------------

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.35 Embargoed Person. As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.

4.1.36 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Borrower’s state of organization is as
set forth in the introductory paragraph of this Agreement.

4.1.37 Environmental Representations and Warranties. Except as otherwise
disclosed by that certain Phase I environmental report (or Phase II
environmental report, if required) delivered to Lender by Borrower in connection
with the origination of the Loan (such report is referred to below as the
“Environmental Report”), (a) to Borrower’s knowledge, there are no Hazardous
Substances or underground storage tanks in, on, or under the Property and no
Hazardous Substances have been handled, manufactured, generated, stored,
processed, or disposed of on or released or discharged from the Property, except
those that are (i) in compliance with Environmental Laws and with permits issued
pursuant thereto (to the extent such permits are required under Environmental
Law), (ii) de-minimis amounts necessary to operate the Property for the purposes
set forth in this Agreement which will not result in an environmental condition
in, on or under the Property and which are otherwise permitted under and used in
compliance with Environmental Law and (iii) fully disclosed to Lender in writing
pursuant the Environmental Report; (b) to Borrower’s knowledge, there are no
past, present or threatened Releases of Hazardous Substances in, on, under or
from the Property which have not been fully remediated in accordance with
Environmental Law; (c) to Borrower’s knowledge, there is no threat of any
Release of Hazardous Substances migrating to the Property; (d) to Borrower’s
knowledge, there is no past or present non-compliance with Environmental Laws,
or with permits issued pursuant thereto, in connection with the Property which
has not been fully remediated in accordance with Environmental Law; (e) Borrower
does not know of, and has not received, any written or oral notice or other
communication from any Person (including a

 

42



--------------------------------------------------------------------------------

Governmental Authority) relating to Hazardous Substances or Remediation thereof,
of possible liability of any Person pursuant to any Environmental Law, other
environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with any of the
foregoing; (f) Borrower has truthfully and fully disclosed to Lender, in
writing, any and all information relating to environmental conditions in, on,
under or from the Property that is known to Borrower and has provided to Lender
all information that is contained in Borrower’s files and records, including any
reports relating to Hazardous Substances in, on, under or from the Property or
related to the environmental condition of the Property; and (g) there are no
Institutional Controls on or affecting the Property.

4.1.38 Cash Management Account. Borrower hereby represents and warrants to
Lender that:

(a) This Agreement, together with the other Loan Documents, create a valid and
continuing security interest (as defined in the Uniform Commercial Code) in the
Clearing Account and Cash Management Account in favor of Lender, which security
interest is prior to all other Liens, other than Permitted Encumbrances, and is
enforceable as such against creditors of and purchasers from Borrower. Other
than in connection with the Loan Documents and except for Permitted
Encumbrances, Borrower has not sold, pledged, transferred or otherwise conveyed
the Clearing Account or Cash Management Account;

(b) Each of the Clearing Account and Cash Management Account constitutes a
“deposit account” or “securities account” within the meaning of the Uniform
Commercial Code);

(c) Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Clearing Bank and Agent have agreed to comply with all
instructions originated by Lender, without further consent by Borrower,
directing disposition of the Clearing Account and Cash Management Account and
all sums at any time held, deposited or invested therein, together with any
interest or other earnings thereon, and all proceeds thereof (including proceeds
of sales and other dispositions), whether accounts, general intangibles, chattel
paper, deposit accounts, instruments, documents or securities;

(d) The Clearing Account and Cash Management Account are not in the name of any
Person other than Borrower, as pledgor, or Lender, as pledgee. Borrower has not
consented to the Clearing Bank and Agent complying with instructions with
respect to the Clearing Account and Cash Management Account from any Person
other than Lender; and

(e) The Property is not subject to any cash management system (other than
pursuant to the Loan Documents), and any and all existing tenant instruction
letters issued in connection with any previous financing have been duly
terminated prior to the date hereof.

4.1.39 Ground Lease Borrower hereby represents and warrants to Lender the
following with respect to each Ground Lease:

(a) The Ground Lease or a memorandum of such Ground Lease has been duly
recorded. Each Ground Lease or the related Ground Lease Estoppel permits the
interest of Borrower to be encumbered by the Fee and Leasehold Deed of Trust and
does not restrict the use of the related Ground Lease Property by Borrower, or
its successors or assigns, in a manner that

 

43



--------------------------------------------------------------------------------

would adversely affect the security provided by the Fee and Leasehold Deed of
Trust. There have not been any amendments or modifications to the terms of any
Ground Lease since the recordation of such Ground Lease (or a memorandum
thereof), with the exception of written instruments which have been recorded or
as disclosed in this Agreement.

(b) Each Ground Lessor has agreed, in its Ground Lease or the related Ground
Lease Estoppel that the related Ground Lease may not be amended, modified,
canceled or terminated without Lender’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, and that any such
action without such consent is not binding on Lender, or its successors or
assigns.

(c) Each Ground Lease has a term which extends not less than twenty (20) years
beyond the Maturity Date.

(d) Except for the Permitted Encumbrances and the related Ground Lessor’s fee
interest in the related Ground Lease Property, no Ground Lease is subject to any
interests, estates, Liens or encumbrances superior to, or of equal priority
with, the Fee and Leasehold Deed of Trust.

(e) Borrower’s interest in each Ground Lease is assignable to Lender upon notice
to, but without the consent of, the applicable Ground Lessor (or, if any such
consent is required, it has been obtained prior to the Closing Date). Each
Ground Lease is further assignable by Lender, and its successors and assigns,
without the consent of the applicable Ground Lessor. No consent of the
applicable Ground Lessor is required with respect to any transfer of direct or
indirect interests in Borrower.

(f) As of the date hereof, each Ground Lease is in full force and effect and no
material default has occurred under any Ground Lease that is continuing and
there is no existing condition which, but for the passage of time or the giving
of notice, could result in a default under the terms of any Ground Lease.

(g) Each Ground Lease or the related Ground Lease Estoppel requires the
applicable Ground Lessor to give written notice of any default by Borrower to
Lender, and provides that any notice of default or termination given under the
Ground Lease is not effective against Lender unless a copy of the notice has
been delivered to Lender as required under the Ground Lease or the related
Ground Lease Estoppel.

(h) Each Ground Lease or the related Ground Lease Estoppel provides that Lender
is permitted the opportunity (including, where necessary, sufficient time to
gain possession of the interest of Borrower under the Ground Lease through legal
proceedings) to cure any default under such Ground Lease, which is curable after
Lender’s receipt of notice of the default before the applicable Ground Lessor
may terminate the Ground Lease.

(i) None of the Ground Leases imposes any restrictions on subleasing the related
Ground Lease Property.

 

44



--------------------------------------------------------------------------------

(j) Under the terms of each Ground Lease, the related Ground Lease Estoppel and
the Loan Documents, taken together, any related insurance and condemnation
proceeds applicable to the related Ground Lease Property (other than in respect
of a total or substantially total loss or taking) will be applied either to the
repair or restoration of all or part of such Ground Lease Property (so long as
such proceeds are in excess of the threshold amount specified in the Loan
Documents), with Lender having the right to hold and disburse the proceeds as
the repair or restoration progresses, or to the payment of the outstanding
principal balance of the Loan together with any accrued interest thereon.

(k) Under the terms of each Ground Lease, the related Ground Lease Estoppel and
the Loan Documents, taken together, any related insurance and condemnation
proceeds applicable to the related Ground Lease Property in respect of a total
or substantially total loss or taking of the related Ground Lease Property to
the extent not applied to restoration, will be applied first to the payment of
the outstanding principal balance of the Loan, together with any accrued
interest thereon.

(l) Each Ground Lease or the related Ground Lease Estoppel requires the
applicable Ground Lessor to enter into a new lease with Lender upon termination
of the Ground Lease for any reason, including rejection of the ground lease in a
bankruptcy proceeding.

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower.

ARTICLE V—BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Security Instrument encumbering the
Property (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that:

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall use
commercially reasonable efforts to do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its existence, rights,
licenses, permits, authorizations, and franchises and comply with all Legal
Requirements applicable to it and the Property, including all regulations,
building and zoning codes and certificates of occupancy. There shall never be
committed by Borrower, and Borrower shall use commercially reasonable efforts to
never permit any other Person in occupancy of or involved with the operation or
use of the Property to commit any act or omission affording the federal
government or any state or local government the right of forfeiture against the
Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents. Borrower hereby covenants and
agrees not to commit, permit or suffer to exist any act or omission affording
such right of forfeiture. Borrower shall at all times maintain, preserve and
protect all franchises and trade names and preserve all the remainder of its
property used or useful in the conduct of its business and shall keep the
Property in good working order and repair, and from time to time make, or cause
to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, all as more fully provided in the Loan
Documents. Borrower shall keep

 

45



--------------------------------------------------------------------------------

the Property insured at all times by financially sound and reputable insurers,
to such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in this Agreement. Borrower shall from time
to time, upon Lender’s reasonable request, provide Lender with evidence
reasonably satisfactory to Lender that the Property complies with all Legal
Requirements or is exempt from compliance with Legal Requirements. Borrower
shall give prompt notice to Lender of the receipt by Borrower of any notice
related to a violation of any Legal Requirements and of the commencement of any
proceedings or investigations which relate to compliance with Legal
Requirements. After prior written notice to Lender, Borrower, at Borrower’s own
expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or the
Property or any alleged violation of any Legal Requirement, provided that (i) no
Default or Event of Default has occurred and remains uncured; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly
upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (v) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower or the Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith. Lender may apply any such security, as necessary to cause compliance
with such Legal Requirement at any time when, in the reasonable judgment of
Lender, the validity, applicability or violation of such Legal Requirement is
finally established or the Property (or any part thereof or interest therein)
shall be in danger of being sold, forfeited, terminated, cancelled or lost.

5.1.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower
complies with the terms and provisions of Section 7.2 hereof. Borrower shall
deliver to Lender receipts for payment or other evidence satisfactory to Lender
that the Taxes and Other Charges have been so paid or are not then delinquent no
later than ten (10) days prior to the date on which the Taxes or Other Charges
would otherwise be delinquent if not paid. Borrower shall furnish to Lender
receipts for the payment of the Taxes and the Other Charges prior to the date
the same shall become delinquent (provided, however, Borrower is not required to
furnish such receipts for payment of Taxes if such Taxes have been paid by
Lender pursuant to Section 7.2 hereof and Lender has received receipts from the
relevant taxing authority). Borrower shall not suffer and shall promptly cause
to be paid and discharged any Lien or charge whatsoever which may be or become a
Lien or charge against the Property, and shall promptly pay for all utility
services provided to the Property. After prior written notice to Lender,
Borrower, at Borrower’s own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any other instrument to which

 

46



--------------------------------------------------------------------------------

Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Borrower shall promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
Property; (vi) Borrower shall have set aside adequate reserves for the payment
of the Taxes, together with all interest and penalties thereon, unless Borrower
has paid all of the Taxes under protest; and (vii) Borrower shall furnish such
security as may be required in the proceeding, or as

may be reasonably requested by Lender, to insure the payment of any such Taxes
or Other Charges, together with all interest and penalties thereon. Lender may
pay over any such cash deposit or part thereof held by Lender to the claimant
entitled thereto at any time when, in the judgment of Lender, the entitlement of
such claimant is established or the Property (or part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of the Security Instrument being
primed by any related Lien.

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower or
Guarantor which might materially adversely affect Borrower’s or Guarantor’s
condition (financial or otherwise) or business or the Property.

5.1.4 Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice.

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s or Guarantor’s condition, financial or otherwise,
or of the occurrence of any Default or Event of Default of which Borrower has
knowledge.

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower, and shall not enter into
or otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by, or applicable
to, Borrower without the prior written consent of Lender.

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
reasonable attorneys’ fees and disbursements, and the payment by Borrower of the
expense of an appraisal on behalf of Lender in case of Casualty or Condemnation
affecting the Property or any part thereof) out of such Insurance Proceeds.

 

47



--------------------------------------------------------------------------------

5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve or protect the collateral at any time securing or intended
to secure the obligations of Borrower under the Loan Documents, as Lender may
reasonably require; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.10 Principal Place of Business, State of Organization. Borrower shall not
cause or permit any change to be made in its name, identity (including its trade
name or names), place of organization or formation (as set forth in
Section 4.1.36 hereof) or Borrower’s corporate or partnership or other structure
unless Borrower shall have first notified Lender in writing of such change at
least thirty (30) days prior to the effective date of such change, and shall
have first taken all action required by Lender for the purpose of perfecting or
protecting the lien and security interests of Lender pursuant to this Agreement,
and the other Loan Documents and, in the case of a change in Borrower’s
structure, without first obtaining the prior written consent of Lender, which
consent may be given or denied in Lender’s discretion. Upon Lender’s request,
Borrower shall, at Borrower’s sole cost and expense, execute and deliver
additional security agreements and other instruments which may be necessary to
effectively evidence or perfect Lender’s security interest in the Property as a
result of such change of principal place of business or place of organization.
Borrower’s principal place of business and chief executive office, and the place
where Borrower keeps its books and records, including recorded data of any kind
or nature, regardless of the medium or recording, including software, writings,
plans, specifications and schematics, has been for the preceding four months
(or, if less, the entire period of the existence of Borrower) and will continue
to be the address of Borrower set forth at the introductory paragraph of this
Agreement (unless Borrower notifies Lender in writing at least thirty (30) days
prior to the date of such change). Borrower shall promptly notify Lender of any
change in its organizational identification number. If Borrower does not now
have an organizational identification number and later obtains one, Borrower
promptly shall notify Lender of such organizational identification number.

5.1.11 Financial Reporting. (a) Borrower shall keep and maintain or shall cause
to be kept and maintained on a Fiscal Year basis, in accordance with the
requirements for a Special Purpose Entity set forth herein and GAAP (or such
other accounting basis acceptable to Lender), books, records and accounts
accurately reflecting all of the financial affairs of Borrower and all

 

48



--------------------------------------------------------------------------------

items of income and expense in connection with the operation of the Property.
Lender shall have the right from time to time at all times during normal
business hours upon reasonable notice to examine such books, records and
accounts at the office of Borrower or any other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. After the occurrence of an Event of Default, Borrower shall pay any
costs and expenses incurred by Lender to examine Borrower’s accounting records
with respect to the Property, as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest.

(b) Borrower shall furnish to Lender annually, within one hundred twenty
(120) days following the end of each Fiscal Year of Borrower, a complete copy of
Borrower’s annual financial statements audited by an independent certified
public accountant acceptable to Lender in accordance with GAAP (or such other
accounting basis acceptable to Lender) covering the Property for such Fiscal
Year and containing statements of profit and loss for Borrower and the Property,
an annual rent roll and a balance sheet for Borrower. If Borrower consists of
more than one entity, said financial statements shall be in the form of an
annual combined balance sheet of the Borrower entities (and no other entities),
together with the related combined statements of operations, members’ capital
and cash flows, including a combining balance sheet and statement of income for
the individual Properties owned by each Borrower on a combined basis. Such
statements shall set forth the financial condition and the results of operations
for the Property for such Fiscal Year, and shall include amounts representing
annual net operating income, Net Cash Flow, gross income, and operating
expenses.

(c) Borrower shall furnish, or cause to be furnished, to Lender on or before
twenty (20) days after the end of each calendar quarter the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present, in all material respects,
the financial condition and results of the operations of Borrower and the
Property (subject to normal year-end adjustments) as applicable, audited by an
independent certified public accountant acceptable to Lender in accordance with
GAAP (or such other accounting basis acceptable to Lender): (i) a rent roll for
the subject quarter; (ii) quarterly and year-to-date operating statements
(including Capital Expenditures) prepared for each calendar quarter, noting net
operating income, gross income, and operating expenses (not including any
contributions to the Replacement Reserve Fund), and other information necessary
and sufficient to fairly represent the financial position and results of
operation of the Property during such calendar quarter, and containing a
comparison of budgeted income and expenses and the actual income and expenses;
and (iii) a calculation reflecting the annual Debt Service Coverage Ratio for
the immediately preceding three (3), six (6), and twelve (12) month periods as
of the last day of such quarter. In addition, such certificate shall also be
accompanied by an Officer’s Certificate stating that the representations and
warranties of Borrower set forth in Section 4.1.30 are true and correct as of
the date of such certificate.

(d) Until the earlier of Securitization or twelve (12) months after the date of
this Agreement, Borrower shall furnish, or cause to be furnished, to Lender on
or before twenty (20) days after the end of each calendar month, all of the
following items with respect to the previous calendar month, accompanied by an
Officer’s Certificate stating that such items are true, correct, accurate, and
complete and fairly present, in all material respects, the financial condition
and results of the operations of Borrower and the Property (subject to normal
year-end adjustments) as applicable: (A) a rent roll for the subject month;
(B) monthly operating statement(s) of the Property; and (C) year-to-date
operating statement(s) of the Property.

 

49



--------------------------------------------------------------------------------

(e) Not later than each February 1 during the term of the Loan upon Lender’s
request, Borrower shall furnish to Lender, for Lender’s approval, a report
setting forth the minimum economic terms that Borrower proposes for use in
connection with the standard lease form for leases of portions of the Property
during the twelve month period beginning upon such anniversary date. The terms
set forth in the leasing report shall reflect the prevailing market conditions
for like properties in the locality of the Property.

(f) Upon Lender’s reasonable request, Borrower and its affiliates shall furnish
to Lender:

(i) a property management report for the Property, showing the number of
inquiries made or rental applications received from tenants or prospective
tenants and deposits received from tenants and any other information requested
by Lender, in reasonable detail and certified by Borrower to be true and
complete in all material respects, but not more frequently than quarterly; and

(ii) an accounting of all security deposits held in connection with any Lease of
any part of the Property, including the name and identification number of the
accounts in which such security deposits are held, the name and address of the
financial institutions in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to obtain information regarding such accounts
directly from such financial institutions.

(g) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than sixty (60) days prior to the commencement of such period or Fiscal
Year in form reasonably satisfactory to Lender. The Annual Budget shall be
subject to Lender’s written approval (each such Annual Budget, an “Approved
Annual Budget”), such approval not to be unreasonably withheld, conditioned or
delayed. If Lender objects to a proposed Annual Budget submitted by Borrower,
Lender shall advise Borrower of such objections within fifteen (15) days after
receipt thereof (and deliver to Borrower a reasonably detailed description of
such objections) and Borrower shall promptly revise such Annual Budget and
resubmit the same to Lender. Lender shall advise Borrower of any objections to
such revised Annual Budget within ten (10) days after receipt thereof (and
deliver to Borrower a reasonably detailed description of such objections) and
Borrower shall promptly revise the same in accordance with the process described
in this subsection until Lender approves the Annual Budget. Until such time that
Lender approves a proposed Annual Budget, the most recently Approved Annual
Budget shall apply; provided that, such Approved Annual Budget shall be adjusted
to reflect actual increases in Taxes, Insurance Premiums and Other Charges.

(h) If Borrower must incur an extraordinary operating expense or capital expense
not set forth in the Approved Annual Budget (each an “Extraordinary Expense”),
then Borrower shall promptly deliver to Lender a reasonably detailed explanation
of such proposed Extraordinary Expense for Lender’s approval, which may be given
or denied in Lender’s reasonable discretion.

 

50



--------------------------------------------------------------------------------

(i) Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Borrower as may be reasonably requested by Lender.

(j) Borrower shall furnish to Lender, within ten (10) Business Days after
Lender’s request (or as soon thereafter as may be reasonably possible),
financial and sales information from any Tenant designated by Lender (to the
extent such financial and sales information is required to be provided under the
applicable Lease and same is received by Borrower after request therefor).

(k) Borrower shall cause Guarantor to furnish to Lender annually, not later than
November 1 of each calendar year: (i) financial statements which shall include
an annual balance sheet and profit and loss statement of Guarantor, in the form
reasonably required by Lender, or (ii) a signed personal financial statement in
a form satisfactory to Lender if such Guarantor is an individual. All such
financial statements shall be certified by Guarantor to Lender as true and
accurate in all material respects.

(l) Any reports, statements or other information required to be delivered under
this Agreement may be delivered in electronic form. Borrower agrees that Lender
may disclose information regarding the Property and Borrower that is provided to
Lender pursuant to this Section 5.1.11 in connection with the Securitization to
Qualified Partners requiring such information in connection with such
Securitization.

5.1.12 Business and Operations. Borrower shall continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower shall qualify to do business and shall remain in good standing in the
jurisdiction in which the Property is located and the jurisdiction of its
formation. Borrower shall at all times during the term of the Loan, continue to
own all of Equipment, Fixtures and Personal Property which are necessary to
operate the Property in the manner required hereunder and in the manner in which
it is currently operated.

5.1.13 Title to the Property. Borrower shall warrant and defend (a) the title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances) and (b) the validity and priority of the Lien
of the Security Instrument on the Property, subject only to Liens permitted
hereunder (including Permitted Encumbrances), in each case against the claims of
all Persons whomsoever. Borrower shall reimburse Lender for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and expenses) incurred
by Lender if an interest in the Property, other than as permitted hereunder, is
claimed by another Person.

5.1.14 Costs of Enforcement. In the event (a) that the Security Instrument
encumbering the Property is foreclosed in whole or in part or that the Security
Instrument is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any mortgage

 

51



--------------------------------------------------------------------------------

encumbering the Property prior to or subsequent to the Security Instrument in
which proceeding Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, Borrower, its successors or assigns,
shall be chargeable with and agrees to pay all costs of collection and defense,
including reasonable attorneys’ fees and expenses, incurred by Lender or
Borrower in connection therewith and in connection with any appellate proceeding
or post judgment action involved therein, together with all required service or
use taxes.

5.1.15 Estoppel Statement. (a) After request by Lender, Borrower shall within
ten (10) Business Days furnish Lender or any proposed assignee of the Loan with
a statement, duly acknowledged and certified, setting forth (i) the original
principal amount of the Note, (ii) the unpaid principal amount of the Note,
(iii) the Interest Rate of the Note, (iv) the terms of payment and Maturity
Date, (v) the date installments of interest or principal were last paid,
(vi) that, except as provided in such statement, there are no Defaults or Events
of Default under this Agreement or any of the other Loan Documents, (vii) that
the Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification, (viii) whether
any offsets or defenses exist against the obligations secured hereby and, if any
are alleged to exist, a detailed description thereof, (ix) that all Leases are
in full force and effect and (provided the Property is not a residential
multifamily property) have not been modified (or if modified, setting forth all
modifications), (x) the date to which the Rents thereunder have been paid
pursuant to the Leases, (xi) whether or not, to the best knowledge of Borrower,
any of the lessees under the Leases are in default under the Leases, and, if any
of the lessees are in default, setting forth the specific nature of all such
defaults, (xii) the amount of security deposits held by Borrower under each
Lease and that such amounts are consistent with the amounts required under each
Lease, and (xiii) as to any other matters reasonably requested by Lender and
reasonably related to the Leases, the obligations secured hereby, the Property
or the Security Instrument.

(b) Borrower shall deliver to Lender upon request, tenant estoppel certificates
from each commercial Tenant leasing space at the Property in form and substance
reasonably satisfactory to Lender provided that Borrower shall not be required
to deliver such certificates more frequently than (i) two (2) times in any
calendar year prior to Securitization, and (ii) one (1) time in any calendar
year following Securitization.

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17 Intentionally Omitted.

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one (1) or more Officer’s Certificates certifying
as to the accuracy of all representations made by Borrower in the Loan Documents
as of the date of the closing of such Securitization in all relevant
jurisdictions, and (b) certificates of the relevant Governmental Authorities in
all relevant jurisdictions indicating the good standing and qualification of
Borrower, Principal and Guarantor as of the date of the Securitization.

 

52



--------------------------------------------------------------------------------

5.1.19 Environmental Covenants. (a) Borrower covenants and agrees that: (i) all
uses and operations on or of the Property, whether by Borrower or any other
Person, shall be in material compliance with all Environmental Laws and permits
issued pursuant thereto; (ii) there shall be no Releases of Hazardous Substances
in violation of any Environmental Laws in, on, under or from the Property;
(iii) there shall be no Hazardous Substances in, on, or under the Property,
except those that are (A) in compliance with all Environmental Laws and with
permits issued pursuant thereto (to the extent such permits are required by
Environmental Law), (B) de-minimis amounts necessary to operate the Property for
the purposes set forth in the Loan Agreement which will not result in an
environmental condition in, on or under the Property and which are otherwise
permitted under and used in compliance with Environmental Law and (C) fully
disclosed to Lender in writing; (iv) Borrower shall keep the Property free and
clear of all liens and other encumbrances imposed pursuant to any Environmental
Law, whether due to any act or omission of Borrower or any other Person (the
“Environmental Liens”); (v) Borrower shall, at its sole cost and expense, fully
and expeditiously cooperate in all activities pursuant to subsection (b) below,
including providing all relevant information and making knowledgeable persons
available for interviews; (vi) intentionally omitted; (vii) Borrower shall, at
its sole cost and expense, comply with all reasonable written requests of Lender
made if Lender has reason to believe that an environmental hazard exists on the
Property in order to: (A) reasonably effectuate Remediation of any condition
(including a Release of a Hazardous Substance) in, on, under or from the
Property; (B) comply with any Environmental Law; (C) comply with any directive
from any Governmental Authority; and (D) take any other reasonable action
necessary or appropriate for protection of human health or the environment;
(viii) Borrower shall not do or allow any Tenant or other user of the Property
to do any act that materially increases the dangers to human health or the
environment, poses an unreasonable risk of harm to any Person (whether on or off
the Property), impairs or may impair the value of the Property, is contrary to
any requirement of any insurer, constitutes a public or private nuisance,
constitutes waste, or violates any covenant, condition, agreement or easement
applicable to the Property; (ix) Borrower shall immediately notify Lender in
writing of (A) any presence or Releases or threatened Releases of Hazardous
Substances in, on, under, from or migrating towards the Property; (B) any
non-compliance with any Environmental Laws related in any way to the Property;
(C) any actual or potential Environmental Lien; (D) any required or proposed
Remediation of environmental conditions relating to the Property; and (E) any
written or oral notice or other communication of which Borrower becomes aware
from any source whatsoever (including a governmental entity) relating in any way
to the release or potential release of Hazardous Substances or Remediation
thereof, likely to result in liability of any Person pursuant to any
Environmental Law, other environmental conditions in connection with the
Property, or any actual or potential administrative or judicial proceedings in
connection with anything referred to in this Section; (x) Borrower shall not
install, use, generate, manufacture, store, treat, release or dispose of, nor
permit the installation, use, generation, storage, treatment, release or
disposal of, any Hazardous Substances (except de-minimis amounts necessary to
operate the Property for the purposes set forth in the Loan Agreement which will
not result in an environmental condition in, on or under the Property and which
are otherwise permitted under and used in compliance with Environmental Law) on,
under or about the Property, and all uses and operations on or of the Property,
whether by Borrower or any other person or entity, shall be in compliance with
all Environmental Laws and permits issued pursuant thereto; (xi) Borrower shall
not make any change in the use or condition of the Property which (A) might lead
to the presence on, under or

 

53



--------------------------------------------------------------------------------

about the Property of any Hazardous Substances which is not in accordance with
any applicable Environmental Law, or (B) would require, under any applicable
Environmental Law, notice be given to or approval be obtained from any
governmental agency in the event of a transfer of ownership or control of the
Property, in each case without the prior written consent of Lender;
(xii) Borrower shall not allow any Institutional Control on or to affect the
Property; and (xiii) Borrower shall take all acts necessary to preserve its
status, if applicable, as an “innocent landowner,” “contiguous property owner,”
or “prospective purchaser” as to the Property and as those terms are defined in
CERCLA; provided, however, that this covenant does not limit or modify any of
Borrower’s other duties or obligations under this Agreement.

(b) If Lender has a reasonable basis to believe that an environmental hazard
exists on the Property, upon reasonable notice from Lender, Borrower shall, at
Borrower’s expense, promptly cause an engineer or consultant reasonably
satisfactory to Lender to conduct an environmental assessment or audit (the
scope of which shall be determined in Lender’s discretion) and take any samples
of soil, groundwater or other water, air, or building materials or any other
invasive testing reasonably requested by Lender and promptly deliver the results
of any such assessment, audit, sampling or other testing; provided, however, if
such results are not delivered to Lender within a reasonable period or if Lender
has a reasonable basis to believe that an environmental hazard exists on the
Property that, in Lender’s reasonable judgment, endangers any Tenant or other
occupant of the Property or their guests or the general public or may materially
and adversely affect the value of the Property, upon reasonable notice to
Borrower, Lender and any other Person designated by Lender, including any
receiver, any representative of a governmental entity, and any environmental
consultant, shall have the right, but not the obligation, to enter upon the
Property at all reasonable times to assess any and all aspects of the
environmental condition of the Property and its use, including conducting any
environmental assessment or audit (the scope of which shall be determined in
Lender’s discretion) and taking samples of soil, groundwater or other water,
air, or building materials, and reasonably conducting other invasive testing.
Borrower shall cooperate with and provide Lender and any such Person designated
by Lender with access to the Property.

(c) Intentionally Omitted.

(d) Borrower hereby represents and warrants that Borrower has (i) delivered to
Lender a true and complete copy of the Asbestos Operations & Maintenance (O&M)
Plan dated October 19, 2000 prepared by Aaron & Wright (“O&M Program”), and
(ii) as of the date hereof complied in all respects with the O&M Program.
Borrower hereby covenants and agrees that, during the term of the Loan,
including any extension or renewal thereof, Borrower shall comply in all
respects with the terms and conditions of the O&M Program.

(e) Borrower shall promptly perform all necessary remedial work in response to
the presence of any Hazardous Substances on the Property, any violation of any
Environmental Laws, or any claims or requirements made by any governmental
agency or authority. All such work shall be conducted by licensed and reputable
contractors pursuant to written plans approved by the agency or authority in
question (if applicable), under proper permits and licenses (if applicable) with
such insurance coverage as is customarily maintained by prudent property owners
in similar situations. If the cost of the work exceeds $100,000, then Lender
shall have the right of prior approval over the environmental contractor and
plans, which shall

 

54



--------------------------------------------------------------------------------

not be unreasonably withheld or delayed. All costs and expenses of the remedial
work shall be promptly paid by Borrower. In the event Borrower fails to
undertake the remedial work, or fails to complete the same within a reasonable
time period after the same is undertaken, and if Lender is of the good faith
opinion that Lender’s security in the Property is jeopardized thereby, then
Lender shall have the right to undertake or complete the remedial work itself.
In such event all costs of Lender in doing so, including all fees and expenses
of environmental consultants, engineers, attorneys, accountants and other
professional advisors, shall become a part of the Loan and shall be due and
payable from Borrower upon demand. Such amount shall be secured by the Loan
Documents, and failure to pay the same shall be an Event of Default under the
Loan Documents. In the event any Hazardous Substances are removed from the
Property, either by Borrower or Lender, the number assigned by the United States
Environmental Protection Agency to such Hazardous Substances shall be solely in
the name of Borrower or the party responsible therefor, and Borrower or the
party responsible therefor shall have any and all liability for such removed
Hazardous Substances.

5.1.20 Leasing Matters. Any Leases with respect to the Property written after
the date hereof, for more than 10,000 square feet shall be subject to the prior
written approval of Lender, which approval shall not be unreasonably withheld,
conditioned or delayed. Upon request, Borrower shall furnish Lender with
executed copies of all Leases. All renewals of Leases and all proposed Leases
shall provide for rental rates comparable to existing local market rates. All
proposed Leases shall be on commercially reasonable terms and shall not contain
any terms which would materially affect Lender’s rights under the Loan
Documents. All Leases executed after the date hereof shall provide that they are
subordinate to the Security Instrument and that the lessee agrees to attorn to
Lender or any purchaser at a sale by foreclosure or power of sale. Borrower
(i) shall observe and perform the obligations imposed upon the lessor under the
Leases in a commercially reasonable manner; (ii) shall enforce and may amend or
terminate the terms, covenants and conditions contained in the Leases upon the
part of the lessee thereunder to be observed or performed in a commercially
reasonable manner and in a manner not to impair the value of the Property
involved except that no termination by Borrower or acceptance of surrender by a
Tenant of any Leases shall be permitted unless by reason of a tenant default and
then only in a commercially reasonable manner to preserve and protect the
Property; provided, however, that no such termination or surrender of any Lease
covering more than 5,000 square feet will be permitted without the prior written
approval of Lender, which approval shall not be unreasonably withheld,
conditioned or delayed; (iii) shall not collect any of the rents more than one
(1) month in advance (other than security deposits); (iv) shall not execute any
other assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (v) shall not alter, modify or change the
terms of the Leases in a manner inconsistent with the provisions of the Loan
Documents; and (vi) shall execute and deliver at the request of Lender all such
further assurances, confirmations and assignments in connection with the Leases
as Lender shall from time to time reasonably require. Notwithstanding anything
to the contrary contained herein, Borrower shall not enter into a lease of all
or substantially all of the Property without Lender’s prior written consent.
Notwithstanding anything to the contrary contained herein, all new Leases and
all amendments, modifications, extensions, and renewals of existing Leases with
Tenants that are Affiliates of Borrower shall be subject to the prior written
approval of Lender, which approval shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding any provision herein to the contrary,
failure of Lender to approve or disapprove a request made pursuant to this
Section 5.1.20 within fifteen (15) days of receipt of Borrower’s

 

55



--------------------------------------------------------------------------------

request for same shall constitute approval provided that (a) on the face of any
such request, Borrower clearly states in bold, all capital lettering that
Lender’s failure to respond in such time period shall be deemed approval
thereof, and (b) such request shall be accompanied by any and all required
information and documentation relating thereto as may be reasonably required in
order to approve or disapprove such matter.

5.1.21 Alterations. Borrower shall obtain Lender’s prior written consent to any
alterations to any Improvements, which consent shall not be unreasonably
withheld, conditioned or delayed except with respect to alterations that may
have a material adverse effect on Borrower’s financial condition, the value of
the Property or the Property’s Net Operating Income. Notwithstanding the
foregoing, Lender’s consent shall not be required in connection with any
alterations that will not have a material adverse effect on Borrower’s financial
condition, the value of the Property or the Property’s Net Operating Income,
provided that such alterations are made in connection with (a) tenant
improvement work performed pursuant to the terms of any Lease executed on or
before the date hereof, (b) tenant improvement work performed pursuant to the
terms and provisions of a Lease and not adversely affecting any structural
component of any Improvements, any utility or HVAC system contained in any
Improvements or the exterior of any building constituting a part of any
Improvements, or (c) alterations performed in connection with the Restoration of
the Property after the occurrence of a Casualty or Condemnation in accordance
with the terms and provisions of this Agreement. If the total unpaid amounts due
and payable with respect to alterations to the Improvements at the Property
(other than such amounts to be paid or reimbursed by Tenants under the Leases)
shall at any time exceed $100,000.00 (the “Threshold Amount”), Borrower shall
promptly deliver to Lender as security for the payment of such amounts and as
additional security for Borrower’s obligations under the Loan Documents any of
the following: (A) cash, (B) U.S. Obligations, (C) other securities having a
rating acceptable to Lender and that, at Lender’s option, the applicable Rating
Agencies have confirmed in writing will not, in and of itself, result in a
downgrade, withdrawal or qualification of the initial, or, if higher, then
current ratings assigned to any Securities or any class thereof in connection
with any Securitization or (D) a completion and performance bond or an
irrevocable letter of credit (payable on sight draft only) issued by a financial
institution having a rating by S&P of not less than “A-1+” if the term of such
bond or letter of credit is no longer than three (3) months or, if such term is
in excess of three (3) months, issued by a financial institution having a rating
that is acceptable to Lender and that, at Lender’s option, the applicable Rating
Agencies have confirmed in writing will not, in and of itself, result in a
downgrade, withdrawal or qualification of the initial, or, if higher, then
current ratings assigned to any Securities or class thereof in connection with
any Securitization. Such security shall be in an amount equal to the excess of
the total unpaid amounts with respect to alterations to the Improvements on the
Property (other than such amounts to be paid or reimbursed by Tenants under the
Leases) over the Threshold Amount and Lender may apply such security from time
to time at the option of Lender to pay for such alterations. Notwithstanding any
provision herein to the contrary, failure of Lender to approve or disapprove a
request made pursuant to this Section 5.1.21 within fifteen (15) days of receipt
of Borrower’s request for same shall constitute approval provided that (a) on
the face of any such request, Borrower clearly states in bold, all capital
lettering that Lender’s failure to respond in such time period shall be deemed
approval thereof, and (b) such request shall be accompanied by any and all
required information and documentation relating thereto as may be reasonably
required in order to approve or disapprove such matter.

 

56



--------------------------------------------------------------------------------

5.1.22 Operation of Property. (a) Borrower shall cause the Property to be
operated, in all material respects, in accordance with the Management Agreement
(or Replacement Management Agreement) as applicable. If the Management Agreement
expires or is terminated (without limiting any obligation of Borrower to obtain
Lender’s consent to any termination or modification of the Management Agreement
in accordance with the terms and provisions of this Agreement), Borrower shall
promptly enter into a Replacement Management Agreement with Manager or another
Qualified Manager, as applicable.

(b) Borrower shall: (i) promptly perform or observe, in all material respects,
all of the covenants and agreements required to be performed and observed by it
under the Management Agreement and do all things necessary to preserve and to
keep unimpaired its material rights thereunder; (ii) promptly notify Lender of
any material default under the Management Agreement of which it is aware;
(iii) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, notice, report and estimate received by it
under the Management Agreement; and (iv) enforce the performance and observance
of all of the covenants and agreements required to be performed or observed by
Manager under the Management Agreement, in a commercially reasonable manner.

5.1.23 Embargoed Person. Borrower has performed and shall perform reasonable due
diligence to insure that at all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower, Principal and Guarantor
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person; (b) no Embargoed Person has any interest of any nature
whatsoever in Borrower, Principal or Guarantor, as applicable, with the result
that the investment in Borrower, Principal or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower, Principal or Guarantor, as
applicable, have been derived from, or are the proceeds of, any unlawful
activity, including money laundering, terrorism or terrorism activities, with
the result that the investment in Borrower, Principal or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law, or may cause the Property to be subject to forfeiture or
seizure.

5.1.24 Ground Leases. (a) With respect to each Ground Lease, Borrower covenants
and agrees as follows: (i) to promptly and faithfully observe, perform and
comply with all the terms, covenants and provisions thereof on its part to be
observed, performed and complied with, at the times set forth therein, and to do
all things necessary to preserve unimpaired its rights thereunder; (ii) not to
do, permit, suffer or refrain from doing anything, as a result of which there
could be a default under or breach of any of the terms thereof; (iii) not to
terminate (pursuant to the terms thereof or otherwise), cancel, surrender,
modify, amend or in any way alter or permit the alteration of any of the terms
thereof and not to release the Ground Lessor under such Ground Lease from any
obligations imposed upon it thereby; (iv) not to assign such Ground Lease in
whole or in part nor sublet the premises demised under such Ground Lease in
whole except in accordance with the provisions of this Agreement; (v) to give
Lender prompt written notice of any default by Borrower or the Ground Lessor
under such Ground Lease and to promptly deliver to Lender copies of each notice
of default and all other material notices, communications, plans, specifications
and other similar instruments received or delivered by Borrower in connection
therewith; and (vi) to furnish to Lender such information and evidence as Lender
may reasonably require concerning Borrower’s due observance, performance and
compliance with the terms, covenants and provisions thereof.

 

57



--------------------------------------------------------------------------------

(b) In the event of any default by Borrower in the performance of any part of
its obligations under any Ground Lease, including, without limitation, any
default in the payment of rent, additional rent and other charges and
impositions made payable by the tenant thereunder, then, in each and every case,
Lender may, at its option and without notice, cause the default or defaults to
be remedied and otherwise exercise any and all of the rights of Borrower
thereunder in the name of and on behalf of Borrower but no such action by Lender
shall release Borrower from any default under this Agreement. Borrower shall, on
demand, reimburse Lender for all advances made and expenses incurred by Lender
in curing any such default (including, without limitation, reasonable attorneys’
fees and disbursements), together with interest thereon at the Default Rate from
the date that an advance is made or expense is incurred, to and including the
date the same is paid and such monies so expended by Lender with interest
thereon shall be secured by this Agreement.

(c) If Borrower acquires the fee title or any other estate, title or interest in
any Ground Lease Property, or any part thereof, the lien of the Fee and
Leasehold Deed of Trust shall attach to, cover and be a lien upon such acquired
estate, title or interest and same shall thereupon be and become a part of the
Property. Borrower agrees to execute all instruments and documents which Lender
may reasonably require to ratify, confirm and further evidence Lender’s lien on
the acquired estate, title or interest. Furthermore, Borrower hereby appoints
Lender its true and lawful attorney-in-fact to execute and deliver all such
instruments and documents in the name and on behalf of Borrower. This power,
being coupled with an interest, shall be irrevocable as long as the Debt remains
unpaid.

(d) If any Ground Lease is canceled or terminated, and if Lender or its nominee
shall acquire an interest in any new lease or all or any part of any Ground
Lease Property, Borrower shall have no right, title or interest in or to the new
lease or the leasehold estate created by such new lease.

(e) Borrower shall obtain and deliver to Lender from time to time within thirty
(30) days after written demand by Lender, an estoppel certificate from any
Ground Lessor setting forth, with respect to the related Ground Lease (i) the
name of the tenant thereunder, (ii) that such Ground Lease has not been modified
or, if it has been modified, the date of each modification (together with copies
of each such modification), (iii) the base rent and additional rent and other
charges payable under such Ground Lease, (iv) the date to which all rental
charges have been paid by the tenant under the Ground Lease, and (v) whether
there are any defaults or alleged defaults of the tenant under such Ground Lease
or if there are any events which have occurred which with notice, the passage of
time or both, would constitute a default under such Ground Lease, and, if there
are, setting forth the nature thereof in reasonable detail.

(f) Notwithstanding anything to the contrary contained herein, this Agreement
shall not constitute an assignment of any Ground Lease within the meaning of any
provision thereof prohibiting its assignment and Lender shall have no liability
or obligation thereunder by reason of its acceptance of this Agreement. Lender
shall be liable for the obligations of the tenant arising under a Ground Lease
for only that period of time which Lender is in possession of the related Ground
Lease Property and has acquired, by foreclosure or otherwise, and is holding all
of Borrower’s right, title and interest therein.

 

58



--------------------------------------------------------------------------------

(g) No release or forbearance of any of Borrower’s obligations under any Ground
Lease, pursuant to such Ground Lease or otherwise, shall release Borrower from
any of its obligations under this Agreement or the other Loan Documents.

(h) Borrower shall enforce the obligations of a Ground Lessor under its related
Ground Lease to the end that Borrower may enjoy all of the rights granted to it
under such Ground Lease, and will immediately notify Lender of any default by
such Ground Lessor or Borrower in the performance or observance of any of the
terms, covenants and conditions of such Ground Lease and Borrower will
immediately advise Lender of the occurrence of any of the events of default
enumerated in such Ground Lease and of the giving of any notice by a Ground
Lessor under the related Ground Lease to Borrower of any default by Borrower
thereunder and will immediately deliver to Lender a true copy of each such
notice. If, pursuant to any Ground Lease, the related Ground Lessor shall
deliver to Lender a copy of any notice of default given to Borrower, as lessee
under such Ground Lease, such notice shall constitute full authority and
protection to Lender for any action taken or omitted to be taken by Lender, in
good faith and in reliance thereon.

(i) Borrower shall give Lender immediate notice of the commencement of any
arbitration or appraisal proceeding under and pursuant to the provisions of any
Ground Lease. Lender shall have the right to intervene and participate in any
such proceeding and Borrower shall confer with Lender and its attorneys and
experts and cooperate with them to the extent that Lender deems reasonably
necessary for the protection of Lender.

(j) Upon the request of Lender, Borrower will exercise all rights of arbitration
conferred upon it by any Ground Lease. If at any time such proceeding shall be
continuing, a default by Borrower beyond any applicable cure period in the
performance or observance of any covenant, condition or other requirement of
such Ground Lease or of this Agreement, on the part of Borrower to be performed
or observed shall have occurred and be continuing, Lender shall have, and is
hereby granted, the sole and exclusive right to designate and appoint on behalf
of Borrower, the arbitrator or arbitrators, or appraiser, in such proceeding.

(k) Borrower will, promptly after the execution and delivery of this Agreement
or of any instrument or agreement supplemental hereto, notify each Ground Lessor
in writing of the execution and delivery hereof and deliver to each Ground
Lessor a copy of each such instrument or agreement.

(l) Borrower hereby unconditionally and irrevocably assigns to Lender (i) any
right which Borrower has pursuant of the terms of the Ground Lease to renew
and/or extend the term thereof, (ii) any right which Borrower has pursuant to
the terms of the Ground Lease to cancel or terminate the Ground Lease, and
(iii) any option or right that Borrower has pursuant to the Ground Lease to
purchase any or all of the premises demised thereunder; provided, however, that
Lender shall not exercise any rights given it under the foregoing items (i) or
(iii) in the absence of an existing Event of Default or in the event Lender
reasonably determines that such exercise is necessary to protect its interest in
the Ground Lease Property.

 

59



--------------------------------------------------------------------------------

(m) In the event that it is claimed by any governmental agency, authority or
subdivision that any tax or governmental charge or imposition is due, unpaid or
payable by Borrower upon or in connection with a Ground Lease, Borrower shall
promptly either (i) pay such tax, charge or imposition when due and deliver to
Lender reasonably satisfactory proof of payment thereof or (ii) contest such tax
in accordance with the applicable provisions of the Loan Documents. If liability
for such tax is asserted against Lender, Lender will give to Borrower prompt
notice of such claim, and Borrower, upon complying with the provisions of the
Loan Documents shall have full right and authority to contest such claim of
taxability.

(n) Notwithstanding anything to the contrary contained in this Agreement with
respect to each Ground Lease:

(i) If any Ground Lease is terminated for any reason in the event of the
rejection or disaffirmance of such Ground Lease by the related Ground Lessor
pursuant to the Bankruptcy Code, or any other law affecting creditor’s rights,
(i) Borrower, immediately after obtaining notice thereof, shall give notice
thereof to Lender, (ii) Borrower, without the prior written consent of Lender,
shall not elect to treat such Ground Lease as terminated pursuant to
Section 365(h) of the Bankruptcy Code or any comparable federal or state statute
or law, and any election by Borrower made without such consent shall be void,
and (iii) the terms, covenants and conditions of this Loan Agreement and the
Loan Documents hereby extends to and covers Borrower’s possessory rights under
Section 365(h) of the Bankruptcy Code and to any claim for damages due to the
rejection of such Ground Lease or other termination of such Ground Lease. In
addition, Borrower hereby assigns irrevocably to Lender Borrower’s rights to
treat any Ground Lease as terminated pursuant to Section 365(h) of the
Bankruptcy Code and to offset rents under such Ground Lease in the event any
case, proceeding or other action is commenced by or against the related Ground
Lessor under the Bankruptcy Code or any comparable federal or state statute or
law. Without Lender’s prior written consent, Borrower shall not seek to offset,
pursuant to Subsection 365(h) of the Bankruptcy Code, against the rent reserved
in its Ground Lease, the amount of any damages caused by the nonperformance by
the related Ground Lessor of any of its obligations under its related Ground
Lease after the rejection by such Ground Lessor of such Ground Lease under the
Bankruptcy Code.

(ii) As security for the Debt, Borrower unconditionally assigns, transfers and
sets over to Lender all of Borrower’s (a) right to reject any Ground Lease under
Section 365 of the Bankruptcy Code or any comparable federal or state statute or
law with respect to any case, proceeding or other action commenced by or against
Borrower under the Bankruptcy Code or comparable federal or state statute or
law, (b) right to seek an extension of the 60-day period within which Borrower
must assume or reject any Ground Lease under Section 365 of the Bankruptcy Code
or any comparable federal or state statue or law with respect to any case,
proceeding or other action commenced by or against Borrower under the Bankruptcy
Code or comparable federal or state statute or law ,and (c) claims and rights to
the payment of damages arising from any rejection by a Ground Lessor of its
related Ground Lease under the Bankruptcy Code. Lender shall have the right to
proceed in the name of Borrower in respect of any claim, suit, action or
proceeding relating to the rejection of any Ground Lease, including, without
limitation,

 

60



--------------------------------------------------------------------------------

the right to file and prosecute any proofs of claim, complaints, motions,
applications, notices and other documents in any case in respect of a Ground
Lessor under the Bankruptcy Code. This assignment constitutes a present,
irrevocable and unconditional assignment of the foregoing claims, rights and
remedies and shall continue in effect until all of the Debt shall have been
satisfied and discharged in full. Any amounts received by Lender or Borrower as
damages arising out of the rejection of any Ground Lease as aforesaid shall be
applied to all costs and expenses of Lender (including, without limitation,
reasonable attorneys’ fees and costs) incurred in connection with the exercise
of any of its rights or remedies in accordance with the applicable provisions of
this Agreement. If the foregoing assignment is not effective under applicable
law and Borrower shall desire to so reject any Ground Lease, at Lender’s
request, Borrower shall assign its interest in such Ground Lease to Lender in
lieu of rejecting the Ground Lease, upon receipt by Borrower of notice from
Lender of such request together with Lender’s agreement to cure any existing
defaults of Borrower under such Ground Lease.

(iii) If any action, proceeding, motion or notice shall be commenced or filed in
respect of any Ground Lessor of all or any part of the Ground Lease Property in
connection with any case under the Bankruptcy Code, Lender and Borrower shall
cooperatively conduct and control any such litigation with counsel agreed upon
between Borrower and Lender in connection with such litigation. Borrower shall,
upon demand, pay to Lender all costs and expenses (including reasonable
attorneys’ fees and costs) actually paid or actually incurred by Lender in
connection with the cooperative prosecution or conduct of any such proceedings.
All such costs and expenses shall be deemed to be secured by the Loan Documents.

(iv) Borrower shall promptly, after obtaining knowledge of such filing, notify
Lender orally of any filing by or against any Ground Lessor of a petition under
the Bankruptcy Code. Borrower shall thereafter promptly give written notice of
such filing to Lender, setting forth any information available to Borrower as to
the date of such filing, the court in which such petition was filed, and the
relief sought in such filing. Borrower shall promptly deliver to Lender any and
all notices, summonses, pleadings, applications and other documents received by
Borrower in connection with any such petition and any proceedings relating to
such petition.

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Security Instrument and any other
collateral in accordance with the terms of this Agreement and the other Loan
Documents, Borrower covenants and agrees with Lender that it shall not do,
directly or indirectly, any of the following:

5.2.1 Operation of Property. (a) Borrower shall not, without Lender’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed): (i) surrender, terminate, cancel, amend or modify the Management
Agreement; provided, that Borrower may, without Lender’s consent, replace the
Manager so long as the replacement manager is a Qualified Manager pursuant to a
Replacement Management Agreement; (ii) reduce or consent to the reduction of the
term of the Management Agreement; (iii) increase or consent to the increase of
the amount of any charges under the Management Agreement, or (iv) otherwise
modify, change, supplement, alter or amend, or waive or release any of its
rights and remedies under, the Management Agreement in any material respect.

 

61



--------------------------------------------------------------------------------

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement without the prior
written consent of Lender, which consent may be granted, conditioned or withheld
in Lender’s discretion.

(c) If under applicable zoning provisions the use of all or any portion of the
Property is or shall become a nonconforming use, Borrower shall not cause or
permit the nonconforming use or Improvement to be discontinued or abandoned
without the express written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed.

Notwithstanding any provision herein to the contrary, failure of Lender to
approve or disapprove a request made pursuant to this Section 5.2.1 within
fifteen (15) days of receipt of Borrower’s request for same shall constitute
approval provided that (a) on the face of any such request, Borrower clearly
states in bold, all capital lettering that Lender’s failure to respond in such
time period shall be deemed approval thereof, and (b) such request shall be
accompanied by any and all required information and documentation relating
thereto as may be reasonably required in order to approve or disapprove such
matter.

5.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except for Permitted Encumbrances.

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership and operation of the
Property, (c) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of the properties or assets
of Borrower except to the extent permitted by the Loan Documents, (d) modify,
amend, waive or terminate its organizational documents or its qualification and
good standing in any jurisdiction or (e) cause Principal to (i) dissolve, wind
up or liquidate or take any action, or omit to take an action, as a result of
which the Principal would be dissolved, wound up or liquidated in whole or in
part, or (ii) amend, modify, waive or terminate the organizational documents of
Principal, in each case, without obtaining the prior written consent of Lender
or Lender’s designee.

5.2.4 Change In Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. Nothing contained in this Section 5.2.4 is intended to
expand the rights of Borrower contained in Section 5.2.10(d) hereof.

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

 

62



--------------------------------------------------------------------------------

5.2.6 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior written consent of Lender, which consent shall not
be unreasonably withheld, conditioned or delayed.

5.2.7 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

5.2.8 Intentionally Omitted.

5.2.9 ERISA. (a) Borrower shall not engage in any transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its reasonable discretion, that (A) Borrower is
not and does not maintain an “employee benefit plan” as defined in Section 3(3)
of ERISA, which is subject to Title I of ERISA, or a “governmental plan” within
the meaning of Section 3(32) of ERISA; (B) Borrower is not subject to any state
statute regulating investment of, or fiduciary obligations with respect to
governmental plans and (C) one or more of the following circumstances is true:

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(iii) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

5.2.10 Transfers. (a) Borrower acknowledges that Lender has examined and relied
on the experience of Borrower and its stockholders, general partners, members,
principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations. Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Property so as to ensure that,
should Borrower default in the repayment of the Debt or the performance of the
Other Obligations, Lender can recover the Debt by a sale of the Property.

 

63



--------------------------------------------------------------------------------

(b) Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein or any interest of
Borrower in the Loan or (ii) permit a Sale or Pledge of an interest in any
Restricted Party, other than (A) pursuant to Leases of space in the Improvements
to Tenants in accordance with the provisions of Section 5.1.20 and (B) Permitted
Transfers.

(c) A Transfer shall include (i) an installment sales agreement wherein Borrower
agrees to sell the Property or any part thereof for a price to be paid in
installments; (ii) an agreement by Borrower leasing all or a substantial part of
the Property for other than actual occupancy by a space Tenant thereunder or a
sale, assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rents; (iii) if
a Restricted Party is a corporation, any merger, consolidation or Sale or Pledge
of such corporation’s stock or the creation or issuance of new stock; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Sale or Pledge of limited partnership interests or any profits or proceeds
relating to such limited partnership interest or the creation or issuance of new
limited partnership interests; (v) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non member manager (or if no managing member,
any member) or the Sale or Pledge of the membership interest of a managing
member (or if no managing member, any member) or any profits or proceeds
relating to such membership interest, or the Sale or Pledge of non managing
membership interests or the creation or issuance of new non managing membership
interests; (vi) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Sale or Pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests; or (vii) the removal or the resignation of the managing agent
(including an Affiliated Manager) other than in accordance with Section 5.1.22
hereof.

(d) Notwithstanding the provisions of this Section 5.2.10, Lender’s consent
shall not be required in connection with one or a series of Transfers, of not
more than forty-nine percent (49%) of the stock, the limited partnership
interests or non-managing membership interests (as the case may be) in a
Restricted Party; provided, however, no such Transfer shall result in the change
of Control in a Restricted Party, and as a condition to each such Transfer,
Lender shall receive not less than thirty (30) days prior written notice of such
proposed Transfer. If after giving effect to any such Transfer, more than
forty-nine percent (49%) in the aggregate of direct or indirect interests in a
Restricted Party are owned by any Person and its Affiliates that owned less than
forty-nine percent (49%) direct or indirect interest in such Restricted Party as
of the Closing Date, Borrower shall, no less than thirty (30) days prior to the
effective date of any such Transfer, deliver to Lender an Additional Insolvency
Opinion acceptable to Lender and the Rating Agencies. In addition, at all times,
Ronald N. Weiser must continue to Control Borrower, Guarantor and Manager and
own, directly or indirectly, at least a controlling legal and beneficial
interest in Borrower, Guarantor and Manager. Borrower shall pay any and all
reasonable out-of-pocket costs and expenses incurred in connection with such
Transfers (including Lender’s counsel fees and disbursements and any fees and
expenses of the Rating Agencies).

 

64



--------------------------------------------------------------------------------

(e) No Transfer of the Property and assumption of the Loan shall occur during
the period that is sixty (60) days prior to and sixty (60) days after a
Securitization. Without limiting Lender’s discretion to approve or disapprove
any request for a waiver of the prohibition against Transfers, Lender
specifically reserves the right to condition its consent to any waiver of a
prohibited Transfer upon satisfaction of the following minimum conditions:

(i) Borrower shall pay Lender a transfer fee equal to one percent (1%) of the
outstanding principal balance of the Loan at the time of such transfer;

(ii) Borrower shall pay any and all reasonable out-of-pocket costs incurred in
connection with such Transfer (including Lender’s reasonable counsel fees and
disbursements and all recording fees, title insurance premiums and mortgage and
intangible taxes and the fees and expenses of the Rating Agencies pursuant to
clause (x) below);

(iii) The proposed transferee (the “Transferee”) or Transferee’s Principals must
have demonstrated expertise in owning and operating properties similar in
location, size, class and operation to the Property, which expertise shall be
reasonably determined by Lender;

(iv) Transferee and Transferee’s Principals shall, as of the date of such
transfer, have an aggregate net worth and liquidity reasonably acceptable to
Lender;

(v) Transferee, Transferee’s Principals and all other entities which may be
owned or Controlled directly or indirectly by Transferee’s Principals (“Related
Entities”) must not have been party to any bankruptcy proceedings, voluntary or
involuntary, made an assignment for the benefit of creditors or taken advantage
of any insolvency act, or any act for the benefit of debtors within seven
(7) years prior to the date of the proposed Transfer;

(vi) Transferee shall assume all of the obligations of Borrower under the Loan
Documents in a manner satisfactory to Lender in all respects, including by
entering into an assumption agreement in form and substance reasonably
satisfactory to Lender;

(vii) There shall be no material litigation or regulatory action pending or
threatened against Transferee, Transferee’s Principals or Related Entities which
is not acceptable to Lender;

(viii) Transferee, Transferee’s Principals and Related Entities shall not have
defaulted under its or their obligations with respect to any other Indebtedness
in a manner which is not acceptable to Lender;

(ix) Transferee and Transferee’s Principals must be able to satisfy all the
representations and covenants set forth in Sections 4.1.30, 4.1.35, 5.1.23 and
5.2.9 of this Agreement, no Default or Event of Default shall otherwise occur as
a result of such Transfer, and Transferee and Transferee’s Principals shall
deliver (A) all organizational documentation reasonably requested by Lender,
which shall be reasonably satisfactory to Lender and (B) all certificates,
agreements, covenants and legal opinions reasonably required by Lender;

 

65



--------------------------------------------------------------------------------

(x) If required by Lender, Transferee shall be approved by the Rating Agencies
selected by Lender, which approval, if required by Lender, shall take the form
of a confirmation in writing from such Rating Agencies to the effect that such
Transfer will not result in a requalification, reduction, downgrade or
withdrawal of the ratings in effect immediately prior to such assumption or
transfer for the Securities or any class thereof issued in connection with a
Securitization which are then outstanding;

(xi) Prior to any release of Guarantor, one (1) or more substitute guarantors
acceptable to Lender shall have assumed all of the liabilities and obligations
of Guarantor under the Guaranty and Environmental Indemnity executed by
Guarantor or execute a replacement guaranty and environmental indemnity
reasonably satisfactory to Lender.

(xii) Borrower shall deliver, at its sole cost and expense, an endorsement to
the Title Insurance Policy, as modified by the assumption agreement, as a valid
first lien on the Property and naming the Transferee as owner of the Property,
which endorsement shall insure that, as of the date of the recording of the
assumption agreement, the Property shall not be subject to any additional
exceptions or liens other than those contained in the Title Policy issued on the
date hereof and the Permitted Encumbrances;

(xiii) The Property shall be managed by Qualified Manager pursuant to a
Replacement Management Agreement;

(xiv) The Property meets all of the Lender’s underwriting standards related to
its financial condition, cash flow, operating income, physical condition,
management and operation; and

(xv) Borrower or Transferee, at its sole cost and expense, shall deliver to
Lender an Additional Insolvency Opinion reflecting such Transfer satisfactory in
form and substance to Lender.

(f) Notwithstanding any provision in this Section 5.2.10 to the contrary,
limited partnership or membership interests, as applicable, in Borrower may be
transferred without Lender’s consent and without application of the fee set
forth in Section 5.2.10(e)(i): (i) among limited partners or members, as
applicable, of Borrower who are limited partners or members, as applicable, of
Borrower as of the date of this Agreement (each a “Current Owner”), and (ii) to
immediate family members (which shall be limited to a spouse, parent, child and
grandchild (each, an “Immediate Family Member”)), of any Current Owner or to
trusts formed for the benefit of Immediate Family Members of such Current Owner
for bona fide estate planning purposes (each, an “Additional Permitted
Transfer”), provided each of the following conditions is satisfied: (A) no Event
of Default has occurred and no event has occurred that with notice or the
passage of time, or both, would constitute an Event of Default; (B) Lender has
received Borrower’s notice of the Additional Permitted Transfer no less than 30
days prior to the

 

66



--------------------------------------------------------------------------------

commencement of such transfer; (C) no Indemnitor or Guarantor shall be released
from any guaranty or indemnity agreement by virtue of the Additional Permitted
Transfer; (D) Borrower shall be responsible for the costs and expenses of
documenting the Additional Permitted Transfer; (E) Borrower shall reimburse
Lender for all actual costs and expenses incurred by Lender in connection with
the Additional Permitted Transfer, whether or not consummated; (F) once the
Additional Permitted Transfer is complete, the persons with Control of Borrower
and management of the Property are the same persons who have such Control and
management rights immediately prior to the Additional Permitted Transfer;
(G) Borrower shall furnish Lender copies of any documentation executed in
connection with the Additional Permitted Transfer promptly after execution
thereof; (H) Borrower shall have delivered satisfactory evidence to Lender that,
following the Additional Permitted Transfer, Borrower shall continue to comply
with the provisions of Section 4.1.30 hereof; and (I) upon Lender’s request,
delivery of an Additional Insolvency Opinion acceptable to Lender.

Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s Transfer without Lender’s consent.
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.

ARTICLE VI—INSURANCE; CASUALTY; CONDEMNATION

Section 6.1 Insurance. (a) Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower and the Property providing at least the
following coverages:

(i) comprehensive all risk “special form” insurance including loss caused by any
type of windstorm, windstorm related perils, “named storms,” or hail on the
Improvements and the Personal Property, including contingent liability from
Operation of Building Laws, Demolition Costs and Increased Cost of Construction
Endorsements, (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost,” which for purposes of this Agreement means actual replacement
value (exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation; (B) containing an agreed amount
endorsement with respect to the Improvements and Personal Property waiving all
co-insurance provisions or to be written on a no co-insurance form;
(C) providing for no deductible in excess of 5% of Net Cash Flow of the Property
for all such insurance coverage; provided however with respect to windstorm and
earthquake coverage, providing for a deductible satisfactory to Lender in its
reasonable discretion; and (D) if any of the Improvements or the use of the
Property shall at any time constitute legal non-conforming structures or uses,
coverage for loss due to operation of law in an amount equal to the full
Replacement Cost, coverage for demolition costs and coverage for increased costs
of construction. In addition, Borrower shall obtain: (y) if any material portion
of the Improvements is currently or at any time in the future located in a
federally designated “special flood hazard area,” flood hazard insurance in an
amount equal to the maximum amount of such insurance available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, plus
excess flood coverage in an amount equal to the “probable maximum loss” for the

 

67



--------------------------------------------------------------------------------

Improvements, as determined by an engineer satisfactory to Lender, or such
greater amount as Lender shall require, and (z) earthquake insurance in amounts
and in form and substance satisfactory to Lender (but in any event, in an amount
not less than 150% of the “probable maximum loss”) in the event the Property is
located in an area with a high degree of seismic activity and the “probable
maximum loss” for the Improvements, as determined by an engineer satisfactory to
Lender, is 20% or greater (based on a 475-year return period, an exposure period
of 50 years and a 10% probability of exceedance), provided that the insurance
pursuant to clauses (y) and (z) hereof shall be on terms consistent with the
comprehensive all risk insurance policy required under this subsection (i);

(ii) business income or rental loss insurance (A) with loss payable to Lender;
(B) covering all risks required to be covered by the insurance provided for in
subsection (i) above; (C) in an amount equal to one hundred percent (100%) of
the projected gross revenues from the operation of the Property (as reduced to
reflect expenses not incurred during a period of Restoration) for a period of
(1) not less than twelve (12) months from the date of casualty or loss if the
amount of the Loan is less than $35,000,000, or (2) not less than eighteen
(18) months from the date of casualty or loss if the amount of the Loan is
$35,000,000 or more; and (D) if the amount of the Loan is $50,000,000 or more,
containing an extended period of indemnity endorsement which provides that after
the physical loss to the Improvements and Personal Property has been repaired,
the continued loss of income will be insured until such income either returns to
the same level it was at prior to the loss, or the expiration of 180 days from
the date that the Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period. The amount of such business income or rental loss
insurance shall be determined prior to the date hereof and at least once each
year thereafter based on Borrower’s reasonable estimate of the gross revenues
from the Property for the succeeding twelve (12) month period. Notwithstanding
the provisions of Section 2.7.1 hereof, all proceeds payable to Lender pursuant
to this subsection shall be held by Lender and shall be applied to the
obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note; provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligations to pay the obligations
secured by the Loan Documents on the respective dates of payment provided for in
this Agreement and the other Loan Documents except to the extent such amounts
are actually paid out of the proceeds of such business income insurance;

(iii) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance, otherwise known as Owner Contractor’s Protective Liability,
covering claims not covered by or under the terms or provisions of the above
mentioned commercial general liability insurance policy and (B) the insurance
provided for in subsection (i) above written in a so-called builder’s risk
completed value form (1) on a non-reporting basis, (2) against all risks insured
against pursuant to subsection (i) above, (3) including permission to occupy the
Property and (4) with an agreed amount endorsement waiving co-insurance
provisions;

 

68



--------------------------------------------------------------------------------

(iv) comprehensive boiler and machinery insurance, if steam boilers, other
pressure-fixed vessels, large air conditioning systems, elevators or other large
machinery are in operation, in amounts as shall be reasonably required by Lender
on terms consistent with the commercial property insurance policy required under
subsection (i) above;

(v) commercial general liability insurance against claims for personal injury,
bodily injury, death, contractual damage or property damage occurring upon, in
or about the Property, such insurance (A) to be on the so-called “occurrence”
form with a combined limit of not less than $2,000,000.00 in the aggregate and
$1,000,000.00 per occurrence; (B) to continue at not less than the aforesaid
limit until required to be changed by Lender in writing by reason of changed
economic conditions making such protection inadequate and (C) to cover at least
the following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all written contracts and (5) contractual liability
covering the indemnities contained in Article 9 of the Security Instrument to
the extent the same is available;

(vi) automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
$1,000,000.00;

(vii) worker’s compensation and employee’s liability subject to the worker’s
compensation laws of the applicable state;

(viii) umbrella and excess liability insurance in an amount not less than:
(A) $5,000,000.00 per occurrence if the amount of the Loan is less than
$35,000,000, or (B) $25,000,000.00 per occurrence, if the amount of the Loan is
$35,000,000 or more, on terms consistent with the commercial general liability
insurance policy required under subsection (v) above, including supplemental
coverage for employer liability and automobile liability, which umbrella
liability coverage shall apply in excess of the automobile liability coverage in
clause (vi) above;

(ix) the insurance required under this Section 6.1(a) above shall cover perils
of terrorism and acts of terrorism and Borrower shall maintain insurance for
loss resulting from perils and acts of terrorism on terms (including amounts)
consistent with those required under Sections 6.1(a) above at all times during
the term of the Loan; and

(x) upon sixty (60) days written notice, such other reasonable insurance,
including sinkhole or land subsidence insurance, and in such reasonable amounts
as Lender from time to time may reasonably request against such other insurable
hazards which at the time are commonly insured against for property similar to
the Property located in or around the region in which the Property is located.

 

69



--------------------------------------------------------------------------------

(b) All insurance provided for in Section 6.1(a) hereof, shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a rating of (A) if the amount of the Loan is
$35,000,000 or more, “A:VIII” or better in the current Best’s Insurance Reports
and a claims paying ability rating of “A-” or better by S&P, and “A3” or better
by Moody’s or (B) if the amount of the Loan is less than $35,000,000, “A-:VIII”
or better in the current Best’s Insurance Reports and a claims paying ability
rating of “A-” or better by S&P, and “A3” or better by Moody’s. Notwithstanding
the foregoing, any required earthquake insurance must satisfy the requirements
of subsection (A) hereof regardless of the amount of the Loan. The Policies
described in Section 6.1 hereof (other than those strictly limited to liability
protection) shall designate Lender as loss payee. On or before the expiration
dates of the Policies theretofore furnished to Lender, certificates of insurance
evidencing the Policies accompanied by evidence satisfactory to Lender of
payment of the premiums due thereunder (the “Insurance Premiums”), shall be
delivered by Borrower to Lender.

(c) Any blanket insurance Policy shall specifically allocate to the Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a) hereof.

(d) All Policies provided for or contemplated by Section 6.1(a) hereof, except
for the Policy referenced in Section 6.1(a)(vii) of this Agreement, shall name
Borrower as the insured and Lender as the additional insured, as its interests
may appear, and in the case of property damage, boiler and machinery, flood and
earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

(e) All Policies shall contain clauses or endorsements to the effect that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days written
notice to Lender and any other party named therein as an additional insured;

(iii) the issuers thereof shall give written notice to Lender if the Policy has
not been renewed thirty (30) days prior to its expiration; and

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including the obtaining of such
insurance coverage as Lender in its reasonable discretion deems

 

70



--------------------------------------------------------------------------------

appropriate after three (3) Business Days notice to Borrower if prior to the
date upon which any such coverage will lapse or at any time Lender deems
necessary (regardless of prior notice to Borrower) to avoid the lapse of any
such coverage. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Security
Instrument and shall bear interest at the Default Rate.

Section 6.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
written notice of such damage to Lender and shall promptly commence and
diligently prosecute the completion of the Restoration of the Property pursuant
to Section 6.4 hereof as nearly as possible to the condition the Property was in
immediately prior to such Casualty, with such alterations as may be reasonably
approved by Lender and otherwise in accordance with Section 6.4 hereof. Borrower
shall pay all costs of such Restoration whether or not such costs are covered by
insurance. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower. In addition, Lender may participate in any settlement
discussions with any insurance companies (and shall approve the final
settlement, which approval shall not be unreasonably withheld or delayed) with
respect to any Casualty in which the Net Proceeds or the costs of completing the
Restoration are equal to or greater than the Availability Threshold and Borrower
shall deliver to Lender all instruments required by Lender to permit such
participation.

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Agreement and the Debt shall not be reduced
until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Debt. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note. If any portion of the
Property is taken by a condemning authority, Borrower shall promptly commence
and diligently prosecute the Restoration of the Property pursuant to Section 6.4
hereof and otherwise comply with the provisions of Section 6.4 hereof. If the
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt. Notwithstanding the
foregoing provisions of this Section 6.3, and Section 6.4 hereof, if the Loan or
any portion thereof is included in a REMIC Trust and, immediately following a
release of any portion of the Lien of the Security Instrument in connection with
a Condemnation (but taking into account any proposed Restoration on the
remaining portion of the Property), the Loan to Value Ratio is greater than 125%
(such value to be determined, in Lender’s reasonable discretion, by any
commercially reasonable method

 

71



--------------------------------------------------------------------------------

permitted to a REMIC Trust), the principal balance of the Loan must be paid down
in an amount sufficient to satisfy the REMIC Requirements, unless the Lender
receives an opinion of counsel that if such amount is not paid, the
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the related release of such portion of the Lien of the Security Instrument.
In connection with the foregoing, the Net Proceeds shall not be available for
Restoration and shall be used to pay down the principal balance of the Loan to
the extent set forth above.

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration of the Property:

(a) If the Net Proceeds shall be less than the Availability Threshold and the
costs of completing the Restoration shall be less than the Availability
Threshold, the Net Proceeds shall be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 6.4(b)(i)
hereof are met and Borrower delivers to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement.

(b) If the Net Proceeds are equal to or greater than the Availability Threshold
or the costs of completing the Restoration are equal to or greater than the
Availability Threshold, Lender shall make the Net Proceeds available for the
Restoration in accordance with the provisions of this Section 6.4. The term “Net
Proceeds” for purposes of this Section 6.4 means: (i) the net amount of all
insurance proceeds received by Lender pursuant to Section 6.1(a)(i), (iv), (ix)
and (x) as a result of such damage or destruction, after deduction of its
reasonable costs and expenses (including reasonable counsel fees), if any, in
collecting same (“Insurance Proceeds”), or (ii) the net amount of the Award,
after deduction of its reasonable costs and expenses (including reasonable
counsel fees), if any, in collecting same (“Condemnation Proceeds”), whichever
the case may be.

(i) The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

(A) no Default or Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no portion
of the Improvements is located on such land;

(C) Leases demising in the aggregate a percentage amount equal to or greater
than the Rentable Space Percentage of the total rentable space in the Property
which has been demised under executed and delivered Leases in effect as of the
date of the occurrence of such Casualty or Condemnation, whichever the case may
be, shall remain in full force and effect during and after the completion

 

72



--------------------------------------------------------------------------------

of the Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower or Tenant, as applicable
under the respective Lease, shall make all necessary repairs and restorations
thereto at their sole cost and expense. The term “Rentable Space Percentage”
means (1) in the event the Net Proceeds are Insurance Proceeds, a percentage
amount equal to ninety percent (90%) and (2) in the event the Net Proceeds are
Condemnation Proceeds, a percentage amount equal to ninety percent (90%);

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(ii) hereof, if applicable, or (3) by other funds of Borrower;

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) the earliest date required for such completion under the terms of any Leases
or any Ground Lease, (3) such time as may be required under all applicable Legal
Requirements in order to repair and restore the Property to the condition it was
in immediately prior to such Casualty or to as nearly as possible the condition
it was in immediately prior to such Condemnation, as applicable, or (4) the
expiration of the insurance coverage referred to in Section 6.1(a)(ii) hereof;

(G) the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable Legal Requirements;

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

(I) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the Improvements;

(J) the Debt Service Coverage Ratio for the Property, after giving effect to the
Restoration, shall be equal to or greater than 1.15 to 1.0;

(K) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be subject to
Lender’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding any provision herein to the contrary,
failure of Lender to approve or disapprove a request made pursuant to this
Section

 

73



--------------------------------------------------------------------------------

6.4(b)(i)(K) within fifteen (15) days of receipt of Borrower’s request for same
shall constitute approval provided that (a) on the face of any such request,
Borrower clearly states in bold, all capital lettering that Lender’s failure to
respond in such time period shall be deemed approval thereof, and (b) such
request shall be accompanied by any and all required information and
documentation relating thereto as may be reasonably required in order to approve
or disapprove such matter; and

(L) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of the Restoration.

(ii) The Net Proceeds shall be held by Lender in an Eligible Account and, until
disbursed in accordance with the provisions of this Section 6.4(b), shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents. The Net Proceeds shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property which have not either been
fully bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the title company
issuing the Title Insurance Policy.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and approval by Lender and the
Casualty Consultant. All costs and expenses incurred by Lender in connection
with making the Net Proceeds available for the Restoration including reasonable
counsel fees and disbursements and the Casualty Consultant’s fees, shall be paid
by Borrower.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
means an amount equal to ten percent (10%) of the costs actually incurred for
work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The

 

74



--------------------------------------------------------------------------------

Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Casualty Retainage; provided, however, that
Lender shall release the portion of the Casualty Retainage being held with
respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and Lender receives an endorsement to the
Title Insurance Policy insuring the continued priority of the lien of the
Security Instrument and evidence of payment of any premium payable for such
endorsement. If required by Lender, the release of any such portion of the
Casualty Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and Other
Obligations under the Loan Documents.

(vii) Provided no continuing Event of Default shall then exist, after the
Casualty Consultant certifies to Lender that the Restoration has been completed
in accordance with the provisions of this Section 6.4(b), and the receipt by
Lender of evidence satisfactory to Lender that all costs incurred in connection
with the Restoration have been paid in full, the excess, if any, of the Net
Proceeds (and the remaining balance, if any, of the Net Proceeds Deficiency)
deposited with Lender shall be (1) if a Cash Sweep Period then exists, deposited
in the Cash Management Account to be disbursed in accordance with this
Agreement, and (2) if no Cash Sweep Period then exists, disbursed to Borrower.

 

75



--------------------------------------------------------------------------------

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 6.4(b)(vii) hereof may be retained and applied by Lender toward the
payment of the Debt in accordance with Section 9(b) of the Note, whether or not
then due and payable in such order, priority and proportions as Lender in its
discretion shall deem proper, or, at the discretion of Lender, the same may be
paid, either in whole or in part, to Borrower for such purposes as Lender shall
approve, in its discretion.

(d) In the event of foreclosure of the Security Instrument, or other transfer of
title to the Property in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.

ARTICLE VII—RESERVE FUNDS

Section 7.1 Intentionally Omitted.

Section 7.2 Tax and Insurance Escrow Fund. Borrower shall pay to Lender (a) on
the Closing Date an initial deposit and (b) on each Payment Date thereafter
(i) one-twelfth (1/12) of the Taxes and Other Charges that Lender reasonably
estimates will be payable during the next ensuing twelve (12) months in order to
accumulate with Lender sufficient funds to pay all such Taxes and Other Charges
at least thirty (30) days prior to their respective due dates, and
(ii) one-twelfth (1/12) of the Insurance Premiums that Lender reasonably
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and Insurance Escrow Fund”). Provided, however, so
long as Borrower maintains blanket policies of insurance in accordance with
Section 6.1 hereof, the provisions of this Section with regard to Insurance
Premiums shall not be applicable, until and unless Lender elects to apply such
provisions following (i) the issuance by any insurer or its agent of any notice
of cancellation, termination, or lapse of any insurance coverage required under
Section 6.1 hereof, (ii) any cancellation, termination, or lapse of any
insurance coverage required under Section 6.1 hereof whether or not any notice
is issued, (iii) Lender having not received from Borrower evidence of insurance
coverages as required by and in accordance with the terms of Section 6.1 hereof,
or (iv) the occurrence of any Event of Default or the occurrence of any event
which with the giving of notice, the passage of time or both would result in an
Event of Default. Lender shall apply the Tax and Insurance Escrow Fund to
payments of Taxes and Insurance Premiums required to be made by Borrower
pursuant to Section 5.1.2 hereof and under the Security Instrument. In making
any payment relating to the Tax and Insurance Escrow Fund, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof. If the amount of the Tax and Insurance Escrow
Fund shall exceed the amounts due for Taxes, Other Charges and Insurance
Premiums pursuant to Section 5.1.2 hereof, Lender shall, in its reasonable
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Tax and Insurance Escrow Fund.

 

76



--------------------------------------------------------------------------------

If at any time Lender reasonably determines that the Tax and Insurance Escrow
Fund is not or will not be sufficient to pay Taxes, Other Charges and Insurance
Premiums by the dates set forth in (a) and (b) above, Lender shall notify
Borrower of such determination and Borrower shall increase its monthly payments
to Lender by the amount that Lender estimates is sufficient to make up the
deficiency at least thirty (30) days prior to the due date of the Taxes and
Other Charges or thirty (30) days prior to expiration of the Policies, as the
case may be.

Section 7.3 Replacements and Replacement Reserve.

7.3.1 Replacement Reserve Fund. Borrower shall pay to Lender (a) on the Closing
Date an initial deposit of $10,182.00 and (b) on each Payment Date thereafter
$10,182.00 (the “Replacement Reserve Monthly Deposit”) which amounts are
reasonably estimated by Lender in its reasonable discretion to be due for
replacements and repairs required to be made to the Property during the calendar
year (collectively, the “Replacements”). Amounts so deposited shall hereinafter
be referred to as Borrower’s “Replacement Reserve Fund” and the account in which
such amounts are held shall hereinafter be referred to as Borrower’s
“Replacement Reserve Account.” Lender may reassess its estimate of the amount
necessary for the Replacement Reserve Fund from time to time, and may increase
the monthly amounts required to be deposited into the Replacement Reserve Fund
upon thirty (30) days notice to Borrower if Lender determines in its reasonable
discretion that an increase is necessary to maintain the proper maintenance and
operation of the Property.

7.3.2 Disbursements from Replacement Reserve Account. (a) Lender shall make
disbursements from the Replacement Reserve Account to pay Borrower only for the
costs of the Replacements. Lender shall not be obligated to make disbursements
from the Replacement Reserve Account to reimburse Borrower for the costs of
routine maintenance to the Property, replacements of inventory or for costs
which are to be reimbursed from the Rollover Reserve Fund.

(b) Lender shall, upon written request from Borrower and satisfaction of the
requirements set forth in this Section 7.3.2, disburse to Borrower amounts from
the Replacement Reserve Account necessary to pay for the actual approved costs
of Replacements or to reimburse Borrower therefor, upon completion of such
Replacements (or, upon partial completion in the case of Replacements made
pursuant to Section 7.3.2(e) hereof) as determined by Lender. In no event shall
Lender be obligated to disburse funds from the Replacement Reserve Account if a
Default or an Event of Default exists.

(c) Each request for disbursement from the Replacement Reserve Account shall be
in a form specified or approved by Lender and shall specify (i) the specific
Replacements for which the disbursement is requested, (ii) the quantity and
price of each item purchased, if the Replacement includes the purchase or
replacement of specific items, (iii) the price of all materials (grouped by type
or category) used in any Replacement other than the purchase or replacement of
specific items, and (iv) the cost of all contracted labor or other services
applicable to each Replacement for which such request for disbursement is made.
With each request Borrower shall certify that all Replacements have been made in
accordance with all applicable Legal Requirements of any Governmental Authority
having jurisdiction over the Property. Each request for disbursement shall
include copies of invoices for all items or materials purchased and

 

77



--------------------------------------------------------------------------------

all contracted labor or services provided and, unless Lender has agreed to issue
joint checks as described below in connection with a particular Replacement,
each request shall include evidence satisfactory to Lender of payment of all
such amounts. Except as provided in Section 7.3.2(e) hereof, each request for
disbursement from the Replacement Reserve Account shall be made only after
completion of the Replacement for which disbursement is requested. Borrower
shall provide Lender evidence of completion of the subject Replacement
satisfactory to Lender in its reasonable judgment.

(d) Borrower shall pay all invoices in connection with the Replacements with
respect to which a disbursement is requested prior to submitting such request
for disbursement from the Replacement Reserve Account or, at the request of
Borrower, Lender shall issue joint checks, payable to Borrower and the
contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with a Replacement. In the case of payments
made by joint check, Lender may require a waiver of lien from each Person
receiving payment prior to Lender’s disbursement from the Replacement Reserve
Account. In addition, as a condition to any disbursement, Lender may require
Borrower to obtain lien waivers from each contractor, supplier, materialman,
mechanic or subcontractor who receives payment in an amount equal to or greater
than $25,000.00 for completion of its work or delivery of its materials. Any
lien waiver delivered hereunder shall conform to the requirements of applicable
law and shall cover all work performed and materials supplied (including
equipment and fixtures) for the Property by that contractor, supplier,
subcontractor, mechanic or materialman through the date covered by the current
reimbursement request (or, if payment to such contractor, supplier,
subcontractor, mechanic or materialmen is to be made by a joint check, the
release of lien shall be effective through the date covered by the previous
release of funds request).

(e) If (i) the cost of a Replacement exceeds $25,000.00, (ii) the contractor
performing such Replacement requires periodic payments pursuant to terms of a
written contract, and (iii) Lender has approved in writing in advance such
periodic payments, a request for reimbursement from the Replacement Reserve
Account may be made after completion of a portion of the work under such
contract, provided (A) such contract requires payment upon completion of such
portion of the work, (B) the materials for which the request is made are on site
at the Property and are properly secured or have been installed in the Property,
(C) all other conditions in this Agreement for disbursement have been satisfied,
(D) funds remaining in the Replacement Reserve Account are, in Lender’s
judgment, sufficient to complete such Replacement and other Replacements when
required, and (E) if required by Lender, each contractor or subcontractor
receiving payments under such contract shall provide a waiver of lien with
respect to amounts which have been paid to that contractor or subcontractor.

(f) Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than once in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than $25,000.00.

7.3.3 Performance of Replacements. (a) Borrower shall make Replacements when
required in order to keep the Property in condition and repair consistent with
other comparable properties in the same market segment in the metropolitan area
in which the Property is located, and to keep the Property or any portion
thereof from deteriorating. Borrower shall complete all Replacements in a good
and workmanlike manner as soon as practicable following the commencement of
making each such Replacement.

 

78



--------------------------------------------------------------------------------

(b) Lender reserves the right, at its option, to approve all contracts or work
orders with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials in connection with the Replacements.
Upon Lender’s request, Borrower shall assign any contract or subcontract to
Lender.

(c) In the event Lender determines in its reasonable discretion that any
Replacement is not being performed in a workmanlike or timely manner or that any
Replacement has not been completed in a workmanlike or timely manner, and, if
Borrower has not remedied the issue to Lender reasonable satisfaction within ten
(10) Business Days after Lender’s notice to Borrower, Lender shall have the
option to withhold disbursement for such unsatisfactory Replacement and to
proceed under existing contracts or to contract with third parties to complete
such Replacement and to apply the Replacement Reserve Fund toward the labor and
materials necessary to complete such Replacement, without providing any prior
notice to Borrower and to exercise any and all other remedies available to
Lender upon an Event of Default hereunder.

(d) In order to facilitate Lender’s completion or making of such Replacements
pursuant to Section 7.3.3(c) above, Borrower grants Lender the right to enter
onto the Property during reasonable business hours (subject to the rights of
Tenants under their Leases) and perform any and all work and labor necessary to
complete or make such Replacements or employ watchmen to protect the Property
from damage. All sums so expended by Lender, to the extent not from the
Replacement Reserve Fund, shall be deemed to have been advanced under the Loan
to Borrower and secured by the Security Instrument. For this purpose Borrower
constitutes and appoints Lender its true and lawful attorney in fact with full
power of substitution to complete or undertake such Replacements in the name of
Borrower. Such power of attorney shall be deemed to be a power coupled with an
interest and cannot be revoked. Borrower empowers said attorney in fact as
follows: (i) to use any funds in the Replacement Reserve Account for the purpose
of making or completing such Replacements; (ii) to make such additions, changes
and corrections to such Replacements as shall be necessary or desirable to
complete such Replacements; (iii) to employ such contractors, subcontractors,
agents, architects and inspectors as shall be required for such purposes;
(iv) to pay, settle or compromise all existing bills and claims which are or may
become Liens against the Property, or as may be necessary or desirable for the
completion of such Replacements, or for clearance of title; (v) to execute all
applications and certificates in the name of Borrower which may be required by
any of the contract documents; (vi) to prosecute and defend all actions or
proceedings in connection with the Property or the rehabilitation and repair of
the Property; and (vii) to do any and every act which Borrower might do in its
own behalf to fulfill the terms of this Agreement.

(e) Nothing in this Section 7.3.3 shall: (i) make Lender responsible for making
or completing any Replacements; (ii) require Lender to expend funds in addition
to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with any Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.

 

79



--------------------------------------------------------------------------------

(f) Borrower shall permit Lender and Lender’s agents and representatives
(including Lender’s engineer, architect, or inspector) or third parties making
Replacements pursuant to this Section 7.3.3 to enter onto the Property during
normal business hours (subject to the rights of Tenants under their Leases) to
inspect the progress of any Replacements and all materials being used in
connection therewith, to examine all plans and shop drawings relating to such
Replacements which are or may be kept at the Property, and to complete any
Replacements made pursuant to this Section 7.3.3. Borrower shall cause all
contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other persons described above in connection with
inspections described in this Section 7.3.3(f) or the completion of Replacements
pursuant to this Section 7.3.3.

(g) Lender may require an inspection of the Property at Borrower’s expense prior
to making a monthly disbursement from the Replacement Reserve Account in order
to verify completion of the Replacements for which reimbursement is sought.
Lender may require that such inspection be conducted by an appropriate
independent qualified professional selected by Lender or may require a copy of a
certificate of completion by an independent qualified professional acceptable to
Lender prior to the disbursement of any amounts from the Replacement Reserve
Account. Borrower shall pay the expense of the inspection as required hereunder,
whether such inspection is conducted by Lender or by an independent qualified
professional.

(h) The Replacements and all materials, equipment, fixtures, or any other item
comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for those Liens existing on the date of this Agreement which
have been approved in writing by Lender).

(i) Before each disbursement from the Replacement Reserve Account, Lender may
require Borrower to provide Lender with a search of title to the Property
effective to the date of the disbursement, which search shows that no mechanic’s
or materialmen’s liens or other liens of any nature have been placed against the
Property since the date of recordation of the related Security Instrument and
that title to the Property is free and clear of all Liens (other than the lien
of the related Security Instrument and any other Liens previously approved in
writing by Lender, if any).

(j) All Replacements shall comply with all applicable Legal Requirements of all
Governmental Authorities having jurisdiction over the Property and applicable
insurance requirements including applicable building codes, special use permits,
environmental regulations, and requirements of insurance underwriters.

(k) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certified copies of such
policies shall be delivered to Lender.

 

80



--------------------------------------------------------------------------------

7.3.4 Failure to Make Replacements. (a) It shall be an Event of Default under
this Agreement if Borrower fails to comply with any provision of this
Section 7.3 and such failure is not cured within thirty (30) days after notice
from Lender. Upon the occurrence of such an Event of Default, Lender may use the
Replacement Reserve Fund (or any portion thereof) for any purpose, including
completion of the Replacements as provided in Section 7.3.3, or for any other
repair or replacement to the Property or toward payment of the Debt in such
order, proportion and priority as Lender may determine in its discretion.
Lender’s right to withdraw and apply the Replacement Reserve Fund shall be in
addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.

(b) Nothing in this Agreement shall obligate Lender to apply all or any portion
of the Replacement Reserve Fund on account of an Event of Default to payment of
the Debt or in any specific order or priority.

7.3.5 Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.

Section 7.4 Rollover Reserve.

7.4.1 Deposits to Rollover Reserve Fund. Borrower shall pay to Lender (a) on the
Closing Date an initial deposit of $29,166 and (b) on each Payment Date
thereafter $29,166 the “Rollover Reserve Monthly Deposit”), which amounts shall
be deposited with and held by Lender for tenant improvement and leasing
commission obligations incurred following the date hereof. Amounts so deposited
shall hereinafter be referred to as the “Rollover Reserve Fund” and the account
to which such amounts are held shall hereinafter be referred to as the “Rollover
Reserve Account.” Notwithstanding the aforementioned, the aggregate amount of
the Rollover Reserve Fund shall not exceed $1,049,976 in the aggregate (the
“Rollover Reserve Cap”) on any Payment Date (after giving effect to the payment
of the Rollover Reserve Monthly Deposit) and accordingly, to the extent a
Rollover Reserve Monthly Deposit would result in the aggregate amount of
Rollover Reserve Funds in the Rollover Reserve Account to exceed the Rollover
Reserve Cap, such Rollover Reserve Monthly Deposit shall be decreased by an
amount equal to such excess.

7.4.2 Withdrawal of Rollover Reserve Funds. Provided no Default or an Event of
Default hereunder exists, Lender shall make disbursements from the Rollover
Escrow Fund for tenant improvement and leasing commission obligations incurred
by Borrower. All such expenses shall be approved by Lender in its reasonable
discretion. Lender shall make disbursements as requested by Borrower on a
quarterly basis in increments of no less than $5,000.00 upon delivery by
Borrower of Lender’s standard form of draw request accompanied by copies of paid
invoices for the amounts requested and, if required by Lender, lien waivers and
releases from all parties furnishing materials or services in connection with
the requested payment. Lender may require an inspection of the Property at
Borrower’s expense prior to making a quarterly disbursement in order to verify
completion of improvements for which reimbursement is sought.

 

81



--------------------------------------------------------------------------------

Section 7.5 Excess Cash Flow Reserve Fund.

7.5.1 Deposits to Excess Cash Flow Reserve Account. During a Cash Sweep Period
caused by a DSCR Trigger Event, Borrower shall deposit with Lender all Excess
Cash Flow in the Cash Management Account, which shall be held by Lender as
additional security for the Loan and amounts so held shall be hereinafter
referred to as the “Excess Cash Flow Reserve Fund” and the account to which such
amounts are held shall hereinafter be referred to as the “Excess Cash Flow
Reserve Account.”

7.5.2 Release of Excess Cash Flow Reserve Funds. Upon the occurrence of a Cash
Sweep Event Cure, all Excess Cash Flow Reserve Funds shall be deposited into the
Cash Management Account to be disbursed to Borrower in accordance with the Cash
Management Agreement. Any Excess Cash Flow Reserve Funds remaining after the
Debt has been paid in full or the Loan has been defeased shall be paid to
Borrower.

Section 7.6 Ground Rent Reserve Fund .

7.6.1 Deposit to Ground Rent Reserve Fund. Borrower shall pay to Lender (a) on
the Closing Date an initial deposit of $10,639.00, and (b) on each Payment Date
thereafter $10,639.00 (the “Ground Rent Reserve Monthly Deposit”). Amounts so
deposited shall hereinafter be referred to as the “Ground Rent Reserve Fund” and
the account to which such amounts are held shall hereinafter be referred to as
the “Ground Rent Reserve Account.”

7.6.2 Disbursements from Ground Rent Reserve Fund. Lender shall disburse to
Borrower amounts from the Ground Rent Reserve Account necessary to reimburse
Borrower for Ground Rents paid to Ground Lessor in accordance with the Ground
Lease upon satisfaction by Borrower of each of the following conditions:
(a) Borrower shall submit a written request for such payment to Lender at least
thirty (30) days prior to the date Borrower requests such payment be made;
(b) on the date such request is received by Lender and on the date such payment
is to be made, no Default or Event of Default shall exist and remain uncured;
(c) Lender shall have received such evidence as Lender shall reasonably request
that the amount of the requested disbursement has been paid by Borrower to
Ground Lessor. Lender shall not be required to make disbursements from the
Ground Rent Reserve Account more than once per calendar quarter.

Section 7.7 Reserve Funds, Generally. (a) Borrower grants to Lender a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.

(b) Upon the occurrence of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its discretion.

(c) The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender. The Reserve Funds shall be held in an Eligible
Account in Permitted Investments as directed by Lender or Lender’s Servicer.
Unless expressly provided for in this Article VII, all interest on a Reserve
Fund shall not be added to or become a part thereof and shall be the sole
property of and shall be paid to Lender. Borrower shall be responsible for
payment of any federal, state or local income or other tax applicable to the
interest earned on the Reserve Funds credited or paid to Borrower.

 

82



--------------------------------------------------------------------------------

(d) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.

(e) Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall indemnify
Lender and Servicer and hold Lender and Servicer harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all persons or entities supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.

(f) The required monthly deposits into the Reserve Funds and the Monthly Debt
Service Payment Amount, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender.

(g) Any amount remaining in the Reserve Funds after the Debt has been paid in
full or defeased shall be remitted to Borrower within ten (10) Business Days
following the Defeasance Date.

ARTICLE VIII—DEFAULTS

Section 8.1 Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

(i) if: (A) Borrower fails to make full and punctual payment of any Monthly Debt
Service Payment Amount or any other amount payable on a monthly basis under the
Note, this Loan Agreement, the Security Instrument or any other Loan Document
within five (5) days of the date on which such payment was due; or (B) any
portion of the Debt (other than any portion of the Debt described in subclause A
in this Section 8.1(i)) is not paid when due after the expiration of applicable
grace and cure periods, if any;

(ii) if any of the Taxes or Other Charges are not paid when the same are due and
payable;

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender within ten (10) days of
request;

 

83



--------------------------------------------------------------------------------

(iv) if Borrower Transfers or otherwise encumbers any portion of the Property
without Lender’s prior written consent in violation of the provisions of this
Agreement and Article 6 of the Security Instrument;

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

(vi) if Borrower or Principal shall make an assignment for the benefit of
creditors;

(vii) if (A) Borrower, Principal, Guarantor or any other guarantor or indemnitor
under any guarantee issued in connection with the Loan shall commence any case,
proceeding or other action (I) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (II) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or the Borrower, Principal, Guarantor or any other guarantor or
indemnitor shall make a general assignment for the benefit of its creditors; or
(B) there shall be commenced against Borrower, Principal, Guarantor or any other
guarantor or indemnitor any case, proceeding or other action of a nature
referred to in clause (A) above that is not dismissed within thirty (30) days of
filing; or (C) there shall be commenced against the Borrower, Principal,
Guarantor or any other guarantor or indemnitor any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets; or (D) the
Borrower, Principal, Guarantor or any other guarantor or indemnitor shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (A), (B), or (C) above; or
(E) the Borrower, Principal, Guarantor or any other guarantor or indemnitor
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due;

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(ix) if Borrower breaches any covenant contained in Section 4.1.30 hereof or any
negative covenant contained in Section 5.2 hereof; provided, however, any such
breach or violation shall not be deemed to be an Event of Default hereunder if
(i) such breach or violation would not be reasonably likely to result in a
material adverse effect on Borrower, the Property, Lender or the Loan and
(ii) if such breach or violation is susceptible of cure, within ten (10) days of
the earlier of (1) notice of such breach or violation from Lender or (2) the
date Borrower becomes aware of such breach or violation, Borrower cures such
breach or violation and provides Lender with satisfactory evidence of same;

 

84



--------------------------------------------------------------------------------

(x) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement, cure period or grace period, if
Borrower shall be in default under such term, covenant or condition after the
giving of such notice or the expiration of such cure period or grace period;

(xi) if any of the assumptions contained in the Insolvency Opinion delivered to
Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;

(xii) if a material default by Borrower has occurred and continues beyond any
applicable cure period under the Management Agreement (or any Replacement
Management Agreement) and if such default permits the Manager thereunder to
terminate or cancel the Management Agreement (or any Replacement Management
Agreement);

(xiii) if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for three (3) days after notice to Borrower from Lender;

(xiv) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xiii) above, for ten (10) days after notice to Borrower from Lender, in the
case of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if Lender determines that such non monetary Default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed
sixty (60) days;

(xv) if there shall be default under any of the other Loan Documents beyond any
applicable cure periods contained in such documents, whether as to Borrower or
the Property, or if any other such event shall occur or condition shall exist,
if the effect of such default, event or condition is to accelerate the maturity
of any portion of the Debt or to permit Lender to accelerate the maturity of all
or any portion of the Debt;

(xvi) Borrower shall be in default under any other deed of trust, mortgage or
security agreement covering any part of the Property whether it be superior or
junior in priority to the Security Instrument (it not being implied by this
clause that any such encumbrance will be permitted); or

 

85



--------------------------------------------------------------------------------

(xvii) if (A) a breach or default by Borrower under any condition or obligation
contained in any Ground Lease is not cured within any applicable cure period
provided therein, (B) there occurs any event or condition that gives the Ground
Lessor under any Ground Lease a right to terminate or cancel the related Ground
Lease, or (C) any Ground Lease Property shall be surrendered or any Ground Lease
shall be terminated or cancelled for any reason or under any circumstances
whatsoever, or (D) any of the terms, covenants or conditions of any Ground Lease
shall be modified, changed, supplemented, altered, or amended without Lender’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.

(b) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in clauses (vi), (vii) or (viii) above) and
at any time thereafter, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and the Property,
including declaring the Debt to be immediately due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and any or all of the Property, including all rights
or remedies available at law or in equity; and upon any Event of Default
described in clauses (vi), (vii) or (viii) above, the Debt and Other Obligations
of Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

Section 8.2 Remedies. (a) Upon the occurrence of an Event of Default, all or any
one or more of the rights, powers, privileges and other remedies available to
Lender against Borrower under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, Borrower or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its discretion, to the fullest extent permitted by law, without
impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property and
the Security Instrument has been foreclosed, sold or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

(b) With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to the
Property for the satisfaction of any of the Debt in any preference or priority,
and Lender may seek satisfaction out of the Property, or any part thereof, in
its discretion in respect of the Debt. In addition, Lender shall have the right
from time to time to partially foreclose the Security Instrument in any manner
and for any amounts secured by the Security Instrument then due and payable as

 

86



--------------------------------------------------------------------------------

determined by Lender in its discretion including the following circumstances:
(i) in the event Borrower defaults beyond any applicable grace period in the
payment of one or more scheduled payments of principal and interest, Lender may
foreclose the Security Instrument to recover such delinquent payments or (ii) in
the event Lender elects to accelerate less than the entire outstanding principal
balance of the Loan, Lender may foreclose the Security Instrument to recover so
much of the principal balance of the Loan as Lender may accelerate and such
other sums secured by the Security Instrument as Lender may elect.
Notwithstanding one or more partial foreclosures, the Property shall remain
subject to the Security Instrument to secure payment of sums secured by the
Security Instrument and not previously recovered.

(c) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.

(d) As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 8.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s discretion. No delay or omission to exercise any remedy,
right or power accruing upon an Event of Default shall impair any such remedy,
right or power or shall be construed as a waiver thereof, but any such remedy,
right or power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.

 

87



--------------------------------------------------------------------------------

ARTICLE IX—SPECIAL PROVISIONS

Section 9.1 Securitization.

9.1.1 Sale of Notes and Securitization. (a) Borrower acknowledges and agrees
that Lender may sell all or any portion of the Loan and the Loan Documents, or
issue one or more participations therein, or consummate one or more private or
public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations or securitizations, collectively,
a “Securitization”).

(b) At the request of Lender, and to the extent not already required to be
provided by or on behalf of Borrower under this Agreement, Borrower shall use
reasonable efforts to provide information not in the possession of Lender or
which may be reasonably required by Lender or take other actions reasonably
required by Lender, in each case in order to satisfy the market standards to
which Lender customarily adheres or which may be reasonably required by
prospective investors or the Rating Agencies in connection with any such
Securitization. Lender shall have the right to provide to prospective investors
and the Rating Agencies any information in its possession, including financial
statements relating to Borrower, Guarantor, if any, the Property and any Tenant
of the Improvements. Borrower acknowledges that certain information regarding
the Loan and the parties thereto and the Property may be included in a private
placement memorandum, prospectus or other disclosure documents. Borrower agrees
that each of Borrower, Principal, Guarantor and their respective officers and
representatives, shall, at Lender’s request, cooperate with Lender’s efforts to
arrange for a Securitization in accordance with the market standards to which
Lender customarily adheres or which may be required by prospective investors or
the Rating Agencies in connection with any such Securitization. Borrower,
Principal and Guarantor agree to review, at Lender’s request in connection with
the Securitization, the Disclosure Documents as such Disclosure Documents relate
to Borrower, Principal, Guarantor, the Property and the Loan, including, the
sections entitled “Risk Factors,” “Special Considerations,” “Description of the
Security Instrument,” “Description of the Mortgage Loan and Mortgaged Property,”
“The Manager,” “The Borrower,” and “Certain Legal Aspects of the Mortgage Loan,”
and shall confirm that the factual statements and representations contained in
such sections and such other information in the Disclosure Documents (to the
extent such information relates to, or is based on, or includes any information
regarding the Property, Borrower, Guarantor, Manager or the Loan) do not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading.

(c) Borrower agrees to make upon Lender’s written request, without limitation,
all structural or other changes to the Loan (including delivery of one or more
new component notes to replace the original note or modify the original note to
reflect multiple components of the Loan and such new notes or modified note may
have different interest rates and amortization schedules), modifications to any
documents evidencing or securing the Loan, creation of one or more mezzanine
loans (including amending Borrower’s organizational structure to provide for one
or more mezzanine borrowers), delivery of opinions of counsel acceptable to the
Rating Agencies or potential investors and addressing such matters as the Rating
Agencies or potential

 

88



--------------------------------------------------------------------------------

investors may require; provided, however, that in creating such new notes or
modified notes or mezzanine notes Borrower shall not be required to modify
(i) the initial weighted average interest rate payable under the Note, (ii) the
stated maturity of the Note, (iii) the aggregate amortization of principal of
the Note, (iv) any other material economic term of the Loan, or (v) decrease the
time periods during which Borrower is permitted to perform its obligations under
the Loan Documents. In connection with the foregoing, Borrower shall not be
responsible for more than $150,000.00 of the aggregate costs during the entire
duration of this Agreement. In connection with the foregoing, Borrower covenants
and agrees to modify the Cash Management Agreement to reflect the newly created
components or mezzanine loans.

(d) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any financial statements, or financial, statistical or operating
information, as Lender shall determine to be required pursuant to Regulation AB
under the Securities Act of 1933, as amended, or the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or any amendment, modification or
replacement thereto or other legal requirements in connection with any private
placement memorandum, prospectus or other disclosure documents or any filing
pursuant to the Exchange Act in connection with the Securitization or as shall
otherwise be reasonably requested by Lender.

(e) Borrower hereby appoints Lender its attorney-in-fact with full power of
substitution (which appointment shall be deemed to be coupled with an interest
and to be irrevocable until the Loan is paid and the Security Instrument is
discharged of record, with Borrower hereby ratifying all that its said attorney
shall do by virtue thereof) to execute and deliver all documents and do all
other acts and things necessary or desirable to effect any Securitization
authorized hereunder; provided, however, that unless an Event of Default exists,
Lender shall not execute or deliver any such documents or do any such acts or
things under such power until five (5) days after written notice has been given
to Borrower by Lender of Lender’s intent to exercise its rights under such
power. Borrower’s failure to deliver any document or to take any other action
Borrower is obligated to take hereunder with respect to any Securitization for a
period of ten (10) Business Days after such notice by Lender shall, at Lender’s
option, constitute an Event of Default hereunder.

9.1.2 Securitization Costs. All reasonable third party costs and expenses
incurred by Borrower and Guarantor in connection with Borrower’s compliance with
this Section 9.1 (including the fees and expenses of the Rating Agencies) shall
be paid or reimbursed by Lender.

Section 9.2 Right To Release Information. Following the occurrence of any Event
of Default, Lender may forward to any broker, prospective purchaser of the
Property or the Loan, or other person or entity all documents and information
which Lender now has or may hereafter acquire relating to the Debt, Borrower,
any Guarantor, any indemnitor, the Property and any other matter in connection
with the Loan, whether furnished by Borrower, any Guarantor, any indemnitor or
otherwise, as Lender determines necessary or desirable. Borrower irrevocably
waives any and all rights it may have to limit or prevent such disclosure,
including any right of privacy or any claims arising therefrom.

 

89



--------------------------------------------------------------------------------

Section 9.3 Exculpation. (a) Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Security Instrument or
the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against Borrower, except that Lender may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest under the
Note, this Agreement, the Security Instrument and the other Loan Documents, or
in the Property, the Rents, or any other collateral given to Lender pursuant to
the Loan Documents; provided, however, that, except as specifically provided
herein, any judgment in any such action or proceeding shall be enforceable
against Borrower only to the extent of Borrower’s interest in the Property, in
the Rents and in any other collateral given to Lender, and Lender, by accepting
the Note, this Agreement, the Security Instrument and the other Loan Documents,
agrees that it shall not sue for, seek or demand any deficiency judgment against
Borrower in any such action or proceeding under or by reason of or under or in
connection with the Note, this Agreement, the Security Instrument or the other
Loan Documents. The provisions of this Section shall not, however,
(i) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (ii) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Security Instrument; (iii) affect the validity or enforceability of
any guaranty, indemnity or similar agreement or undertaking made in connection
with the Loan or any of the rights and remedies of Lender thereunder;
(iv) impair the right of Lender to obtain the appointment of a receiver;
(v) impair the enforcement of any assignment of leases contained in the Security
Instrument and any other Loan Documents; or (vi) constitute a prohibition
against Lender to seek a deficiency judgment against Borrower in order to fully
realize the security granted by the Security Instrument or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against the Property.

(b) Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any loss, cost, expense,
damage, claim or other obligation (including reasonable attorneys’ fees and
court costs) actually incurred or suffered by Lender arising out of or in
connection with the following:

(i) fraud or willful misrepresentation by Borrower, Principal or Guarantor or
any employee or other person with actual or apparent authority to make
statements or representations on behalf of Borrower, Principal or Guarantor in
connection with the Loan;

(ii) the gross negligence or willful misconduct of Borrower, Principal or
Guarantor with respect to the Loan or the Property;

(iii) intentional and material physical waste of the Property;

(iv) the removal or disposal of any portion of the Property (which is not
replaced with substantially equivalent replacement Property) in violation of the
terms of the Loan Documents;

 

90



--------------------------------------------------------------------------------

(v) the misapplication, misappropriation, or conversion by Borrower, any of its
affiliates, Principal or Guarantor of (A) any Insurance Proceeds paid by reason
of any loss, damage or destruction to the Property, (B) any Awards received in
connection with a Condemnation of all or a portion of the Property, (C) any
Rents or other Property income or collateral proceeds, or (D) any Rents paid
more than one month in advance (including security deposits);

(vi) following the occurrence of an Event of Default, the failure to either
apply rents or other Property income, whether collected before or after such
Event of Default, to the ordinary, customary, and necessary expenses of
operating the Property or, upon demand, to deliver such rents or other Property
income to Lender;

(vii) failure to maintain insurance or to pay taxes and assessments, or to pay
charges for labor or materials or other charges or judgments that have a
substantial likelihood of creating Liens on any portion of the Property (unless
Lender is escrowing funds therefor and fails to make such payments or has taken
possession of the Property following an Event of Default, has received all Rents
from the Property applicable to the period for which such insurance, taxes or
other items are due, and thereafter fails to make such payments);

(viii) any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;

(ix) intentionally omitted; or

(x) any failure by Borrower to comply with any of the representations,
warranties or covenants set forth in Sections 4.1.37 or 5.1.19 hereof.

(c) Notwithstanding anything to the contrary in this Agreement, the Note or any
of the other Loan Documents,

(i) Borrower and any general partner of Borrower shall be personally liable for
the Debt if (A) Borrower fails to obtain Lender’s prior written consent to any
Transfer as required by this Agreement or the Security Instrument; (B) Borrower
fails to obtain Lender’s prior written consent to any Indebtedness or voluntary
Lien encumbering the Property; (C) Borrower shall at any time hereafter make an
assignment for the benefit of its creditors; (D) Borrower fails to permit
on-site inspections of the Property after expiration of any applicable grace,
notice and cure periods, fails to maintain its status as a Special Purpose
Entity or comply with any representation, warranty or covenant set forth in
Section 4.1.30 hereof or fails to appoint a new property manager upon the
request of Lender as permitted under this Agreement, each as required by, and in
accordance with, the terms and provisions of this Agreement or the Security
Instrument; (E) Borrower or any Principal admits, in writing or in any legal
proceeding, its insolvency or inability to pay its debts as they become due
which admission is used as evidence of Borrower’s or Principal’s insolvency in
connection with an involuntary petition filed against Borrower

 

91



--------------------------------------------------------------------------------

or Principal under the Bankruptcy Code; (F) Borrower fails to make the first
full monthly payment of principal and interest on or before the first Payment
Date; (G) Borrower files, consents to, or acquiesces in a petition for
bankruptcy, insolvency, dissolution or liquidation under the Bankruptcy Code or
any other Federal or state bankruptcy or insolvency law, or there is a filing of
an involuntary petition against Borrower or any Principal under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law in which
Borrower or Guarantor or any Principal colludes with, or otherwise assists any
party in connection with such filing, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower or such
Principal from any party; or (H) the Property or any part thereof shall at any
time hereafter become property of the estate or an asset in (1) a voluntary
bankruptcy, insolvency, receivership, liquidation, winding up, or other similar
type of proceeding, or (2) an involuntary bankruptcy or insolvency proceeding
(other than one filed by Lender) that is not dismissed within sixty (60) days of
filing.

(d) Nothing herein shall be deemed to constitute a waiver by Lender of any right
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provision of
the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt.

Section 9.4 Matters Concerning Manager. If (a) an Event of Default hereunder has
occurred and remains uncured, (b) Manager shall become subject to a Bankruptcy
Action, (c) a default occurs under the Management Agreement, or (d) the
occurrence of a DSCR Trigger Event, Borrower shall, at the request of Lender,
terminate the Management Agreement and replace the Manager with a Qualified
Manager pursuant to a Replacement Management Agreement, it being understood and
agreed that the management fee for such Qualified Manager shall not exceed then
prevailing market rates.

Section 9.5 Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer or trustee (any such master
servicer, primary servicer, special servicer, and trustee, together with its
agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer. Borrower shall be responsible for any set up fees or any other initial
costs relating to or arising under the Servicing Agreement, but Borrower shall
not be responsible for payment of the regular monthly master servicing fee or
trustee fee due to Servicer under the Servicing Agreement or any fees or
expenses required to be borne by, and not reimbursable to, Servicer.
Notwithstanding the foregoing, Borrower shall promptly reimburse Lender on
demand for the following costs and expenses payable by Lender to Servicer as a
result of the Loan becoming specially serviced: (i) any liquidation fees that
are due and payable to Servicer under the Servicing Agreement in connection with
the exercise of any or all remedies permitted under this Agreement, (ii) any
workout fees and special servicing fees that are due and payable to Servicer
under the Servicing Agreement, which fees may be due and payable under the
Servicing Agreement on a periodic or continuing basis, and which may be payable
to a special servicer, in an amount as great as one percent of the outstanding
principal

 

92



--------------------------------------------------------------------------------

balance of the Loan, upon return of the Loan by the special servicer to the
master servicer, and (iii) the costs of all amounts owed to any third-party
contractor in connection with the Servicer obtaining any third-party report,
including any property inspections or appraisals of the Properties (or any
updates to any existing inspection or appraisal) that Servicer reasonably
determines to obtain or may be required to obtain (other than the cost of
regular annual inspections required to be borne by Servicer under the Servicing
Agreement).

ARTICLE X—MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole and absolute discretion of Lender and shall be final and conclusive.

Section 10.3 Governing Law.

(a) LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE PROCEEDS OF THE LOAN
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK (“GOVERNING
STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE

 

93



--------------------------------------------------------------------------------

LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (“ACTION”) MAY AT
LENDER’S OPTION BE INSTITUTED IN (AND IF ANY ACTION IS ORIGINALLY BROUGHT IN
ANOTHER VENUE, THE ACTION SHALL AT THE ELECTION OF LENDER BE TRANSFERRED TO) ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE OR FORUM NON
CONVENIENS OF ANY SUCH ACTION, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY ACTION. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

Corporation Service Company

1180 Avenue of the Americas, Suite 210

New York, NY 10036-8401

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH ACTION IN THE STATE OF
NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS
OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

94



--------------------------------------------------------------------------------

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, or (c) by telecopier
(with answer back acknowledged) and with a second copy to be sent to the
intended recipient by another means permitted under this Section, addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):

 

If to Lender:    KeyBank National Association    11501 Outlook, Suite 300   
Overland Park, Kansas 66211    Facsimile No.: 877-379-1625    Attention: Loan
Servicing with a copy to:    Daniel Flanigan, Esq.    Polsinelli Shughart PC   
700 W. 47th Street, Suite 1000    Kansas City, Missouri 64112    Facsimile No.:
(816) 753-1536

 

95



--------------------------------------------------------------------------------

If to Borrower:    JANAF Shopping Center, LLC    JANAF Shops, LLC    c/o
McKinley, Inc.   

320 North Main Street

Suite 200

   Ann Arbor, Michigan 48104    Attention: Nate Lewis   

Facsimile No.: (734) 769-8760

with a copy to:    Kristopher P. Korvun, Esq.    Honigman Miller Schwartz and
Cohn LLP    2290 First National Building    660 Woodward Avenue    Detroit,
Michigan 48226    Facsimile No.: (313) 465-7481

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

Section 10.7 Trial by Jury. TO THE FULLEST EXTENT NOW OR HEREAFTER PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

Section 10.8 Headings. The Article or Section headings and the Table of Contents
in this Agreement are included herein for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent

 

96



--------------------------------------------------------------------------------

or preferential, set aside or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

Section 10.12 Remedies of Borrower. If a claim or adjudication is made that
Lender or its agents have acted unreasonably or unreasonably delayed acting in
any case where by law or under this Agreement or the other Loan Documents,
Lender or such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents shall be liable for
any monetary damages, and Borrower’s sole remedies shall be limited to
commencing an action seeking injunctive relief or declaratory judgment. The
parties hereto agree that any action or proceeding to determine whether Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment.

Section 10.13 Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of written notice
from Lender for all actual and reasonable costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by Lender in connection with
(i) the preparation, negotiation, execution and delivery of this Agreement and
the other Loan Documents and the consummation of the transactions contemplated
hereby and thereby and all the costs of furnishing all opinions by counsel for
Borrower (including any opinions requested by Lender as to any legal matters
arising under this Agreement or the other Loan Documents with respect to the
Property); (ii) Borrower’s ongoing performance of and compliance with Borrower’s
respective agreements and covenants contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date, including confirming compliance with environmental and insurance
requirements; (iii) Lender’s ongoing performance and compliance with all
agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date
(except for those costs and expenses expressly assumed herein or in the other
Loan Documents by Lender); (iv) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Lender; (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement; (vi) the
filing and recording fees and expenses, title insurance and fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred in creating and perfecting the Lien in favor of Lender
pursuant to this Agreement and the other Loan Documents; (vii) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or

 

97



--------------------------------------------------------------------------------

proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Property, or any other
security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Property (including any fees incurred by
Servicer in connection with the transfer of the Loan to a special servicer prior
to a Default or Event of Default) or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender. Any cost and expenses due and
payable to Lender may be paid from any amounts in the Clearing Account or Cash
Management Account, as applicable.

(b) Borrower shall indemnify, defend and hold harmless the Indemnified Parties
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not an Indemnified Party
shall be designated a party thereto), that may be imposed on, incurred by, or
asserted against any Indemnified Party in any manner relating to or arising out
of (i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to any Indemnified Party hereunder to the extent
that such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of such Indemnified Party. To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnified Parties.

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated

 

98



--------------------------------------------------------------------------------

counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership, tenancy in
common, or joint tenancy relationship between Borrower and Lender nor to grant
Lender any interest in the Property other than that of mortgagee, beneficiary or
lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s
discretion, Lender deems it advisable or desirable to do so.

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, KeyBank National Association or any of their Affiliates shall be
subject to the prior written approval of Lender and KeyBank National Association
in their discretion.

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Property for the collection
of the Debt without any prior or different resort for collection or of the right
of Lender to the payment of the Debt out of the net proceeds of the Property in
preference to every other claimant whatsoever.

Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents, but retains the right to
assert said claim in a separate proceeding.

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were

 

99



--------------------------------------------------------------------------------

represented by competent counsel in connection with the negotiation, drafting
and execution of the Loan Documents and that such Loan Documents shall not be
subject to the principle of construing their meaning against the party which
drafted same. Borrower acknowledges that, with respect to the Loan, Borrower
shall rely solely on its own judgment and advisors in entering into the Loan
without relying in any manner on any statements, representations or
recommendations of Lender or any parent, subsidiary or Affiliate of Lender.
Lender shall not be subject to any limitation whatsoever in the exercise of any
rights or remedies available to it under any of the Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse to
or competitive with the business of Borrower or its Affiliates.

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower hereby agrees to indemnify, defend and hold Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s reasonable attorneys’ fees and expenses) in any way relating
to or arising from a claim by any Person that such Person acted on behalf of
Borrower or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

Section 10.23 Liability. If Borrower consists of more than one (1) Person the
obligations and liabilities of each Person shall be joint and several. Under no
circumstances whatsoever shall Lender have any liability for punitive, special,
consequential or incidental damages in connection with, arising out of, or in
any way related to or under this Loan Agreement or any other Loan Document or in
any way related to the transactions contemplated or any relationship established
by this Agreement or any other Loan Document or any act, omission or event
occurring in connection herewith or therewith, and, to the extent not expressly
prohibited by applicable laws, Borrower for itself and its Guarantor and
indemnitors waives all claims for punitive, special, consequential or incidental
damages. Lender shall have no duties or responsibilities except those expressly
set forth in this Agreement, the Security Instrument and the other Loan
Documents. Neither Lender nor any of its officers, directors, employees or
agents shall be liable for any action taken or omitted by them as such hereunder
or in connection herewith, unless caused by their gross negligence or willful
misconduct. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

 

100



--------------------------------------------------------------------------------

Section 10.24 Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

(a) the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice;

(c) the right, in accordance with the terms of this Agreement, including
Section 5.1.11 hereof, to receive monthly, quarterly and year end financial
reports, including balance sheets, statements of income, shareholder’s equity
and cash flow, a management report and schedules of outstanding indebtedness;
and

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).

The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

Section 10.25 OFAC. Borrower hereby represents, warrants and covenants that
neither Borrower nor any Guarantor is (or will be) a person with whom Lender is
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury of the United States of
America (including, those Persons named on OFAC’s Specially Designated and
Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons. In addition, Borrower
hereby covenants to provide Lender with any additional information that Lender
deems necessary from time to time in order to ensure compliance with all
applicable laws concerning money laundering and similar activities.

Section 10.26 Duplicate Originals; Counterparts. This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Agreement may be executed in several counterparts, each
of which counterpart shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

 

101



--------------------------------------------------------------------------------

ARTICLE XI – LOCAL LAW PROVISIONS

Section 11.1 Inconsistencies. In the event of any inconsistencies between the
terms and conditions of this Article XI and the other provisions of this
Agreement, the terms and conditions of this Article XI shall control and be
binding.

NONE.

[NO FURTHER TEXT ON THIS PAGE]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

JANAF SHOPPING CENTER LLC,

a Delaware limited liability company

By:   Janaf Shopping Center Mezz LLC,  

a Michigan limited liability company,

its Sole Member

  By:   GPR McKinley Manager LLC,    

a Michigan limited liability

company, its Manager

    By:  

/s/ Albert M. Berriz

      Albert M. Berriz, Manager

 

JANAF SHOPS, LLC,

a Delaware limited liability company

By:   Janaf Associates Mezz LLC,  

a Michigan limited liability company,

its Sole Member

  By:   GPR McKinley Manager LLC,    

a Michigan limited liability

company, its Manager

    By:  

/s/ Albert M. Berriz

      Albert M. Berriz, Manager

 

SIGNATURE PAGE TO LOAN AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER:

KEYBANK NATIONAL ASSOCIATION,

a national banking association

By:  

/s/ Mary Ann Gripka

  Name: Mary Ann Gripka   Title: Vice President

 

SIGNATURE PAGE TO LOAN AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

(RENT ROLL)

 

Database:   MCKINLEY   Rent Roll   Page:   1 Bldg Status:   All   JSY - Bravo  
Date:   1/17/2018         1/17/2018   Time:   08:41 AM  

EXHIBIT F

 

                RSF     Monthly     Annual     Monthly     Expense     Monthly  
  Future Rent Increases  

Bldg Id-Suit Id

 

Occupant Name

  Lease Comm. Date   Expiration   Sqft     Base Rent     Rate PSF    
Cost Recovery     Stop     Other Income     Cat     Date     Monthly Amount    
PSF  

Occupied Suites

 

200620 - 110

  Adcomm, LLC   3/1/2007   2/28/2022     1,500       4,198.75       33.59      
683.58         37.08       RENT       3/1/2018       4,325.00       34.60      
                  RENT       3/1/2019       4,455.00       35.64                
        RENT       3/1/2020       4,588.75       36.71                        
RENT       3/1/2021       4,726.25       37.81  

200620 - 200

  Northern Tool & Equipment   11/1/2011   10/31/2021     20,695       17,245.83
      10.00       6,154.96              

200620 - 800

  PANERA BREAD #1126   11/13/2006   12/31/2021     4,200       10,587.50      
30.25       2,023.68              

200620 - 804

  Pioneer Services   11/25/2015   11/30/2020     1,400       2,599.21      
22.28       645.23         29.17       RENT       12/1/2018       2,677.18      
22.95                         RENT       12/1/2019       2,757.50       23.64  

200620 - 810

  Cox Communications   11/18/2010   5/31/2023     4,152       5,882.00      
17.00       1,569.80           RENT       6/1/2021       6,279.90       18.15  

200620 - 812

  Qdoba Mexican Eats   1/1/2017   2/28/2027     2,500       6,875.00       33.00
      975.00              

200620 - 816

  WINGS N THINGS   4/17/2007   12/31/2021     1,474       2,606.52       21.22  
    671.73         36.85       RENT       1/1/2019       2,685.14       21.86  
                      RENT       1/1/2020       2,766.21       22.52            
            RENT       1/1/2021       2,849.73       23.20  

200620 - 818

  NAVY FEDERAL CREDIT UNION   4/25/2007   1/31/2022     5,651       11,772.92  
    25.00       2,575.25         141.27       RENT       2/1/2018      
11,951.87       25.38                         RENT       2/1/2019      
12,130.81       25.76                         RENT       2/1/2020      
12,314.47       26.15                         RENT       2/1/2021      
12,498.13       26.54  

Totals:

  Occupied Sqft:   100.00%   8 Units     41,572       61,767.73        
15,299.23         244.37             Leased/Unoccupied Sqft:     0 Units     0  
                    Vacant Sqft:     0 Units     0                       Total
Sqft:     8 Units     41,572       61,767.73                  

Total JSY - Bravo:

 

  Occupied Sqft:   100.00%   8 Units     41,572       61,767.73        
15,299.23         244.37             Leased/Unoccupied Sqft:     0 Units     0  
                    Vacant Sqft:     0 Units     0                       Total
Sqft:     8 Units     41,572       61,767.73                  



--------------------------------------------------------------------------------

Database:   MCKINLEY   Rent Roll   Page:   2 Bldg Status:   All   JSY - Charlie,
Delta and Echo   Date:   1/17/2018         1/17/2018   Time:   08:41 AM

EXHIBIT F

 

                          RSF     Monthly     Annual     Monthly     Expense    
Monthly     Future Rent Increases  

Bldg Id-Suit Id

 

Occupant Name

        Lease Comm. Date     Expiration     Sqft     Base Rent     Rate PSF    
Cost Recovery     Stop     Other Income     Cat     Date     Monthly Amount    
PSF  

Vacant Suites

 

200680 - 008

  Vacant           9,391                    

200680 - 010

  Vacant           2,000                    

200680 - 021

  Vacant           1,567                    

200680 - 034

  Vacant           3,753                    

200680 - 058

  Vacant           7,746                    

200680 - 907

  Vacant           6,848                    

200680 - 923B

  Vacant           3,000                    

Occupied Suites

 

200680 - 007

  Payless Shoesource Inc #1465RL       9/25/2015       9/30/2025       6,820    
  9,661.67       17.00       2,467.54           RENT       9/1/2020      
10,627.83       18.70  

200680 - 009

  Foot Locker       11/1/2016       1/31/2027       4,233       5,820.38      
16.50       1,626.19           CAM       2/1/2018       1,108.16       3.14    
                      CAM       2/1/2019       1,141.41       3.24              
            CAM       2/1/2020       1,175.65       3.33                        
  CAM       2/1/2021       1,210.92       3.43                           CAM    
  2/1/2022       1,247.25       3.54                           CAM      
2/1/2023       1,284.67       3.64                           CAM       2/1/2024
      1,323.21       3.75                           CAM       2/1/2025      
1,362.90       3.86                           CAM       2/1/2026       1,403.79
      3.98                           RENT       2/1/2022       6,402.41      
18.15  

200680 - 010A

  Chulo       12/1/2017       2/28/2021       1,960                 CAM      
3/1/2018       749.70       4.59                           RENT       3/1/2018  
    1,960.00       12.00                           RENT       3/1/2019      
2,286.67       14.00                           RENT       3/1/2020      
2,355.27       14.42  

200680 - 010B

  JANAF - Back Storage Space       1/1/2008       12/31/2042       212          
            Additional Space     200680 - 016A       1/1/2008       12/31/2042  
    2,500                       Additional Space     200680 - 036A      
1/1/2008       12/31/2042       2,000                       Additional Space    
200680 - 059       1/1/2008       12/31/2042       2,212                        
     

 

 

   

 

 

     

 

 

     

 

 

                    Total       6,924       0.00         0.00         0.00      
   

200680 - 011

  The Bounce House       11/1/2012       11/30/2019       8,790       3,296.25  
    4.50       3,761.70           RENT       11/1/2018       3,296.25       4.50
                          RENT       11/1/2019       3,296.25       4.50  



--------------------------------------------------------------------------------

Database:   MCKINLEY   Rent Roll   Page:   3 Bldg Status:   All   JSY - Charlie,
Delta and Echo   Date:   1/17/2018         1/17/2018   Time:   08:41 AM

EXHIBIT F

 

                    RSF     Monthly     Annual     Monthly     Expense    
Monthly     Future Rent Increases  

Bldg Id-Suit Id

 

Occupant Name

  Lease Comm. Date     Expiration     Sqft     Base Rent     Rate PSF    
Cost Recovery     Stop     Other Income     Cat     Date     Monthly Amount    
PSF  

200680 - 012

  Freight Liquidators, Inc     4/7/2014       10/3/2017       15,000      
2,700.00       2.16                

200680 - 013

  CHINA WOK     4/20/2007       4/30/2022       1,885       2,869.91       18.27
      785.96         47.13       RENT       5/1/2018       2,954.74       18.81
                        RENT       5/1/2019       3,044.28       19.38          
              RENT       5/1/2020       3,135.38       19.96                    
    RENT       5/1/2021       3,229.63       20.56  

200680 - 014

  QP NAILS     5/8/2001       10/31/2021       1,250       1,536.46       14.75
      527.65         31.25       RENT       11/1/2018       1,562.50       15.00
                        RENT       11/1/2019       1,588.54       15.25        
                RENT       11/1/2020       1,614.58       15.50  

200680 - 015

  Kids Foot Locker #46596     9/12/2016       10/31/2026       3,125      
4,296.87       16.50       1,224.35           CAM       11/1/2018       842.64  
    3.24                         CAM       11/1/2019       867.92       3.33    
                    CAM       11/1/2020       893.96       3.43                
        CAM       11/1/2021       920.78       3.54                         CAM
      11/1/2022       948.40       3.64                         CAM      
11/1/2023       976.85       3.75                         CAM       11/1/2024  
    1,006.16       3.86                         CAM       11/1/2025      
1,036.34       3.98                         RENT       11/1/2021       4,726.56
      18.15  

200680 - 016

  KOOL SMILES     11/17/2005       11/30/2020       10,000       14,308.33      
17.17       3,290.74         200.00       RENT       12/1/2018       14,591.67  
    17.51                         RENT       12/1/2019       14,883.33      
17.86  

200680 - 017

  TJX OPERATING INC. #464     5/15/1980       1/31/2024       37,383      
23,364.37       7.50       8,543.67         100.00       RENT       2/1/2019    
  24,143.18       7.75  

200680 - 019

  WON BOK LEE DBA: BEAUTY OUTLET     5/11/1984       12/31/2020       5,000    
  6,667.00       16.00       2,698.58         118.33       RENT       1/1/2019  
    6,875.00       16.50  

200680 - 020

  PETCO #1884     6/1/2008       6/30/2018       17,000       30,005.00      
21.18       3,266.85              

200680 - 022

  It’s A Wig     4/1/2011       7/31/2018       2,062       2,921.17       17.00
      875.65         35.42          

200680 - 031

  DRS. DEVITO AND MARTIN     3/20/1992       9/30/2022       5,012      
5,000.00       11.97                

200680 - 035

  Orchid Nail Spa     10/1/2010       9/30/2020       3,450       4,600.00      
16.00       1,417.57         71.88       RENT       10/1/2018       4,600.00    
  16.00                         RENT       10/1/2019       4,600.00       16.00
 

200680 - 036

  RAINBOW APPAREL #466     3/17/2008       1/31/2023       6,000       8,360.00
      16.72       2,598.73         115.00       RENT       2/1/2018      
8,000.00       16.00  

200680 - 037

  OFFICEMAX #67     11/27/1991       1/31/2024       23,150       21,220.83    
  11.00       7,525.41         8.33          

200680 - 039

  rue21, Inc. #469R     6/30/2016       1/31/2027       7,013       4,166.67    
    2,577.28           RENT       1/1/2019       5,844.17       0.00            
            RENT       1/1/2021       8,650.76       0.00                      
  RENT       2/1/2021       8,910.28       0.00                         RENT    
  2/1/2022       9,177.59       0.00                         RENT       2/1/2023
      9,452.91       0.00  



--------------------------------------------------------------------------------

Database:   MCKINLEY   Rent Roll   Page:   4 Bldg Status:   All   JSY - Charlie,
Delta and Echo   Date:   1/17/2018         1/17/2018   Time:   08:41 AM

EXHIBIT F

 

                          RSF     Monthly     Annual     Monthly     Expense    
Monthly     Future Rent Increases  

Bldg Id-Suit Id

 

Occupant Name

        Lease Comm. Date     Expiration     Sqft     Base Rent     Rate PSF    
Cost Recovery     Stop     Other Income     Cat     Date     Monthly Amount    
PSF                           RENT       2/1/2024       9,736.50       0.00    
                      RENT       2/1/2025       10,028.60       0.00            
              RENT       2/1/2026       10,329.45       0.00     Additional
Space     200680 - 040       3/14/2016       1/31/2027       0                  
           

 

 

   

 

 

     

 

 

     

 

 

                    Total       7,013       4,166.67         2,577.28        
0.00          

200680 - 041

  It’s Fashion #7355       9/22/2015       1/31/2023       5,000       4,166.67
      10.00       1,824.29              

200680 - 044

  ROJEX Jewelry, Inc.       9/19/2005       11/30/2019       2,527      
2,872.36       13.64       1,053.65         63.18       RENT       12/1/2018    
  2,956.59       14.04  

200680 - 046

  Olive Ole       1/1/2009       8/31/2020       5,000       8,843.00      
12.00       3,715.67         221.08       RENT       9/1/2018       9,579.92    
  13.00                           RENT       9/1/2019       9,579.92       13.00
    Additional Space     200680 - 045       8/1/2013       8/31/2020       3,843
                             

 

 

   

 

 

     

 

 

     

 

 

                    Total       8,843       8,843.00         3,715.67        
221.08          

200680 - 047

  CITI TRENDS, INC. #248       10/19/2005       12/31/2020       20,858      
4,541.67       2.61       8,324.03              

200680 - 048

  Southern Island Stores, Inc       9/18/2007       12/31/2020       35,086    
  17,281.96       5.91       5,878.54         109.53          

200680 - 050

  RAINBOW APPAREL OF AMERICA       7/1/2003       1/31/2023       9,889      
12,806.25         4,223.15           RENT       2/1/2021       14,207.19      
0.00     Additional Space     200680 - 049       12/17/2010       1/31/2023    
  0                              

 

 

   

 

 

     

 

 

     

 

 

                    Total       9,889       12,806.25         4,223.15        
0.00          

200680 - 051

  POSTAL SERVICE; U.S.       9/1/1989       8/31/2019       21,213      
24,338.95       13.77       4,879.94           RENT       9/1/2018      
25,069.11       14.18  

200680 - 052

  CREATIVE HAIRDRESSER #1087/RAT       7/1/2000       6/30/2019       1,500    
  2,781.25       22.25       644.00         39.38       RENT       7/1/2018    
  2,781.25       22.25  

200680 - 053

  Allusive Cloud Factory       3/10/2014       4/30/2019       2,297      
2,009.88       10.50       957.75              

200680 - 056

  Dollar Tree #239       8/5/2010       1/31/2021       19,599       12,167.71  
      7,120.12         8.33             Additional Space     200680 - 054      
8/5/2010       1/31/2021       0                              

 

 

   

 

 

     

 

 

     

 

 

                    Total       19,599       12,167.71         7,120.12        
8.33          

200680 - 057

  ALKO DISTRIBUTORS/GALLO       9/29/2006       2/28/2018       14,304      
10,966.40       9.20       4,832.83         200.00          

200680 - 062

  Big Lots #5357       11/2/2017       1/31/2028       42,500       24,791.67  
    7.00       4,250.00           RENT       2/1/2023       26,562.50       7.50
 

200680 - 063

  BOOST Mobile       6/23/2011       8/31/2020       2,535       3,279.17      
15.52       1,070.51         63.38       RENT       9/1/2018       3,377.54    
  15.99                           RENT       9/1/2019       3,478.87       16.47
 

200680 - 064

  1st Impressions Haircuts       4/10/2009       4/30/2020       2,500      
2,916.67       14.00       1,061.65         62.50       RENT       5/1/2018    
  3,004.17       14.42  



--------------------------------------------------------------------------------

Database:   MCKINLEY   Rent Roll   Page:   5 Bldg Status:   All   JSY - Charlie,
Delta and Echo   Date:   1/17/2018         1/17/2018   Time:   08:41 AM

EXHIBIT F

 

                    RSF     Monthly     Annual     Monthly     Expense    
Monthly     Future Rent Increases  

Bldg Id-Suit Id

 

Occupant Name

  Lease Comm. Date     Expiration     Sqft     Base Rent     Rate PSF    
Cost Recovery     Stop     Other Income     Cat   Date     Monthly Amount    
PSF                       RENT     5/1/2019       3,093.75       14.85  

200680 - 065A

  CICI’s Pizza     3/20/2001       3/31/2021       4,000       4,166.67      
12.50       2,158.84         95.83     RENT     4/1/2018       4,333.33      
13.00                       RENT     4/1/2019       4,500.00       13.50        
              RENT     4/1/2020       4,666.67       14.00  

200680 - 065B

  Alcoholic Beverage Control, VA     5/1/2001       6/30/2021       3,744      
8,044.61       25.78       1,485.85              

200680 - 069

  Shoe Fashion     5/10/2014       5/31/2019       4,280       4,280.00      
12.00       1,784.57         89.17     RENT     5/8/2018       4,636.67      
13.00  

200680 - 070

  First Virginia Financial #336     6/15/2009       6/30/2020       2,880      
3,933.82       16.39       1,200.84         72.00     RENT     7/1/2018      
4,051.83       16.88                       RENT     7/1/2019       4,173.39    
  17.39  

200680 - 071

  Sentara Life Care Corporation     5/1/2015       2/28/2026       13,892      
9,840.17       8.50       5,168.06         RENT     3/1/2018       10,036.97    
  8.67                       RENT     3/1/2019       10,233.77       8.84      
                RENT     3/1/2020       10,442.15       9.02                    
  RENT     3/1/2021       10,650.53       9.20                       RENT    
3/1/2022       10,858.91       9.38                       RENT     3/1/2023    
  11,078.87       9.57                       RENT     3/1/2024       11,298.83  
    9.76                       RENT     3/1/2025       11,530.36       9.96  

200680 - 600

  JANAF CROSSINGS     1/1/2007       12/31/2020       0           1,733.00      
       

200680 - 700

  MARINER INVESTMENT, LTD.     11/16/1968       10/31/2028       31,500      
2,250.00       0.86       65.65              

200680 - 800

  JANAF OFFICE BLDG.     1/1/2000       12/31/2025       37,329       12,500.00
      4.02       926.00         100.98          

200680 - 900

  UFC Gym     2/22/2016       9/30/2026       8,946       8,200.50       11.00  
    3,354.75         RENT     10/1/2021       8,946.00       12.00  

200680 - 902

  GENERAL MILLS REST. #1161     10/1/1999       6/27/2019       8,876      
7,487.00       10.12       2,578.70         180.10     RENT     6/28/2018      
7,674.00       10.37  

200680 - 904

  COTTMAN TRANSMISSION     8/1/1998       7/31/2019       4,500       6,904.42  
    18.41       146.12         190.09     CAM     8/1/2018       150.51      
0.40  

200680 - 905

  BJs Wholesale Club Inc #180G     12/4/2015       3/23/2030       3,945      
6,083.33       18.50           71.53     RENT     12/4/2020       6,509.17      
19.80                       RENT     12/4/2025       6,964.81       21.19  

200680 - 906

  SUNTRUST BANK     12/1/1972       11/30/2019       6,375       3,354.17      
6.31       106.25         207.93          

200680 - 908

  SHOPS @ JANAF     1/1/2004       12/31/2020       0           11,390.00      
       

200680 - 909

  LOGAN’S ROADHOUSE     2/1/2005       11/30/2021       10,000       8,333.33  
    10.00       126.83         477.77     CAM     2/1/2018       129.36      
0.16                       CAM     2/1/2019       131.95       0.16            
          RENT     11/1/2019       8,833.33       10.60                       WS
    2/1/2018       323.42       0.39                       WS     2/1/2019      
329.89       0.40  



--------------------------------------------------------------------------------

Database:   MCKINLEY   Rent Roll   Page:   6 Bldg Status:   All   JSY - Charlie,
Delta and Echo   Date:   1/17/2018         1/17/2018   Time:   08:41 AM

EXHIBIT F

 

                    RSF     Monthly     Annual     Monthly     Expense    
Monthly     Future Rent Increases  

Bldg Id-Suit Id

 

Occupant Name

  Lease Comm. Date     Expiration     Sqft     Base Rent     Rate PSF    
Cost Recovery     Stop     Other Income     Cat   Date     Monthly Amount    
PSF  

200680 - 910

  OLD TOWN SUPER BUFFET     8/1/2002       7/31/2022       10,111      
11,406.56       13.54       150.23         250.48     CAM     8/1/2018      
156.24       0.19                       CAM     8/1/2019       162.49       0.19
                      CAM     8/1/2020       168.99       0.20                  
    CAM     8/1/2021       175.75       0.21  

200680 - 911

  Verizon GLC #NE05-100755VA     8/31/2001       8/31/2018       3,000      
6,437.50       25.75       1,674.32         160.47          

200680 - 912

  LIBERTY TAX     12/1/2011       4/30/2022       1,462       5,237.11      
42.99       530.10         281.54     CAM     12/1/2018       546.00       4.48
                      CAM     12/1/2019       562.38       4.62                
      CAM     12/1/2020       579.25       4.75                       CAM    
12/1/2021       596.63       4.90                       RENT     12/1/2018      
5,394.23       44.28                       RENT     12/1/2019       5,556.05    
  45.60                       RENT     12/1/2020       5,722.74       46.97    
                  RENT     12/1/2021       5,894.42       48.38                
      STW     12/1/2018       287.17       2.36                       STW    
12/1/2019       292.91       2.40                       STW     12/1/2020      
298.77       2.45                       STW     12/1/2021       304.75      
2.50  

200680 - 913

  BURGER KING CORP #1185     6/2/1973       6/30/2023       2,830       4,583.33
      19.43       72.16         300.00     RENT     7/1/2018       5,143.33    
  21.81                       WS     7/1/2018       262.50       1.11  

200680 - 914

  TitleMax of VA, Inc. #12782     5/10/2011       7/31/2021       1,620      
6,081.28       45.05       660.91         CAM     8/1/2018       680.74      
5.04                       CAM     8/1/2019       701.16       5.19            
          CAM     8/1/2020       722.19       5.35                       RENT  
  8/1/2018       6,202.90       45.95                       RENT     8/1/2019  
    6,326.96       46.87                       RENT     8/1/2020       6,453.50
      47.80  

200680 - 915

  Wawa, Inc. #8645     8/25/2017       8/31/2037       7,240       27,083.33    
  44.89       300.00         CAM     9/1/2018       309.00       0.51          
            CAM     9/1/2019       318.27       0.53                       CAM  
  9/1/2020       327.82       0.54                       CAM     9/1/2021      
337.65       0.56                       CAM     9/1/2022       347.78       0.58
                      CAM     9/1/2023       358.22       0.59                  
    CAM     9/1/2024       368.96       0.61                       CAM    
9/1/2025       380.03       0.63                       CAM     9/1/2026      
391.43       0.65                       CAM     9/1/2027       403.17       0.67
                      CAM     9/1/2028       415.27       0.69                  
    CAM     9/1/2029       427.73       0.71                       CAM    
9/1/2030       440.56       0.73                       CAM     9/1/2031      
453.78       0.75                       CAM     9/1/2032       467.39       0.77
                      CAM     9/1/2033       481.41       0.80  



--------------------------------------------------------------------------------

Database:   MCKINLEY   Rent Roll   Page:   7 Bldg Status:   All   JSY - Charlie,
Delta and Echo   Date:   1/17/2018         1/17/2018   Time:   08:41 AM

EXHIBIT F

 

                    RSF     Monthly     Annual     Monthly     Expense    
Monthly     Future Rent Increases  

Bldg Id-Suit Id

 

Occupant Name

  Lease Comm. Date     Expiration     Sqft     Base Rent     Rate PSF    
Cost Recovery     Stop     Other Income     Cat     Date     Monthly Amount    
PSF                         CAM       9/1/2034       495.85       0.82          
              CAM       9/1/2035       510.73       0.85                        
CAM       9/1/2036       526.05       0.87                         RENT      
9/1/2022       29,791.67       49.38                         RENT       9/1/2027
      32,770.83       54.32                         RENT       9/1/2032      
36,047.92       59.75  

200680 - 917

  VIRGINIA WINGS OF NORFOLK, #11     3/5/1984       3/31/2019       6,000      
6,944.00       13.89       534.00         467.53       CAM       3/1/2018      
546.00       1.09  

200680 - 918

  DK Chicken Corp #5303     5/9/2000       5/31/2020       2,310       7,604.38
      39.50       126.02         330.11          

200680 - 920

  Applebee’s #83000     12/13/1993       12/12/2018       5,030       9,590.38  
    22.88       437.25         124.61       CAM       1/1/2019       502.84    
  1.20                                                                          
                               

200680 - 923

  US Government DACA65-5-10-0023     10/1/2010       7/31/2020       5,512      
6,890.00       15.00       1,486.23         3,855.83          

200680 -923A

  Rent-A-Center     8/17/2010       5/31/2021       4,488       3,358.52      
8.98       1,793.94              

200680 - 923C

  L’etoile Nail and Day Spa     12/15/2004       1/31/2023       4,000          
1,109.34         100.00       RENT       2/1/2018       3,826.67       11.48    
                    RENT       1/1/2019       3,943.33       11.83              
          RENT       1/1/2020       4,060.00       12.18                        
RENT       1/1/2021       4,183.33       12.55                         RENT    
  1/1/2022       4,310.00       12.93  

200680 - GROUN

  Tesla Motors, Inc     6/16/2015       8/13/2020       0               600.00  
       

200680 - lib

  CITY OF NORFOLK LIBRARY     1/13/1966       12/31/2020       0           88.83
             

200680 - LUC

  J CARTER LUCK/TAA OF VA. INC     3/1/2000       12/31/2018       0            
  289.41          

Totals:

  Occupied Sqft:     94.11%       62 Units       548,578       465,152.93      
  134,212.79         9,740.10             Leased/Unoccupied Sqft:       0 Units
      0                       Vacant Sqft:     5.89%       7 Units       34,305
                      Total Sqft:       69 Units       582,883       465,152.93
                 

Total JSY - Charlie, Delta and Echo:

 

  Occupied Sqft:     94.11%       62 Units       548,578       465,152.93      
  134,212.79         9,740.10             Leased/Unoccupied Sqft:       0 Units
      0                       Vacant Sqft:     5.89%       7 Units       34,305
                      Total Sqft:       69 Units       582,883       465,152.93
                 



--------------------------------------------------------------------------------

Database:   MCKINLEY   Rent Roll   Page:   8 Bldg Status:   All   JSY -
BJ’s Wholesale Club   Date:   1/17/2018         1/17/2018   Time:   08:42 AM

EXHIBIT F

 

                   RSF      Monthly      Annual      Monthly      Expense     
Monthly      Future Rent Increases  

Bldg Id-Suit Id

   Occupant Name    Lease Comm. Date   Expiration    Sqft      Base Rent     
Rate PSF      Cost Recovery      Stop      Other Income      Cat      Date     
Monthly Amount      PSF  

Occupied Suites

 

200690 - 921

   UE Norfolk Property LLC    8/1/2000   3/23/2020      147,400        43,423.92
       3.54        17,804.19                    

Totals:

   Occupied Sqft:    100.00%   1 Units      147,400        43,423.92          
17,804.19           0.00                  Leased/Unoccupied Sqft:      0 Units
     0                                 Vacant Sqft:      0 Units      0        
                        Total Sqft:      1 Units      147,400        43,423.92  
                       

Total JSY - BJ’s Wholesale Club:

 

   Occupied Sqft:    100.00%   1 Units      147,400        43,423.92          
17,804.19           0.00                  Leased/Unoccupied Sqft:      0 Units
     0                                 Vacant Sqft:      0 Units      0        
                        Total Sqft:      1 Units      147,400        43,423.92  
                       



--------------------------------------------------------------------------------

Database:   MCKINLEY   Rent Roll   Page:   9 Bldg Status:   All   JSY - Alpha  
Date:   1/17/2018         1/17/2018   Time:   08:42 AM

EXHIBIT F

 

                RSF     Monthly     Annual     Monthly     Expense     Monthly  
  Future Rent Increases  

Bldg Id-Suit Id

 

Occupant Name

  Lease Comm. Date   Expiration   Sqft     Base Rent     Rate PSF    
Cost Recovery     Stop     Other Income     Cat   Date     Monthly Amount    
PSF  

Vacant Suites

 

200700 - 116

  Vacant         2,298                    

200700 - 120

  Vacant         3,481                    

200700 - 122

  Vacant         1,680                    

200700 - 140

  Vacant         4,913                    

200700 - 143

  Vacant         885                    

200700 - 150

  Vacant         1,668                    

200700 - 158

  Vacant         6,974                    

Occupied Suites

 

200700 - 100

  CATHERINES #5558   3/30/2005   1/31/2021     4,856       7,121.38       17.60
      1,672.41         560.00          

200700 - 101

  Shoe Carnival Inc. #286   9/13/2003   2/29/2024     12,000       12,500.00    
  12.50       4,238.24         8.33     LCR     2/1/2018       -12,500.00      
-12.50                       RENT     2/1/2019       13,500.00       13.50      
                RENT     2/1/2024       13,500.00       13.50  

200700 - 105

  Lane Bryant- #6675   10/15/2003   10/31/2018     4,800       6,608.00      
16.52       1,653.12              

200700 - 107

  NATIONAL VISION, INC. #5770   1/18/2008   1/31/2023     3,500       5,833.33  
    20.00       1,334.27         RENT     2/1/2018       6,708.33       23.00  

200700 - 108

  K & G Men’s Company #600   11/28/2003   2/28/2021     21,360       18,690.00  
    10.50       7,809.66         541.67          

200700 - 115

  Home Brew USA   9/7/2004   9/30/2018     2,074       1,024.90       5.93      
938.16         158.33          

200700 - 117

  Firehouse Subs   5/23/2011   9/30/2021     2,814       4,643.10       19.80  
    1,022.86              

200700 - 118

  Shoe City #401   10/7/2017   10/31/2027     6,197       9,811.92       19.00  
    2,329.04              

200700 - 121

  Mariner Finance, LLC   11/3/2011   1/31/2022     1,700       2,463.58      
17.39       711.15         35.42     RENT     2/1/2018       2,537.25      
17.91                       RENT     2/1/2019       2,613.75       18.45        
              RENT     2/1/2020       2,691.67       19.00                      
RENT     2/1/2021       2,772.42       19.57  

200700 - 124

  Supercuts #82013   10/23/2003   1/31/2022     1,275       1,593.75       15.00
      523.01         RENT     2/1/2019       1,646.88       15.50              
        RENT     2/1/2021       1,700.00       16.00  

200700 - 125

  GameStop, Inc. #4965   11/15/2003   1/31/2019     1,500       2,728.75      
21.83       598.82              



--------------------------------------------------------------------------------

Database:   MCKINLEY   Rent Roll   Page:   10 Bldg Status:   All   JSY - Alpha  
Date:   1/17/2018         1/17/2018   Time:   08:42 AM

EXHIBIT F

 

                RSF     Monthly     Annual     Monthly     Expense     Monthly  
  Future Rent Increases  

Bldg Id-Suit Id

 

Occupant Name

  Lease Comm. Date   Expiration   Sqft     Base Rent     Rate PSF    
Cost Recovery     Stop     Other Income     Cat     Date     Monthly Amount    
PSF  

200700 - 126

  Seafood Kitchen   8/1/2016   7/31/2021     1,700       2,188.75       15.45  
    619.08           RENT       8/1/2018       2,253.92       15.91            
            RENT       8/1/2019       2,321.92       16.39                      
  RENT       8/1/2020       2,391.33       16.88  

200700 - 127

  Edible Arrangements   1/3/2017   1/31/2024     1,503       2,066.63      
16.50       629.28           RENT       2/1/2019       2,129.25       17.00    
                    RENT       2/1/2020       2,254.50       18.00              
          RENT       2/1/2021       2,317.13       18.50                        
RENT       2/1/2022       2,442.38       19.50                         RENT    
  2/1/2023       2,505.00       20.00  

200700 - 128

  State Farm Insurance   8/8/2004   8/31/2019     1,192       1,762.17      
17.74       539.20         29.80       RENT       9/1/2018       1,762.17      
17.74  

200700 - 130

  Martin’s Soul Food   5/17/2013   10/31/2023     2,202       2,933.33      
15.99       1,014.06         45.88       RENT       11/1/2018       3,116.67    
  16.98                         RENT       11/1/2019       3,208.33       17.48
                        RENT       11/1/2020       3,300.00       17.98        
                RENT       11/1/2021       3,391.67       18.48                
        RENT       11/1/2022       3,483.33       18.98  

200700 - 132

  Rose Nails   11/1/2003   12/31/2022     1,275       1,944.38       18.30      
576.75         31.88       RENT       1/1/2020       1,976.25       18.60      
                  RENT       1/1/2021       2,008.13       18.90                
        RENT       1/1/2022       2,040.00       19.20  

200700 - 134

  Finder’s Keepers   7/1/2009   6/30/2019     1,355       1,557.12       13.79  
    555.76         83.87       RENT       7/1/2018       1,603.42       14.20  

200700 - 135

  HRB Eastern Entpr. Inc. #44771   10/27/2007   4/30/2019     1,354      
1,748.92       15.50       555.36         33.85       RENT       5/1/2018      
1,748.92       15.50  

200700 - 141

  Cricket Wireless   10/13/2014   12/31/2019     1,244       2,135.53      
20.60       519.98         31.10       RENT       12/12/2018       2,135.53    
  20.60  

200700 - 142

  M & M Greek & Embroidery   9/1/2004   11/30/2018     767       813.66      
12.73       346.95              

200700 - 145

  Cell Phone Repair   3/23/2010   3/31/2020     846       1,213.89       17.22  
    353.90           RENT       4/1/2018       1,250.30       17.73            
            RENT       4/1/2019       1,287.81       18.27  

200700 - 146

  Allied Cash Advance #269   6/13/2005   6/30/2020     855       1,394.36      
19.57       364.90         21.38       RENT       7/1/2018       1,436.40      
20.16                         RENT       7/1/2019       1,479.15       20.76  

200700 - 152

  Woodcraft   2/13/2004   2/28/2019     11,100       4,754.38       5.14      
4,254.47         277.50       RENT       3/1/2018       4,897.01       5.29  

200700 - WH1

  Catherine’s Warehouse #5558   3/31/2005   1/31/2021     960                  
 

Totals:

  Occupied Sqft:   80.15%   24 Units     88,429       97,531.83        
33,160.43         1,859.01             Leased/Unoccupied Sqft:     0 Units     0
                      Vacant Sqft:   19.85%   7 Units     21,899                
      Total Sqft:     31 Units     110,328       97,531.83                  



--------------------------------------------------------------------------------

Database:   MCKINLEY   Rent Roll   Page:   11 Bldg Status:   All   JSY - Alpha  
Date:   1/17/2018         1/17/2018   Time:   08:42 AM

EXHIBIT F

 

                RSF     Monthly     Annual     Monthly     Expense     Monthly  
  Future Rent Increases  

Bldg Id-Suit Id

 

Occupant Name

  Lease Comm. Date   Expiration   Sqft     Base Rent     Rate PSF    
Cost Recovery     Stop     Other Income     Cat     Date     Monthly Amount    
PSF  

Total JSY - Alpha:

 

  Occupied Sqft:   80.15%   24 Units     88,429       97,531.83        
33,160.43         1,859.01             Leased/Unoccupied Sqft:     0 Units     0
                      Vacant Sqft:   19.85%   7 Units     21,899                
      Total Sqft:     31 Units     110,328       97,531.83                  



--------------------------------------------------------------------------------

Database:   MCKINLEY   Rent Roll   Page:   12 Bldg Status:   All   JSY -
Office Building   Date:   1/17/2018         1/17/2018   Time:   08:42 AM

EXHIBIT F

 

                RSF     Monthly     Annual     Monthly     Expense     Monthly  
  Future Rent Increases  

Bldg Id-Suit Id

 

Occupant Name

  Lease Comm. Date   Expiration   Sqft     Base Rent     Rate PSF    
Cost Recovery     Stop     Other Income     Cat     Date     Monthly Amount    
PSF   Vacant Suites                        

201130 - 116

  Vacant         1,462                    

201130 - 502

  Vacant         732                    

201130 - 503

  Vacant         600                    

201130 - 607

  Vacant         752                     Occupied Suites                      

201130 - 101

  Real Solutions of Virginia LLC   12/2/2010   4/30/2021     1,140      
1,306.25       13.75                

201130 - 102

  Skilled Training Employment   4/4/2012   6/30/2019     1,464       1,130.94  
    9.27             RENT       7/1/2018       1,165.10       9.55  

201130 - 119

  U.S. Government   3/23/2010   3/31/2020     1,334       1,889.84              
      Additional Space 201130-113   3/23/2010   3/31/2020     0                
           

 

 

   

 

 

     

 

 

     

 

 

                Total     1,334       1,889.84         0.00         0.00        
 

201130 - 201

  Riley Counseling & Consulting   4/1/2016   5/31/2020     730       783.23    
  12.88             RENT       6/1/2018       806.65       13.26                
        RENT       6/1/2019       830.98       13.66  

201130 - 202

  Mirman Law/Miyares Law   10/23/2015   12/31/2019     753       832.07      
13.26             RENT       1/1/2019       857.17       13.66  

201130 - 207

  Michael L Hockaday   10/1/2006   3/31/2018     1,586       1,488.20      
11.26                

201130 - 213

  Madan Periodontics & Implant   3/1/2003   8/31/2017     2,389       3,107.69  
    15.61                

201130 - 216

  Michael L Hockaday   11/1/2007   3/31/2018     0                    

201130 - 220

  Cardiac Concepts LLC   1/1/2016   1/31/2019     930       875.75       11.30  
          RENT       2/1/2018       895.12       11.55  

201130 - 301

  Alternative Family Treatment   5/1/2017   4/30/2019     998       1,000.50    
  12.03             RENT       5/1/2018       1,030.44       12.39  

201130 - 307

  JAMES ACCOUNTING & TAX SERVIC   10/1/2006   9/30/2019     750       798.75    
  12.78                

201130 - 310

  Norfolk; City of   3/1/1993   2/28/2021     3,194       4,346.50       16.33  
          RENT       3/1/2019       4,410.38       16.57                        
RENT       3/1/2020       4,498.22       16.90  

201130 - 319

  Albert Gauthier   5/1/1973   3/31/2019     1,338       1,403.79       12.59  
          RENT       4/1/2018       1,446.16       12.97  

201130 - 407

  Pentecost, Deal & Associates.   2/1/1980   6/30/2017     2,689       1,031.70
      4.60                



--------------------------------------------------------------------------------

Database:   MCKINLEY   Rent Roll   Page:   13 Bldg Status:   All   JSY -
Office Building   Date:   1/17/2018         1/17/2018   Time:   08:42 AM

EXHIBIT F

 

                RSF     Monthly     Annual     Monthly     Expense     Monthly  
  Future Rent Increases  

Bldg Id-Suit Id

 

Occupant Name

  Lease Comm. Date   Expiration   Sqft     Base Rent     Rate PSF    
Cost Recovery     Stop     Other Income     Cat     Date     Monthly Amount    
PSF  

201130 - 408

  Liberty Staffing, LLC   5/12/2017   5/30/2019     1,279       1,332.29      
12.50             RENT       6/1/2018       1,372.79       12.88  

201130 - 416

  Robinson, Smith & Anderson   10/20/2010   11/30/2018     1,989       2,176.30
      13.13                

201130 - 419

  Vending Machines   1/1/1995   12/31/2019     232                    

201130 - 501

  Serdar Erdogan   11/1/2017   11/30/2018     622       673.83       13.00      
         

201130 - 506

  Vestibule - Common Area Space   1/2/2005   12/31/2099     111                
   

201130 - 507

  DeGuzman Law   6/1/2017   5/31/2018     448       466.67       12.50          
     

201130 - 508

  Lampert Insurance & Financial   5/1/2017   4/30/2020     601       626.04    
  12.50             RENT       5/1/2018       645.07       12.88                
        RENT       5/1/2019       664.11       13.26  

201130 - 513

  NMA Federal Credit Union   8/1/2002   7/31/2019     904       957.49      
12.71             RENT       8/1/2018       957.49       12.71  

201130 - 519

  Tanya L. Lomax   5/1/2015   4/30/2019     434       431.47       11.93        
    RENT       5/1/2018       444.49       12.29  

201130 - 520

  JANAF Management Office   1/1/1989   12/31/2099     2,138       3,253.37      
18.26             RENT       1/1/2019       3,350.97       18.81                
        RENT       1/1/2020       3,451.50       19.37  

201130 - 601

  A Plus Healthcare, LLC   9/12/2016   9/30/2018     1,033       1,152.66      
13.39                

201130 - 602

  K and D Personal Care   1/1/2016   12/31/2020     1,220       1,161.03      
11.42             RENT       1/1/2019       1,210.85       11.91                
        RENT       1/1/2020       1,261.68       12.41  

201130 - 610

  Insight Training Group, LLC   9/1/2017   8/31/2020     2,048       2,589.58  
    12.50             RENT       9/1/2018       2,668.31       12.88            
            RENT       9/1/2019       2,747.03       13.26    
Additional Space 201130 -613   9/1/2017   8/31/2020     438                    
       

 

 

   

 

 

     

 

 

     

 

 

                Total     2,486       2,589.58         0.00         0.00        
 

201130 - 619

  Intensive Community Outreach   12/1/2016   1/31/2019     896       895.00    
  11.99             RENT       2/1/2018       921.85       12.35                
        RENT       2/1/2019       949.45       12.72  

201130 - PCS

  SprintCom, Inc.   9/11/2000   9/10/2020     0       2,281.31              
RENT       9/11/2020       2,623.51       0.00  

201130 - PCS2

  AT&T #NF349   5/1/2006   12/31/2020     0       1,935.00               RENT  
    1/1/2021       2,080.13       0.00                         RENT      
1/1/2026       2,236.13       0.00                         RENT       1/1/2031  
    2,403.84       0.00                         RENT       1/1/2036      
2,584.13       0.00  



--------------------------------------------------------------------------------

Database:   MCKINLEY   Rent Roll   Page:   14 Bldg Status:   All   JSY -
Office Building   Date:   1/17/2018         1/17/2018   Time:   08:42 AM

EXHIBIT F

 

                RSF     Monthly     Annual     Monthly     Expense     Monthly  
  Future Rent Increases  

Bldg Id-Suit Id

  Occupant Name   Lease Comm. Date   Expiration   Sqft     Base Rent    
Rate PSF     Cost Recovery     Stop     Other Income     Cat     Date    
Monthly Amount     PSF  

Totals:

  Occupied Sqft:   90.48%   28 Units     33,688       39,927.25         0.00    
    0.00             Leased/Unoccupied Sqft:     0 Units     0                  
    Vacant Sqft:   9.52%   4 Units     3,546                       Total Sqft:  
  32 Units     37,234       39,927.25                  

Total JSY - Office Building:

                        Occupied Sqft:   90.48%   28 Units     33,688      
39,927.25         0.00         0.00             Leased/Unoccupied Sqft:     0
Units     0                       Vacant Sqft:   9.52%   4 Units     3,546      
                Total Sqft:     32 Units     37,234       39,927.25            
     

Grand Total:

                          Occupied Sqft:   93.50%   123 Units     859,667      
707,803.66         200,476.64         11,843.48            
Leased/Unoccupied Sqft:     0 Units     0                       Vacant Sqft:  
6.50%   18 Units     59,750                       Total Sqft:     141 Units    
919,417       707,803.66                  



--------------------------------------------------------------------------------

SCHEDULE II

Intentionally Omitted



--------------------------------------------------------------------------------

SCHEDULE III

(ORGANIZATIONAL CHART OF BORROWER)

 

LOGO [g524533g12z01.jpg]



--------------------------------------------------------------------------------

SCHEDULE IV

FORM OF TENANT DIRECTION LETTER

[BORROWER LETTERHEAD]

                    , 20    

[Tenants under Leases]

 

  Re: Lease dated              between                     , as Landlord, and
                            , as Tenant, concerning premises known
as                    

Gentlemen:

This letter shall constitute notice to you that the undersigned has granted a
lien and security interest in the captioned lease and all rents, additional rent
and all other monetary obligations to landlord thereunder (collectively, “Rent”)
in favor of KeyBank National Association, its successors and assigns, as lender
(“Lender”), to secure certain of the undersigned’s obligations to Lender. The
undersigned hereby irrevocably instructs and authorizes you to disregard any and
all previous notices sent to you in connection with Rent and hereafter to
deliver all Rent to the following address:

 

Via US Mail

  

Via Overnight Delivery

  

Via Wire Transfer

WHLR-JANAF, LLC    WHLR-JANAF, LLC    KeyBank, N.A. P.O. Box 713828    Attn:
Wholesale Lockbox # (713828)    Name: JANAF Shopping Cincinnati, OH 45271-3828
   895 Central Ave, Suite 600    Center, LLC and JANAF Shops,    Cincinnati, OH
45202   

LLC Lockbox Account FBO

KeyBank National Association,

successors and assigns

The instructions set forth herein are irrevocable and are not subject to
modification in any manner, except that Lender, or any successor lender so
identified by Lender, may by written notice to you rescind the instructions
contained herein.

Sincerely,

[Borrower]